 

EXHIBIT 10.1

 



 



 

LOAN AGREEMENT

 



 



 

Dated as of March 6, 2017

 

Among

 

ARC NYC123WILLIAM, LLC,
as Borrower,

 

and

 

BARCLAYS BANK PLC,
as Lender

 

 

 

 Table of Contents 

 

  Page     ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION 1       Section
1.1. Definitions 1       Section 1.2. Principles of Construction 30      
ARTICLE 2. GENERAL TERMS 30       Section 2.1. Loan Commitment; Disbursement to
Borrower 30       Section 2.2. The Loan; Use of Proceeds 30       Section 2.3.
Disbursement to Borrower 30       Section 2.4. The Note and the other Loan
Documents 30       Section 2.5. Interest Rate 30       Section 2.6. Loan
Payments 32       Section 2.7. Prepayments 33       Section 2.8. Defeasance 34  
    Section 2.9. Release or Assignment upon Payment in Full 37       Section
2.10. Withholding and Indemnified Taxes 37       ARTICLE 3. REPRESENTATIONS AND
WARRANTIES 42       Section 3.1. Legal Status and Authority 42       Section
3.2. Validity of Documents 42       Section 3.3. Litigation 42       Section
3.4. Agreements 42       Section 3.5. Financial Condition 43       Section 3.6.
Disclosure 43       Section 3.7. No Plan Assets 43       Section 3.8. Not a
Foreign Person 43       Section 3.9. Title 44       Section 3.10. Business
Purposes 44       Section 3.11. Borrower’s Principal Place of Business 44      
Section 3.12. Status of Property 44       Section 3.13. Financial Information 46
      Section 3.14. Condemnation 46       Section 3.15. Separate Lots 46      
Section 3.16. Insurance 46



 -i- 

 



Section 3.17. Use of Property 46       Section 3.18. Leases and Rent Roll 47    
  Section 3.19. Filing and Recording Taxes 47       Section 3.20. Management
Agreement and Leasing Agreements 47       Section 3.21. Illegal
Activity/Forfeiture 48       Section 3.22. Taxes 48       Section 3.23.
Intentionally Omitted 48       Section 3.24. Intentionally Omitted 48      
Section 3.25. Non-Consolidation Opinion Assumptions 48       Section 3.26.
Federal Reserve Regulations 48       Section 3.27. Investment Company Act 48    
  Section 3.28. Fraudulent Conveyance 49       Section 3.29. Embargoed Person 49
      Section 3.30. Intentionally Omitted 49       Section 3.31. Organizational
Chart 49       Section 3.32. Bank Holding Company 50       Section 3.33.
Intentionally Omitted 50       Section 3.34. Intentionally Omitted 50      
Section 3.35. No Change in Facts or Circumstances; Disclosure 50       ARTICLE
4. BORROWER COVENANTS 50       Section 4.1. Existence 50       Section 4.2.
Legal Requirements 50       Section 4.3. Maintenance and Use of Property 51    
  Section 4.4. Waste 52       Section 4.5. Taxes and Other Charges 52      
Section 4.6. Litigation 53       Section 4.7. Access to Property 53      
Section 4.8. Notice of Default 53       Section 4.9. Cooperate in Legal
Proceedings 53       Section 4.10. Performance by Borrower 53       Section
4.11. Intentionally Omitted 53       Section 4.12. Books and Records 53      
Section 4.13. Estoppel Certificates 55



 -ii- 

 



Section 4.14. Leases and Rents 56       Section 4.15. Management Agreement 58  
    Section 4.16. Payment for Labor and Materials 60       Section 4.17.
Performance of Other Agreements 61       Section 4.18. Debt Cancellation 61    
  Section 4.19. ERISA 61       Section 4.20. No Joint Assessment 62      
Section 4.21. Alterations 62       Section 4.22. Intentionally Omitted 63      
Section 4.23. Leasing Agreements 63       Section 4.24. Embargoed Person 64    
  Section 4.25. O&M Program 64       ARTICLE 5. ENTITY COVENANTS 64      
Section 5.1. Single Purpose Entity/Separateness 64       Section 5.2.
Independent Director 69       Section 5.3. Change of Name, Identity or Structure
70       Section 5.4. Business and Operations 71       ARTICLE 6. NO SALE OR
ENCUMBRANCE 71       Section 6.1. Transfer Definitions 71       Section 6.2. No
Sale/Encumbrance 71       Section 6.3. Permitted Equity Transfers 72      
Section 6.4. Assumption 74       Section 6.5. Lender’s Rights 76       Section
6.6. Economic Sanctions, Anti-Money Laundering and Transfers 76       ARTICLE 7.
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION 77       Section 7.1. Insurance
77       Section 7.2. Casualty 82       Section 7.3. Condemnation 82      
Section 7.4. Restoration 83       ARTICLE 8. RESERVE FUNDS 87       Section 8.1.
Intentionally Omitted 87       Section 8.2. Replacement Reserve Funds 87      
Section 8.3. Leasing Reserve Funds 88



 -iii- 

 



Section 8.4. Intentionally Omitted 89       Section 8.5. Excess Cash Flow Funds
90       Section 8.6. Tax and Insurance Funds 90       Section 8.7. NYC-DYCD
Lease Funds 91       Section 8.8. Unfunded Obligations Funds. 92       Section
8.9. Intentionally Omitted 93       Section 8.10. The Accounts Generally 93    
  Section 8.11. Letters of Credit 96       ARTICLE 9. CASH MANAGEMENT 97      
Section 9.1. Establishment of Certain Accounts 97       Section 9.2. Deposits
into the Restricted Account; Maintenance of Restricted Account 98       Section
9.3. Disbursements from the Cash Management Account 99       Section 9.4.
Withdrawals from the Debt Service Account 100       Section 9.5. Payments
Received Under this Agreement 100       ARTICLE 10. EVENTS OF DEFAULT; REMEDIES
100       Section 10.1. Event of Default 100       Section 10.2. Remedies 104  
    ARTICLE 11. SECONDARY MARKET 106       Section 11.1. Securitization 106    
  Section 11.2. Disclosure 109       Section 11.3. Reserves/Escrows 113      
Section 11.4. Servicer 113       Section 11.5. Rating Agency Costs 113      
Section 11.6. Mezzanine Option 114       Section 11.7. Conversion to Registered
Form 114       ARTICLE 12. INDEMNIFICATIONS 115       Section 12.1. General
Indemnification 115       Section 12.2. Mortgage and Intangible Tax
Indemnification 115       Section 12.3. ERISA Indemnification 115       Section
12.4. Duty to Defend, Legal Fees and Other Fees and Expenses 116       Section
12.5. Survival 116       Section 12.6. Environmental Indemnity 116



 -iv- 

 



ARTICLE 13. EXCULPATION 116       Section 13.1. Exculpation 116       ARTICLE
14. NOTICES 118       Section 14.1. Notices 118       ARTICLE 15. FURTHER
ASSURANCES 119       Section 15.1. Replacement Documents 119       Section 15.2.
Recording of Security Instrument, etc 119       Section 15.3. Further Acts, etc
120       Section 15.4. Changes in Tax, Debt, Credit and Documentary Stamp Laws
120       ARTICLE 16. WAIVERS 121       Section 16.1. Remedies Cumulative;
Waivers 121       Section 16.2. Modification, Waiver in Writing 121      
Section 16.3. Delay Not a Waiver 122       Section 16.4. Waiver of Trial by Jury
122       Section 16.5. Waiver of Notice 122       Section 16.6. Remedies of
Borrower 122       Section 16.7. Marshalling and Other Matters 122       Section
16.8. Intentionally Omitted 123       Section 16.9. Waiver of Counterclaim 123  
    Section 16.10. Sole Discretion of Lender 123       ARTICLE 17. MISCELLANEOUS
123       Section 17.1. Survival 123       Section 17.2. Governing Law 124      
Section 17.3. Headings 125       Section 17.4. Severability 125       Section
17.5. Preferences 125       Section 17.6. Expenses 126       Section 17.7. Cost
of Enforcement 126       Section 17.8. Schedules Incorporated 127       Section
17.9. Offsets, Counterclaims and Defenses 127       Section 17.10. No Joint
Venture or Partnership; No Third Party Beneficiaries 127       Section 17.11.
Publicity 128       Section 17.12. Limitation of Liability 129



 -v- 

 



Section 17.13. Conflict; Construction of Documents; Reliance 129       Section
17.14. Entire Agreement 129       Section 17.15. Liability 129       Section
17.16. Duplicate Originals; Counterparts 129       Section 17.17. Brokers 130  
    Section 17.18. Set-Off 130       Section 17.19. Acknowledgement and Consent
to Bail-In of EEA Financial Institutions 131





 -vi- 

 

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of March 6, 2017 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), among
BARCLAYS BANK PLC, having an address at 745 Seventh Avenue, New York, New York
10019 (together with its successors and/or assigns, “Lender”), and ARC
NYC123WILLIAM, LLC, having its principal place of business at 106 York Road,
Jenkintown, Pennsylvania 19046 (together with its successors and/or assigns,
“Borrower”).

 

RECITALS:

 

Borrower desires to obtain the Loan (defined below) from Lender.

 

Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).

 

In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:

 

ARTICLE 1.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1. Definitions.

 

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

 

“Acceptable LLC” shall mean a limited liability company formed under Delaware
law which has at least one springing member, which, upon the dissolution of all
of the members or the withdrawal or the disassociation of all of the members
from such limited liability company, shall immediately become the sole member of
such limited liability company.

 

“Account Collateral” shall mean (i) the Accounts, and all cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in the
Accounts from time to time; (ii) any and all amounts in the Accounts invested in
Permitted Investments; (iii) all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise payable in
respect of, or in exchange for, any or all of the foregoing; and (iv) to the
extent not covered by clauses (i) - (iii) above, all “proceeds” (as defined
under the UCC as in effect in the State in which the Accounts are located) of
any or all of the foregoing.

 

“Accounts” shall mean the Cash Management Account, the Debt Service Account, the
Restricted Account, the Tax Account, the Insurance Account, the Replacement
Reserve Account, the Leasing Reserve Account, the NYC-DYCD Lease Account, the
Unfunded Obligations Account, the Excess Cash Flow Account and any other account
established by this Agreement or the other Loan Documents.

 

 

 



 

“Act” is defined in Section 5.1 hereof.

 

“Affiliate” shall mean, as to any Person, any other Person that (a) directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person and/or (b) is a director or officer of such Person or of an
Affiliate of such Person.

 

“Affiliated Manager” shall mean any managing agent of the Property in which
Borrower, Guarantor, any SPE Component Entity (if any) or any Affiliate of such
entities has, directly or indirectly, five percent (5%) or more of the aggregate
legal, beneficial or economic interest or which is Controlled by Borrower,
Guarantor, any SPE Component Entity (if any) or any Affiliate of such entities.

 

“Agent” shall mean, in connection with any Syndication of the Loan, the Lender
or other Person designated as the administrative agent for the Loan for itself
and each Lender pursuant to the applicable co-lender agreement entered into by
the Lenders.

 

“Aggregate Square Footage” shall mean the aggregate rentable square footage of
the Property.

 

“ALTA” shall mean American Land Title Association or any successor thereto.

 

“Alteration Threshold” shall mean an amount equal to five percent (5%) of the
aggregate outstanding principal amount of the Loan and of any mezzanine loan
entered into pursuant to an exercise by Lender of the Mezzanine Option in
accordance with the terms and provisions of Section 11.6 hereof.

 

“Approved Accounting Method” shall mean GAAP, federal tax basis accounting
(consistently applied) or such other method of accounting, consistently applied,
as may be reasonably acceptable to Lender.

 

“Approved Annual Budget” shall have the meaning set forth in Section 4.12
hereof.

 

“Approved Bank” means (a) a bank or other financial institution which has the
Required Rating, (b) if a Securitization has not occurred, a bank or other
financial institution acceptable to Lender or (c) if a Securitization has
occurred, a bank or other financial institution with respect to which Lender
shall have received a Rating Agency Confirmation.

 

“Approved Extraordinary Expense” shall mean an operating or capital expense of
the Property not set forth on the Approved Annual Budget but approved by Lender
in writing, which such approval shall not be unreasonably withheld, conditioned
or delayed.

 

“Approved ID Provider” shall mean each of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company and Lord Securities Corporation; provided, that, (A) the
foregoing shall be deemed Approved ID Providers unless and until disapproved by
any Rating Agency and (B) additional national providers of Independent Directors
may be deemed added to the foregoing hereunder to the extent reasonably approved
in writing by Lender and approved in writing by the Rating Agencies.

 

 - 2 - 

 

  

“Approved NYC-DYCD Lease” shall mean a new lease for the space at the Property
licensed pursuant to the NYC-DYCD License with the NYC-DYCD Tenant as of the
Closing Date (which in no event shall be less than 40,000 rentable square feet
of space) meeting the following requirements: (i) an initial term of not less
than ten (10) years, (ii) net effective rent, as reasonably determined by
Lender, at least equal to the net effective licensing fee and other compensation
payable to Borrower under the NYC-DYCD License Agreement as of the Closing Date,
(iii) containing no termination, cancellation, contraction or abatement rights
effective during the first ten (10) years of the term of the Approved NYC-DYCD
Lease (other than customary termination and abatement rights in connection with
a landlord default, Casualty or Condemnation) and (iv) consistent in all
material respects with the terms set forth in the term sheet attached hereto as
Schedule II.

 

“Approved Operating Expense” shall mean an operating expense of or capital
expense for the Property set forth on the Approved Annual Budget, subject to
line item variances of up to five percent (5%) per line item which variances
shall not be subject to Lender’s consent or approval.

 

“ARCNYC REIT” shall mean American Realty Capital New York City REIT, Inc., a
Maryland corporation.

 

“Assignment of Leasing Agreement” shall mean, individually and collectively, as
the context may require, the Assignment of Leasing Agreement (Office) and the
Assignment of Leasing Agreement (Retail).

 

“Assignment of Leasing Agreement (Office)” shall mean the assignment of the
Leasing Agreement (Office) and the subordination of leasing fees thereunder and
acknowledgment agreement, dated as of the date hereof, among Lender, Borrower,
and the Leasing Agent (Office), as the same may be amended, restated, replaced,
extended, renewed, supplemented or otherwise modified from time to time.

 

“Assignment of Leasing Agreement (Retail)” shall mean the assignment of the
Leasing Agreement (Retail) and the subordination of leasing fees thereunder and
acknowledgment agreement, dated as of the date hereof, among Lender, Borrower,
and the Leasing Agent (Retail), as the same may be amended, restated, replaced,
extended, renewed, supplemented or otherwise modified from time to time.

 

“Assignment of Management Agreement” shall mean that certain Conditional
Assignment of Management Agreement, dated as of the date hereof, among Lender,
Borrower and the applicable Manager, as the same may be amended, restated,
replaced, extended, renewed, supplemented or otherwise modified from time to
time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

 

“Bail-In Action” shall have the meaning set forth in Section 17.19 hereof.

 

“Bail-In Legislation” shall have the meaning set forth in Section 17.19 hereof.

 

 - 3 - 

 

  

“Bank” shall be deemed to refer to the bank or other institution maintaining the
Restricted Account pursuant to the Restricted Account Agreement.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code and/or any Creditors Rights Laws;
(b) such Person filing an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against it, by any other Person under
the Bankruptcy Code and/or any Creditors Rights Laws, or soliciting or causing
to be solicited petitioning creditors for any involuntary petition from any
Person; (c) such Person consenting to or acquiescing in or joining in an
application for the appointment of a custodian, receiver, trustee, assignee,
sequestrator (or similar official), liquidator, or examiner for such Person or
any portion of the Property; (d) the filing of a petition against a Person
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under the Bankruptcy Code, any Creditors Rights
Laws and/or any other applicable law, or (e) such Person takes any action in
furtherance of any of the foregoing.

 

“Bankruptcy Event” shall mean the occurrence of any one or more the of the
following: (i) Borrower or any SPE Component Entity shall commence any case,
proceeding or other action (A) under the Bankruptcy Code and/or any Creditors
Rights Laws seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
liquidation or dissolution or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or
substantially all of its assets; (ii) Borrower or any SPE Component Entity shall
make a general assignment for the benefit of its creditors; (iii) Borrower, any
SPE Component Entity, Guarantor or Affiliated Manager (and/or Person owning an
interest (directly or indirectly) in Borrower, any SPE Component Entity,
Guarantor or Affiliated Manager, but excluding any Person whose indirect
interest in Borrower, any SPE Component Entity and/or Affiliated Manager and/or
direct or indirect interest in Guarantor is derived solely from its ownership of
shares of stock in ARCNYC REIT, that are listed on the New York Stock Exchange,
NASDAQ Global Select Market or another nationally recognized stock exchange,
unless (I) such Person is an officer and/or director of Borrower, any SPE
Component Entity, Guarantor, any Affiliated Manager and/or their respective
Affiliates, (II) such Person owns a ten percent (10%) or greater interest in
ARCNYC REIT through its ownership of shares of stock in ARCNYC REIT that are
listed on the New York Stock Exchange, NASDAQ Global Select Market or another
nationally recognized stock exchange and/or (III) such Person Controls Borrower,
any SPE Component Entity, Guarantor, any Affiliated Manager and/or their
respective Affiliates) files, or joins or colludes in the filing of, (A) an
involuntary petition against Borrower or any SPE Component Entity under the
Bankruptcy Code or any other Creditors Rights Laws, or solicits or causes to be
solicited or colludes with petitioning creditors for any involuntary petition
under the Bankruptcy Code or any other Creditors Rights Laws against Borrower or
any SPE Component Entity or (B) any case, proceeding or other action under the
Bankruptcy Code or any other Creditors Rights Laws seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or
substantially all of Borrower’s or any SPE Component Entity’s assets; (iv)
Borrower or any SPE Component Entity files an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Creditors Rights Laws, or
solicits or causes to be solicited or colludes with petitioning creditors for
any involuntary petition from any Person against Borrower or any SPE Component
Entity; (v) Borrower, any SPE Component Entity, Guarantor or Affiliated Manager
(and/or Person owning an interest (directly or indirectly) in Borrower, any SPE
Component Entity, Guarantor or Affiliated Manager, but excluding any Person
whose indirect interest in Borrower, any SPE Component Entity and/or Affiliated
Manager and/or direct or indirect interest in Guarantor is derived solely from
its ownership of shares of stock in ARCNYC REIT that are listed on the New York
Stock Exchange, NASDAQ Global Select Market or another nationally recognized
stock exchange, unless (I) such Person is an officer and/or director of
Borrower, any SPE Component Entity, Guarantor, any Affiliated Manager and/or
their respective Affiliates, (II) such Person owns a ten percent (10%) or
greater interest in ARCNYC REIT through its ownership of shares of stock in
ARCNYC REIT that are listed on the New York Stock Exchange, NASDAQ Global Select
Market or another nationally recognized stock exchange and/or (III) such Person
Controls Borrower, any SPE Component Entity, Guarantor, any Affiliated Manager
and/or their respective Affiliates) consents to or acquiesces in or joins in an
application for the appointment of a custodian, receiver, trustee, or examiner
for Borrower, any SPE Component Entity or any portion of the Property; and
(vi) Borrower or any SPE Component Entity admits, in writing or in any legal
proceeding, its insolvency or inability to pay its debts as they become due.

 

 - 4 - 

 

  

“Barclays” shall mean Barclays Bank PLC.

 

“Borrower Party” and “Borrower Parties” shall mean each of Borrower, any SPE
Component Entity and Guarantor.

 

“Business Day” shall mean a day on which commercial banks are not authorized or
required by applicable law to close in New York, New York.

 

“Cash Flow Adjustments” shall mean adjustments made by Lender in its calculation
of Underwritable Cash Flow and the components thereof, in each case, based upon
Lender underwriting criteria, which shall be customary and consistent with loans
similar to the Loan and which such adjustments shall include, without
limitation, adjustments (A) for (i) items of a non-recurring nature, and (ii)
imminent liabilities and/or other expense increases (including, without
limitation, imminent increases to Taxes and Insurance Premiums); and (B) to
exclude rental income attributable to any Tenant (1) in bankruptcy that has not
affirmed its Lease in the applicable bankruptcy proceeding pursuant to a final,
non-appealable order of a court of competent jurisdiction, (2) has less than
ninety (90) days remaining under the current term of its Lease and has not
extended or renewed its Lease, (3) that is ninety (90) or more days delinquent
in the payment of base rent under its Lease, (4) that has stated in writing that
it is not renewing or is terminating, canceling and/or rejecting its applicable
Lease (provided, that, with respect to any Lease pursuant to which Tenant is
paying to Borrower full and unabated rent after it has delivered such
notification to Borrower, Lender shall continue to include such rental income in
its calculation of Underwritable Cash Flow for the period through and until
ninety (90) days prior to the effective date of the termination, cancellation
and/or rejection of the Lease) and/or (5) whose tenancy at the Property is
month-to-month.

 

 - 5 - 

 

  

“Cash Management Account” shall have the meaning set forth in Section 9.1
hereof.

 

“Cash Management Agreement” shall have the meaning set forth in Section 9.1
hereof.

 

“Casualty” shall have the meaning set forth in Section 7.2.

 

“Casualty/Condemnation Prepayment” shall have the meaning set forth in Section
7.4 hereof.

 

“Casualty Consultant” shall have the meaning set forth in Section 7.4 hereof.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in Section 7.3(b)
hereof.

 

“Control” shall mean the power to direct the management and policies of an
entity, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise. The terms
“Controlled” and “Controlling” shall have correlative meanings.

 

“Covered Disclosure Information” shall have the meaning set forth in Section
11.2 hereof.

 

“Covered Rating Agency Information” shall mean any Provided Information
furnished to the Rating Agencies in connection with issuing, monitoring and/or
maintaining the Securities.

 

“Creditors Rights Laws” shall mean any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts
or debtors.

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement or the other Loan Documents (including, without limitation, all
costs and expenses payable to Lender thereunder).

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments hereunder.

 

“Debt Service Account” shall have the meaning set forth in Section 9.1 hereof.

 

 - 6 - 

 

  

“Debt Service Coverage Ratio” shall mean the ratio of (i) the Underwritable Cash
Flow as of the date of calculation to (ii) the Debt Service which was due for
the twelve (12) month period immediately preceding the date of calculation,
provided, that, the foregoing shall be calculated by Lender (A) based upon the
actual amount of debt service which would be due for such period, and (B)
assuming that the Loan had been in place for the entirety of said period.

 

“Debt Yield” shall mean, as the quotient (expressed as a percentage) obtained by
dividing (a) Underwritable Cash Flow as of the date of calculation by (b) the
aggregate outstanding principal amount of the Loan and of any mezzanine loan
entered into pursuant to an exercise by Lender of the Mezzanine Option in
accordance with the terms and provisions of Section 11.6 hereof as of such date.

 

“Debt Yield Threshold” shall have the meaning set forth in Section 8.7 hereof.

 

“Deemed Approval Requirements” shall mean, with respect to any matter, that (i)
no Event of Default shall have occurred and be continuing (either at the date of
any notices specified below or as of the effective date of any deemed approval),
(ii) Borrower shall have sent Lender a written request for approval with respect
to such matter in accordance with the applicable terms and conditions hereof
(the “Initial Notice”), which such Initial Notice shall have been (A)
accompanied by any and all required information and documentation relating
thereto as may be reasonably required in order to approve or disapprove such
matter (the “Approval Information”) and (B) marked in bold lettering with the
following language: “LENDER’S RESPONSE IS REQUIRED WITHIN SEVEN (7) BUSINESS
DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN
THE UNDERSIGNED AND LENDER” and the envelope containing the Initial Notice shall
have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”; (iii) Lender shall have
failed to approve or disapprove the matter identified in the Initial Notice in
writing within the aforesaid time-frame; (iv) Borrower shall have submitted a
second request for approval with respect to such matter in accordance with the
applicable terms and conditions hereof (the “Second Notice”), which such Second
Notice shall have been (A) accompanied by the Approval Information and (B)
marked in bold lettering with the following language: “LENDER’S RESPONSE IS
REQUIRED WITHIN THREE (3) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO
THE TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” and the
envelope containing the Second Notice shall have been marked “PRIORITY-DEEMED
APPROVAL MAY APPLY”; and (v) Lender shall have failed to approve or disapprove
the matter identified in the Second Notice in writing within the aforesaid
time-frame. For purposes of clarification, Lender may request in writing
additional and/or clarified information provided such request for information is
delivered within three (3) Business Days of Lender’s receipt of the Initial
Notice, provided, however, notwithstanding the foregoing, Lender shall still be
required to approve or disapprove any request in writing within the timeframes
set forth above in this paragraph. Notwithstanding anything to the contrary
contained herein, in no event shall Lender’s consent (where required) be deemed
granted for any matter which requires the delivery (or is conditioned upon the
delivery) of a Rating Agency Confirmation pursuant to the terms hereof.

 

“Default” shall mean the occurrence of any event hereunder or under the Note or
the other Loan Documents which, but for the giving of notice or passage of time,
or both, would be an Event of Default.

 

 - 7 - 

 

  

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate, or (ii) four percent (4%) above the
Interest Rate.

 

“Defeasance Collateral” shall mean U.S. Obligations, which provide payments (i)
on or prior to, but as close as possible to, the Payment Dates under the Note
after the Defeasance Date and up to and including the Open Prepayment Date, and
(ii) in amounts equal to or greater than the Scheduled Defeasance Payments
relating to such Payment Dates.

 

“Defeasance Collateral Account” shall have the meaning set forth in Section
2.8(b) hereof.

 

“Defeasance Date” shall have the meaning set forth in Section 2.8(a) hereof.

 

“Defeasance Event” shall have the meaning set forth in Section 2.8(a) hereof.

 

“Disclosure Documents” shall mean, collectively and as applicable, any offering
circular, free writing prospectus, prospectus, prospectus supplement, private
placement memorandum, term sheet or other offering document, in each case,
provided to prospective investors and the Rating Agencies in connection with a
Securitization.

 

“EEA Financial Institution” shall have the meaning set forth in Section 17.19
hereof.

 

“EEA Member Country” shall have the meaning set forth in Section 17.19 hereof.

 

“EEA Resolution Authority” shall have the meaning set forth in Section 17.19
hereof.

 

“EU Bail-In Legislation Schedule” shall have the meaning set forth in Section
17.19 hereof.

 

“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management or advisement) in excess of
$1,000,000,000 and (except with respect to a pension advisory firm, asset
manager or similar fiduciary) capital/statutory surplus or shareholder’s equity
of at least $400,000,000 and (ii) is regularly engaged in the business of making
or owning (or, in the case of a pension advisory firm or similar fiduciary,
regularly engaged in managing investments in) commercial real estate loans
(including mezzanine loans to direct or indirect owners of commercial
properties, which loans are secured by pledges of direct or indirect ownership
interests in the owners of such commercial properties) or corporate credit
loans, or operating commercial properties.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts maintained
with a federal or state-chartered depository institution or trust company which
(a) complies with the definition of Eligible Institution, (b) has a combined
capital and surplus of at least $50,000,000 and (c) has corporate trust powers
and is acting in its fiduciary capacity. An Eligible Account will not be
evidenced by a certificate of deposit, passbook or other instrument.

 

 - 8 - 

 

  

“Eligible Institution” shall mean (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation (i) the short term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” (or its equivalent) from each of the Rating Agencies (in the case of
accounts in which funds are held for thirty (30) days or less) and (ii) the long
term unsecured debt obligations of which are rated at least “A+” (or its
equivalent) from each of the Rating Agencies (in the case of accounts in which
funds are held for more than thirty (30) days), (b) such other depository
institution otherwise approved by the Rating Agencies from time-to-time or (c)
Wells Fargo Bank, National Association in its capacity as Cash Management Bank;
provided, that, with respect to this clause (c), Wells Fargo Bank, National
Association complies with the definition of “Eligible Institution” set forth in
the Cash Management Agreement.

 

“Embargoed Person” shall have the meaning set forth in Section 3.29 hereof.

 

“Emergency Alterations” shall have the meaning set forth in Section 4.21 hereof.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Environmental Laws” shall have the meaning set forth in the Environmental
Indemnity.

 

“Environmental Reports” shall mean that certain Phase I environmental site
assessment with respect to the Property delivered to Lender in connection with
the closing of the Loan.

 

“Equity Collateral” shall have the meaning set forth in Section 11.6 hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may heretofore have been or shall be amended, restated, replaced or
otherwise modified.

 

“Event of Default” shall have the meaning set forth in Section 10.1 hereof.

 

“Excess Cash Flow” shall have the meaning set forth in Section 9.3 hereof.

 

“Excess Cash Flow Account” shall have the meaning set forth in Section 8.5
hereof.

 

“Excess Cash Flow Funds” shall have the meaning set forth in Section 8.5 hereof.

 

“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.

 

“Exchange Act Filing” shall have the meaning set forth in Section 11.1 hereof.

 

 - 9 - 

 

  

“Excluded Taxes” shall mean any of the following Section 2.10 Taxes imposed on
or with respect to a Recipient or required to be withheld or deducted from a
payment to a Recipient, (a) Section 2.10 Taxes imposed on or measured by net
income (however denominated), franchise Section 2.10 Taxes, and branch profits
Section 2.10 Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Section 2.10 Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (i) such Lender originates or acquires such interest
in the Loan or (ii) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 2.10, amounts with respect to such
Section 2.10 Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Section 2.10 Taxes attributable to such
Recipient’s failure to comply with Section 2.10(f) and (d) any U.S. federal
withholding taxes imposed under FATCA.

 

“Exculpated Parties” shall have the meaning set forth in Section 13.1 hereof.

 

“FATCA” shall mean Sections 1471 through 1474 of the IRS Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the IRS Code.

 

“First Monthly Payment Date” shall mean April 6, 2017.

 

“Fitch” shall mean Fitch, Inc.

 

“Fiscal Year” shall mean each twelve (12)-month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

 

“Flood Insurance Acts” shall have the meaning set forth in Section 7.1 hereof.

 

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

 

“Gross Rents” shall mean an amount equal to rental income reflected in a current
rent roll annualized for (i) all Tenants paying rent, and (ii) all Tenants who
are open for business and in actual physical occupancy of their respective space
demised under their Leases but who are benefitting from a free rent period
(provided that only nine (9) months of free rent will be included in Gross Rents
(except to the extent such free rent has been escrowed with Lender as Reserve
Funds in which case rent for all such free rent period shall be included in
rental income), in each instance pursuant to Leases which are in full force and
effect, provided, notwithstanding anything to the contrary in this Agreement,
for purposes of calculating Underwritable Cash Flow (as used in the definition
of Debt Service Coverage Ratio), if any rent increases are scheduled to occur
under any Leases in the 12-month period following the date of calculation of the
Debt Service Coverage Ratio, then such increased rent shall be used to calculate
Gross Rent for the entire 12-month period included in the calculation of Debt
Service Coverage Ratio.

 

 - 10 - 

 

  

“Guarantor” shall mean New York City Operating Partnership, L.P., a Delaware
limited partnership, and any successor to and/or replacement of any of the
foregoing Person, in each case, pursuant to and in accordance with the
applicable terms and conditions of the Loan Documents.

 

“Guarantor Control Condition” shall mean a condition which shall be deemed
satisfied to the extent that Borrower and, if applicable, each SPE Component
Entity is, in each case, Controlled directly or indirectly by a current
Guarantor (as distinguished from any prior Guarantor that has been replaced in
accordance with the applicable terms and conditions of the Loan Documents).

 

“Guaranty” shall mean that certain Limited Recourse Guaranty executed by
Guarantor and dated as of the date hereof, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Improvements” shall mean the “Improvements” as defined in the Security
Instrument.

 

“Indebtedness” shall mean, for any Person, any indebtedness or other similar
obligation for which such Person is obligated (directly or indirectly, by
contract, operation of law or otherwise), including, without limitation, (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person pursuant to a guaranty, (iv) all indebtedness incurred and/or
guaranteed by such Person, directly or indirectly, (v) all obligations under
leases that constitute capital leases for which such Person is liable, (vi) all
obligations of such Person under interest rate swaps, caps, floors, collars and
other interest hedge agreements, in each case whether such Person is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss and
(vii) any property-assessed clean energy loans or similar indebtedness,
including, without limitation, if such loans or indebtedness are made or
otherwise provided by any Governmental Authority and/or secured or repaid
(directly or indirectly) by any taxes or similar assessments (such loan or
indebtedness under this clause (vii), a “PACE Transaction”).

 

“Indemnified Person” shall mean Lender, any Affiliate of Lender that has filed
any registration statement relating to the Securitization or has acted as the
sponsor or depositor in connection with the Securitization, any Affiliate of
Lender that acts as an underwriter, placement agent or initial purchaser of
Securities issued in the Securitization, any other co-underwriters, co-placement
agents or co-initial purchasers of Securities issued in the Securitization, and
each of their respective officers, directors, partners, employees,
representatives, agents and Affiliates and each Person or entity who Controls
any such Person within the meaning of Section 15 of the Securities Act of 1933
as amended or Section 20 of the Security Exchange Act of 1934 as amended, any
Person who is or will have been involved in the origination of the Loan on
behalf of Lender, any Person who is or will have been involved in the servicing
of the Loan secured hereby, any Person in whose name the encumbrance created by
the Security Instrument is or will have been recorded, any Person who may hold
or acquire or will have held a full or partial direct interest in the Loan
secured hereby as well as custodians, trustees and other fiduciaries who hold or
have held a full or partial direct interest in the Loan secured hereby for the
benefit of third parties as well as the respective directors, officers,
shareholders, partners, employees, agents, representatives of any and all of the
foregoing (including, but not limited to, any successors by merger,
consolidation or acquisition of all or a substantial portion of Lender’s assets
and business) and any receiver or other fiduciary appointed in a foreclosure or
other Creditors Rights Laws proceeding.

 

 - 11 - 

 

  

“Indemnified Taxes” shall mean (a) Section 2.10 Taxes, other than Excluded
Taxes, imposed on or with respect to any payment made by or on account of any
obligation of Borrower under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

 

“Independent Director” shall have the meaning set forth in Section 5.2 hereof.

 

“Insurance Account” shall have the meaning set forth in Section 8.6 hereof.

 

“Insurance Payment Date” shall mean, with respect to any applicable Policies,
the date occurring thirty (30) days prior to the date the applicable Insurance
Premiums associated therewith are due and payable.

 

“Insurance Premiums” shall have the meaning set forth in Section 7.1 hereof.

 

“Interest Accrual Period” shall mean the period beginning on (and including) the
sixth (6th) day of each calendar month during the term of the Loan and ending on
(and including) the fifth (5th) day of the next succeeding calendar month.

 

“Interest Bearing Accounts” shall mean the following Reserve Accounts: the
Replacement Reserve Account, the Excess Cash Flow Account, the Leasing Reserve
Account, the NYC-DYCD Lease Account, and the Unfunded Obligations Account.

 

“Interest Rate” shall mean a rate per annum equal to four and six hundred sixty
six thousandths percent (4.666%).

 

“Interest Shortfall” shall have the meaning set forth in Section 2.7 hereof.

 

“Investor” shall mean any investor or potential investor in the Loan (or any
portion thereof or interest therein) in connection with any Secondary Market
Transaction.

 

“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time or any successor statute.

 

“Land” shall mean the “Land” as defined in the Security Instrument.

 

“Landlord Alterations” shall have the meaning set forth in Section 4.21.

 

“Lease” shall have the meaning set forth in the Security Instrument.

 

“Leasing Agent” means CBRE, Inc.

 

“Leasing Agreement” shall mean, individually and collectively, as the context
may require, the Leasing Agreement (Office) and the Leasing Agreement (Retail).

 

 - 12 - 

 

  

“Leasing Agreement (Office)” shall mean that certain Office Leasing Agreement,
dated as of March 27, 2015, by and between Borrower and the applicable Leasing
Agent, made in connection with the leasing of the Property, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with the provisions hereof, and any replacement leasing
agreement with respect to the office portion of the Property entered into in
accordance with the terms of this Agreement.

 

“Leasing Agreement (Retail)” shall mean that certain Retail Leasing Agreement,
dated as of March 27, 2015, by and between Borrower as amended by that certain
First Amendment to Retail Leasing Agreement dated November 22, 2016 and the
applicable Leasing Agent, made in connection with the leasing of the Property,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance with the provisions hereof, and any
replacement leasing agreement with respect to the retail portion of the Property
entered into in accordance with the terms of this Agreement.

 

“Leasing Reserve Account” shall have the meaning set forth in Section 8.3
hereof.

 

“Leasing Reserve Funds” shall have the meaning set forth in Section 8.3 hereof.

 

“Leasing Reserve Monthly Deposit” shall mean an amount equal to $68,152.00.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Borrower or the
Property or any part thereof, or the construction, use, alteration or operation
thereof, or any part thereof, whether now or hereafter enacted and in force,
including, without limitation, the Americans with Disabilities Act of 1990, and
all Permits, authorizations and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instruments, either
of record or known to Borrower, at any time in force affecting Borrower or the
Property or any part thereof, including, without limitation, any which may (i)
require repairs, modifications or alterations in or to the Property or any part
thereof, or (ii) in any way limit the use and enjoyment thereof.

 

“Lender Affiliate” shall have the meaning set forth in Section 11.2 hereof.

 

“Lender Group” shall have the meaning set forth in Section 11.2 hereof.

 

“Letter of Credit” shall mean an irrevocable, auto-renewing, unconditional,
transferable, clean sight draft standby letter of credit having an initial term
of not less than one (1) year and with automatic renewals for one (1) year
periods (unless the obligation being secured by, or otherwise requiring the
delivery of, such letter of credit is required to be performed at least thirty
(30) days prior to the initial expiry date of such letter of credit), for which
Borrower shall have no reimbursement obligation and which reimbursement
obligation is not secured by the Property or any other property pledged to
secure the Note, in favor of Lender and entitling Lender to draw thereon in New
York, New York, based solely on a statement that Lender has the right to draw
thereon executed by an officer or authorized signatory of Lender. A Letter of
Credit must be issued by an Approved Bank. Borrower’s delivery of any Letter of
Credit hereunder shall, at Lender’s option, be conditioned upon Lender’s receipt
of either an update to the Non-Consolidation Opinion reasonably acceptable to
Lender and acceptable to the Rating Agencies or a New Non-Consolidation Opinion
relating to such Letter of Credit.

 

 - 13 - 

 

  

“Liabilities” shall have the meaning set forth in Section 11.2 hereof.

 

“Liquidity” shall have the meaning set forth in the Guaranty.

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this Agreement
in the original principal amount of One Hundred Forty Million and No/100 Dollars
($140,000,000.00).

 

“Loan Bifurcation” shall have the meaning set forth in Section 11.1 hereof.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Environmental Indemnity, the Assignment of Management
Agreement, the Assignment of Leasing Agreement, the Guaranty, the Post Closing
Agreement and all other documents executed and delivered in connection with the
Loan, as each of the same may be amended, restated, replaced, extended, renewed,
supplemented or otherwise modified from time to time.

 

“Loan-to-Value Ratio” shall mean, as of the date of its calculation, the ratio
of (a) the outstanding principal amount of the Loan as of the date of such
calculation to (b) the fair market value of the Property (for purposes of the
REMIC provisions, counting only real property and excluding any personal
property or going concern value), as determined, in Lender’s reasonable
discretion, by any commercially reasonable method permitted to a REMIC Trust.

 

“Lockout Expiration Date” shall mean the date that is the earlier to occur of
(i) three (3) years following the Closing Date and (ii) two (2) years after the
closing of a Securitization of the last portion of the Loan.

 

“Losses” shall mean any and all losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, fines, penalties, charges, amounts paid in
settlement, litigation costs and attorneys’ fees, in the case of each of the
foregoing, of whatever kind or nature and whether or not incurred in connection
with any judicial or administrative proceedings, actions, claims, suits,
judgments or awards (but excluding consequential, special and/or punitive
damages except to the extent Lender or its Affiliates are responsible therefore
to third parties).

 

“Major Lease” shall mean (i) any Lease which, individually or when aggregated
with all other leases at the Property with the same Tenant or its Affiliate,
demises 40,000 square feet or more of the Property’s gross leasable area or
constitutes greater than ten percent (10%) of net rentable income of the
Property, (ii) any Lease which contains any option, offer, right of first
refusal or other similar entitlement to acquire all or any portion of the
Property, (iii) is with an Affiliate of Borrower as Tenant, (iv) any instrument
guaranteeing or providing credit support for any Lease meeting the requirements
of (i), (ii) and/or (iii) above, or (v) is proposed to be entered into during
the continuance of an Event of Default. In no event shall the Approved NYC-DYCD
Lease or any instrument guaranteeing or providing credit support for the
Approved NYC-DYCD Lease constitute a Major Lease.

 

 - 14 - 

 

  

“Management Agreement” shall mean that certain Property Management Agreement,
dated as of March 27, 2015 between Borrower and Manager, as amended by that
certain First Amendment to Property Management Agreement dated April 18, 2016
pursuant to which Manager is to provide management and other services with
respect to the Property or any portion thereof, as the same may be amended,
restated, replaced, extended, renewed, supplemented or otherwise modified from
time to time.

 

“Manager” shall mean (i) Talpiot Management, LLC d/b/a East End Realty or (ii)
such other Person selected as the manager of the Property in accordance with the
terms of this Agreement or the other Loan Documents.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
Property, (ii) the business, management, operations or condition (financial or
otherwise) of any Borrower, Guarantor, or the Property, (iii) the
enforceability, validity, perfection or priority of the lien of any Security
Instrument or the enforceability of the other Loan Documents, or (iv) the
ability of any Borrower and/or Guarantor to perform its obligations under the
Security Instrument or the other Loan Documents.

 

“Maturity Date” shall mean the Stated Maturity Date or such other date on which
the final payment of the principal amount of the Loan becomes due and payable as
herein provided, whether at the Stated Maturity Date, by declaration of
acceleration, or otherwise.

 

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Member” is defined in Section 5.1 hereof.

 

“Mezzanine Borrower” shall have the meaning set forth in Section 11.6 hereof.

 

“Mezzanine Option” shall have the meaning set forth in Section 11.6 hereof.

 

“Minimum Disbursement Amount” shall mean Twenty-Five Thousand and No/100 Dollars
($25,000).

 

“Monthly Debt Service Payment Amount” shall mean for the First Monthly Payment
Date and for each Monthly Payment Date occurring thereafter up to and including
the Monthly Payment Date occurring in March, 2027, a payment equal to the amount
of interest which has accrued during the preceding Interest Accrual Period
computed at the Interest Rate.

 

“Monthly Insurance Deposit” shall have the meaning set forth in Section 8.6
hereof.

 

“Monthly Payment Date” shall mean the First Monthly Payment Date and the sixth
(6th) day of every calendar month occurring thereafter during the term of the
Loan.

 

 - 15 - 

 

  

“Monthly Tax Deposit” shall have the meaning set forth in Section 8.6 hereof.

 

“Moody’s” shall mean Moody’s Investor Service, Inc.

 

“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds payable
as a result of a Casualty to the Property, after deduction of reasonable costs
and expenses (including, but not limited to, reasonable attorneys’ fees), if
any, in collecting such insurance proceeds, or (ii) the net amount of the Award,
after deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys’ fees), if any, in collecting such Award.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 7.4
hereof.

 

“Net Worth” shall have the meaning set forth in the Guaranty.

 

“New Manager” shall mean any Person replacing or becoming the assignee of the
then current Manager, in each case, in accordance with the applicable terms and
conditions hereof.

 

“New Non-Consolidation Opinion” shall mean a substantive non-consolidation
opinion provided by outside counsel reasonably acceptable to Lender and
acceptable to the Rating Agencies and otherwise in form and substance reasonably
acceptable to Lender and acceptable to the Rating Agencies.

 

“Non-Conforming Policy” shall have the meaning set forth in Section 7.1 hereof.

 

“Non-Consolidation Opinion” shall mean that certain substantive
non-consolidation opinion delivered to Lender by Duane Morris LLP in connection
with the closing of the Loan.

 

“Note” shall mean, collectively, (i) that certain Severed, Amended and Restated
Promissory Note A-1, dated the date hereof, in the principal amount of
Sixty-Five Million and 00/100 Dollars ($65,000,000.00) by Borrower in favor of
Lender (“Note A-1”), (ii)  that certain Severed, Amended and Restated Promissory
Note A-2, dated the date hereof, in the principal amount of Fifty Million and
00/100 Dollars ($50,000,000.00) by Borrower in favor of Lender (“Note A-2”), and
(iii) that certain Severed, Amended and Restated Promissory Note A-3, dated the
date hereof, in the principal amount of Twenty Five Million and 00/100 Dollars
($25,000,000.00) by Borrower in favor of Lender (“Note A-3”) as each of the same
may be amended, restated, replaced, extended, renewed, supplemented, severed,
split, or otherwise modified from time to time.

 

“Note A-1” shall have the meaning set forth in the definition of “Note” in
Section 1.1 hereof.

 

“Note A-2” shall have the meaning set forth in the definition of “Note” in
Section 1.1 hereof.

 

“Note A-3” shall have the meaning set forth in the definition of “Note” in
Section 1.1 hereof.

 

“NYC-DYCD Lease Account” shall have the meaning set forth in Section 8.7 hereof.

 

 - 16 - 

 

  

“NYC-DYCD Lease Funds” shall have the meaning set forth in Section 8.7 hereof.

 

“NYC-DYCD Lease Funds Partial Disbursement Amount” shall mean the lesser of (a)
the amount of NYC-DYCD Lease Funds on reserve with Lender, and (b)(i)
$20,000,000 multiplied by a fraction with a numerator equal to the square
footage demised under the Replacement Leases relating to the disbursement of
NYC-DYCD Lease Funds in question and a denominator equal to 40,000, less (ii) an
amount (which shall be transferred to the Unfunded Obligations Account) equal to
the aggregate cost of tenant improvements, leasing commissions and free rent
under the applicable Replacement Leases in connection with which the particular
disbursement of NYC-DYCD Lease Funds is being made in excess of the following
amount (x) the amount of Unfunded Obligations Funds on reserve as of the Closing
Date which are allocable to Replacement Leases (which shall equal the aggregate
amount of the “HRA - DYCD” line item listed on Schedule III), multiplied (y) by
a fraction with a numerator equal to the square footage demised under the
Replacement Leases for which disbursement of NYC-DYCD Lease Funds is being made
and a denominator equal to 40,000) (the amount in this clause (ii) is
hereinafter “NYC-DYCD Lease Funds Partial TI/LC Amount”).

 

“NYC-DYCD Lease Funds Partial TI/LC Amount” shall have the meaning in the
definition of “NYC-DYCD Lease Funds Partial Disbursement Amount”.

 

“NYC-DYCD Lease Funds Remainder” shall have the meaning set forth in Section 8.7
hereof.

 

“NYC-DYCD License Agreement” shall mean that certain License Agreement, dated as
of August 19, 2014, between the NYC-DYCD Tenant and Borrower (as
successor-in-interest to EEGO 123 William Owner, LLC), for approximately 40,000
rentable square feet of space at the Property for the use of the New York City
Department of Youth and Community Development.

 

“NYC-DYCD Tenant” shall mean The City of New York, Department of Citywide
Administrative Services.

 

“NYCOP” shall have the meaning set forth in Section 6.3 hereof.

 

“O&M Program” shall mean that certain Operations and Maintenance Plan for
Asbestos-Containing Materials, dated as January 27, 2015, prepared by Nova
Consulting as Project No. R15-0176.

 

“OFAC” shall have the meaning set forth in Section 3.29 hereof.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by Responsible Officer of Borrower.

 

“Op Ex Monthly Amount” shall mean an amount equal to the aggregate amount of
Approved Operating Expenses and Approved Extraordinary Expenses to be incurred
by Borrower for the then current Interest Accrual Period.

 

“Open Prepayment Period” shall have the meaning set forth in Section 2.7(a)
hereof.

 

 - 17 - 

 

  

“Operating Expenses” shall mean for any period the total of all expenditures,
computed in accordance with the Approved Accounting Method, of whatever kind
relating to the operation, maintenance and management of the Property that are
incurred on a regular monthly or other periodic basis, including without
limitation, (and without duplication) utilities, ordinary repairs and
maintenance, insurance, license fees, property taxes and assessments,
advertising expenses, payroll and related taxes, computer processing charges,
actual management fees payable under the Management Agreement, operational
equipment or other lease payments as approved by Lender, but specifically
excluding (i) depreciation, (ii) Debt Service, (iii) non-recurring or
extraordinary expenses, and (iv) deposits into the Reserve Funds.

 

“Operating Income” shall mean all income, computed in accordance with the
Approved Accounting Method (but without straight-lining of rents), derived from
the ownership and operation of the Property from whatever source, including, but
not limited to common area maintenance, real estate tax recoveries, utility
recoveries, other miscellaneous expense recoveries and other miscellaneous
income, but excluding rental income taxes, sales, use and occupancy taxes or
other taxes on receipts required to be accounted for by Borrower to any
Governmental Authority, refunds and uncollectible accounts, sales of furniture,
fixtures and equipment, interest income, insurance proceeds (other than business
interruption or other loss of income insurance), Awards, unforfeited security
deposits, utility and other similar deposits, non-recurring or extraordinary
income, including, without limitation lease termination payments, and any
disbursements to Borrower from the Reserve Funds. Operating Income shall not be
diminished as a result of the Security Instrument or the creation of any
intervening estate or interest in the Property or any part thereof.
Notwithstanding the foregoing or anything to the contrary contained herein or in
any other Loan Document, “Gross Rents” and “Operating Income” shall be
calculated hereunder without duplication of one another or of any individual
item contained within the definitions thereof.

 

“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining the Property, now or hereafter levied
or assessed or imposed against the Property or any part thereof.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Section 2.10
Taxes imposed as a result of a present or former connection between such
Recipient and the jurisdiction imposing such Section 2.10 Tax (other than
connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Section 2.10 Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Section 2.10 Taxes
that are Other Connection Taxes imposed with respect to an assignment or Section
2.10 Taxes that are the result of Barclays Bank PLC being a foreign lender with
a loan made in the United States.

 

 - 18 - 

 

  

“PACE Transaction” shall have the meaning ascribed to such term in the
definition of “Indebtedness”.

 

“Patriot Act” shall have the meaning set forth in Section 3.29 hereof.

 

“Permits” shall mean all necessary certificates, licenses, permits, franchises,
trade names, certificates of occupancy, consents, and other approvals
(governmental and otherwise) required under applicable Legal Requirements for
the operation of the Property and the conduct of Borrower’s business (including,
without limitation, all required zoning, building code, land use, environmental,
public assembly and other similar permits or approvals).

 

“Permitted Encumbrances” shall mean, with respect to the Property, collectively,
(a) the lien and security interests created by this Agreement and the other Loan
Documents, (b) all liens, encumbrances and other matters disclosed in the
applicable Title Insurance Policy, (c) liens, if any, for Taxes imposed by any
Governmental Authority not yet due or delinquent (but excluding any Lien
securing any PACE Transaction or similar indebtedness with respect to Borrower
and/or the Property, including, without limitation, any such loan or
indebtedness made or otherwise provided by any Governmental Authority and/or
secured or repaid (directly or indirectly) by any taxes or similar assessments)
and (d) such other title and survey exceptions as Lender has approved or may
approve in writing in Lender’s sole discretion.

 

“Permitted Fund Manager” means any Person that on the date of determination is
not subject to a case under the Bankruptcy Code and/or any Creditors Rights Laws
and is an entity that is a Qualified Lender pursuant to clauses (vii)(A), (B),
(C) or (D) of the definition thereof.

 

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, or any trustee under any Securitization or any of
their respective Affiliates, payable on demand or having a maturity date not
later than the Business Day immediately prior to the first Monthly Payment Date
following the date of acquiring such investment and meeting one of the
appropriate standards set forth below:

 



(a)          obligations of, or obligations directly and unconditionally
guaranteed as to principal and interest by, the U.S. government or any agency or
instrumentality thereof, when such obligations are backed by the full faith and
credit of the United States of America and have maturities not in excess of one
year, provided that with respect to any such obligation guaranteed by any agency
or instrumentality of the U.S. government, such agency or instrumentality must
be either (i) rated by S&P and have a rating equal to at least the minimum
eligible rating by S&P or (ii) are specifically approved by S&P as having the
creditworthiness of the senior obligations equal to that of the U.S. government;

 

 - 19 - 

 

  

(b)          federal funds, unsecured certificates of deposit, time deposits,
banker’s acceptances, and repurchase agreements having maturities of not more
than 90 days of any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia, the
short-term debt obligations of which are rated (a) “A-1+” (or the equivalent) by
S&P and, if it has a term in excess of three months, the long-term debt
obligations of which are rated “AAA” (or the equivalent) by S&P, and that (1) is
at least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (2) has Tier 1 capital (as defined in such
regulations) of not less than $1,000,000,000, (b) in one of the following
Moody’s rating categories: (1) for maturities less than one month, a long-term
rating of “A2” or a short-term rating of “P-1”, (2) for maturities between one
and three months, a long-term rating of “A1” and a short-term rating of “P-1”,
(3) for maturities between three months to six months, a long-term rating of
“Aa3” and a short-term rating of “P-1” and (4) for maturities over six months, a
long-term rating of “Aaa” and a short-term rating of “P-1”, or such other
ratings as confirmed in a Rating Agency Confirmation and (c) in one of the
following Fitch rating categories: (1) for maturities less than three months, a
long term rating of “A” and a short term rating of “F-1” and (2) for maturities
greater than three months, a long-term rating of “AA-” and a short term rating
of “F-1+”;

 

(c)          deposits that are fully insured by the Federal Deposit Insurance
Corp.;

 

(d)          commercial paper rated (a) “A–1+” (or the equivalent) by S&P and
having a maturity of not more than 90 days, (b) in one of the following Moody’s
rating categories: (i) for maturities less than one month, a long-term rating of
“A2” or a short-term rating of “P-1”, (ii) for maturities between one and three
months, a long-term rating of “A1” and a short-term rating of “P-1”, (iii) for
maturities between three months to six months, a long-term rating of “Aa3” and a
short-term rating of “P-1” and (iv) for maturities over six months, a long-term
rating of “Aaa” and a short-term rating of “P-1” and (c) in one of the following
Fitch rating categories: (1) for maturities less than three months, a long term
rating of “A” and a short term rating of “F-1” and (2) for maturities greater
than three months, a long-term rating of “AA-” and a short term rating of
“F-1+”;

 

(e)          any money market funds that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clause (a)
above, (b) has net assets of not less than $5,000,000,000, and (c) has an S&P
rating of “AAAm” or better and the highest rating obtainable from Moody’s and
Fitch; and

 

(f)           such other investments as to which each Rating Agency shall have
delivered a Rating Agency Confirmation.

 

Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with a qualified rating symbol (or any other Rating Agency’s
corresponding symbol) attached to the rating, as well as any mortgage-backed
securities and any security of the type commonly known as “strips”; (ii) shall
be limited to those instruments that have a predetermined fixed dollar of
principal due at maturity that cannot vary or change; (iii) shall only include
instruments that qualify as “cash flow investments” (within the meaning of
Section 860G(a)(6) of the IRS Code); and (iv) shall exclude any investment where
the right to receive principal and interest derived from the underlying
investment provides a yield to maturity in excess of 120% of the yield to
maturity at par of such underlying investment. Interest may either be fixed or
variable, and any variable interest must be tied to a single interest rate index
plus a single fixed spread (if any), and move proportionately with that index.
No investment shall be made which requires a payment above par for an obligation
if the obligation may be prepaid at the option of the issuer thereof prior to
its maturity. All investments shall mature or be redeemable upon the option of
the holder thereof on or prior to the earlier of (x) three months from the date
of their purchase and (y) the Business Day preceding the day before the date
such amounts are required to be applied hereunder.

 

 - 20 - 

 

  

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any other entity and, in each case, any fiduciary acting in
such capacity on behalf of any of the foregoing.

 

“Personal Property” shall mean the “Personal Property” as defined in the
Security Instrument.

 

“Physical Conditions Report” shall mean those certain reports delivered to
Lender in connection with the closing of the Loan regarding the physical
condition of the Property.

 

“Policies” shall have the meaning specified in Section 7.1 hereof.

 

“Post Closing Agreement” shall mean that certain Post-Closing Agreement by and
between Borrower and Lender and dated as of the date hereof, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Prohibited Transfer” shall have the meaning set forth in Section 6.2 hereof.

 

“Property” shall mean the parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Security
Instrument, together with all rights pertaining to such property and
Improvements, as more particularly described in the granting clauses of the
Security Instrument and referred to therein as the “Property.”

 

“Property Condition Report” shall mean that certain Property Condition Report
prepared by EBI as Project #1117000266 and delivered to Lender in connection
with the closing of the Loan.

 

“Provided Information” shall mean any information provided by or on behalf of
any Borrower Party to Lender in writing (including by e-mail or electronic
means) in connection with the Loan, the Property (or any portion thereof) and/or
such Borrower Party.

 

“Prudent Lender Standard” shall, with respect to any matter, be deemed to have
been met if the matter in question (i) prior to a Securitization, is reasonably
acceptable to Lender and (ii) after a Securitization, (A) if permitted by legal
requirements relating to any REMIC Trust formed pursuant to a Securitization
maintaining its status as a “real estate mortgage investment conduit” within the
meaning of Section 860D of the IRS Code applicable to such matter, would be
reasonably acceptable to Lender or (B) if the Lender discretion in the foregoing
subsection (A) is not permitted under such applicable legal requirements
relating to any REMIC Trust formed pursuant to a Securitization maintaining its
status as a “real estate mortgage investment conduit” within the meaning of
Section 860D of the IRS Code applicable to such matter, would be acceptable to a
prudent lender of securitized commercial mortgage loans similar to the Loan.

 

 - 21 - 

 

  

“Qualified Equityholder” shall mean (i) ARCNYC REIT, (ii) a bank, savings and
loan association, investment bank, insurance company, trust company, commercial
credit corporation, pension plan, pension fund or pension advisory firm, mutual
fund, real estate investment trust, government entity or plan, real estate
company, investment fund or an institution substantially similar to any of the
foregoing, provided in each case under this clause (ii) that such Person (x) has
total assets (in name or under management) in excess of $300,000,000 and (except
with respect to a pension advisory firm or similar fiduciary) capital/statutory
surplus or shareholder's equity in excess of $100,000,000 (in both cases,
exclusive of the Property), and (y) has at least five (5) years’ experience in
the business of owning and operating at least three (3) properties of comparable
size and class as the Property in major metropolitan areas in the United States,
and (iii) any other Person approved by Lender, which approval shall not be
unreasonably withheld.

 

“Qualified Insurer” shall have the meaning set forth in Section 7.1 hereof.

 

“Qualified Lender” means (i) Barclays, (ii) any Affiliate of Barclays, or
(iii) one or more of the following (in each of clauses (i) and (ii), either
acting (1) for itself or (2) as agent for itself and other lenders, provided
that at least fifty percent (50%) of such lenders pursuant to this clause (2)
are Qualified Lenders):

 

(A)         a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (A) satisfies the Eligibility Requirements;

 

(B)         an investment company, money management firm or “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act or
an institutional “accredited investor” within the meaning of Regulation D under
the Securities Act, provided that any such Person referred to in this clause (B)
satisfies the Eligibility Requirements;

 

(C)         an institution substantially similar to any of the foregoing
entities described in clause (iii)(A), (iii)(B) or (iii)(E), or any other Person
which is subject to supervision and regulation by the insurance or banking
department of any state or of the United States, the Board of Governors of the
Federal Reserve System, the Comptroller of the Currency, the Federal Deposit
Insurance Corporation or the Federal Savings and Loan Insurance Corporation or
by any successor hereafter exercising similar functions, in each case, that
satisfies the Eligibility Requirements;

 

(D)         any entity Controlled by, Controlling or under common Control with
any of the entities described in clause (iii)(A), (iii)(B) or (iii)(C) above or
clause (iii)(E) below;

 

(E)          an investment fund, limited liability company, limited partnership
or general partnership (a “Permitted Investment Fund”) where a Permitted Fund
Manager or Qualified Lender (other than pursuant to this clause (iii)(E)) acts
as general partner, managing member or fund manager and at least fifty percent
(50%) of the equity interests in such investment vehicle are owned, directly or
indirectly, by one or more of the following: a Qualified Lender under (A), (B),
(C) or (D) above or (F) below, an institutional “accredited investor”, within
the meaning of Regulation D promulgated under the Securities Act, and/or a
“qualified institutional buyer” or both within the meaning of Rule 144A
promulgated under the Exchange Act, provided such institutional “accredited
investors” or “qualified institutional buyers” that are used to satisfy the
fifty percent (50%) test set forth above in this clause (E) satisfy the
financial tests in clause (i) of the definition of Eligibility Requirements; or

 

 - 22 - 

 

  

(F)          following a Securitization, any Person for which the Rating
Agencies have issued a Rating Agency Confirmation.

 

“Qualified Management Agreement” shall mean a management agreement with a
Qualified Manager with respect to the Property which is approved by Lender in
writing (which such approval is not to be unreasonably withheld, conditioned or
delayed except that following a Securitization, it may be conditioned upon
Lender's receipt of a Rating Agency Confirmation with respect to such management
agreement).

 

“Qualified Manager” shall mean a Person approved by Lender in writing (which
such approval is not to be unreasonably withheld, conditioned or delayed except
that following a Securitization, it may be conditioned upon Lender's receipt of
a Rating Agency Confirmation with respect to such Person).

 

“Qualified Replacement Guarantor” shall mean a Person who (a) (i) is a United
States citizen and lives year round in the United States or (ii) is (to the
extent such Person is a corporation) incorporated or is (to the extent such
Person is a limited partnership or limited liability company) formed in the
United States and, in each instance, domiciled with its principal place of
business in the United States, (b)(i) has Net Worth of not less than
$100,000,000 (exclusive of the Property) and (ii) Liquidity of not less than
$5,000,000, each as reasonably determined by Lender, (c) the Guarantor Control
Condition will be satisfied, and (d) (A) such Person has not been the subject of
a voluntary or involuntary bankruptcy proceeding in the previous seven (7)
years, (B) such Person has not been, and is not controlled by any party which
has ever been, convicted of a capital offense or fraud, embezzlement or other
financial crime felony, and (C) such Person has never been, and is not
affiliated with any person which has been, indicted or convicted for a Patriot
Act offense, is not on any anti-terrorism list and for which Lender has
otherwise received Satisfactory Search Results.

 

“Rating Agency” shall mean S&P, Moody’s, Fitch, Kroll Bond Rating Agency, Inc.,
Morningstar Credit Ratings, LLC, DBRS, Inc. or any other nationally-recognized
statistical rating agency which has assigned a rating to the Securities (and any
successor to any of the foregoing), but only to the extent any of the foregoing
have been engaged by one or more Lenders or their Affiliates in connection with
and/or in anticipation of any Securitization.

 

“Rating Agency Condition” shall be deemed to exist if (i) any Rating Agency
fails to respond to any request for a Rating Agency Confirmation with respect to
any applicable matter or otherwise elects (orally or in writing) not to consider
any applicable matter or (ii) Lender (or its Servicer) is not required to and/or
elects not to obtain (or cause to be obtained) a Rating Agency Confirmation with
respect to any applicable matter, in each case, pursuant to and in compliance
with any pooling and servicing agreement(s) or similar agreement(s), in each
case, relating to the servicing and/or administration of the Loan.

 

 - 23 - 

 

  

“Rating Agency Confirmation” shall mean (i) prior to a Securitization or if the
Rating Agency Condition exists, that Lender has (in consultation with the Rating
Agencies (if reasonably required by Lender)) approved the matter in question in
writing based upon Lender’s good faith determination of applicable Rating Agency
standards and criteria and (ii) from and after a Securitization (to the extent
the Rating Agency Condition does not exist), a written affirmation from each of
the Rating Agencies (obtained at Borrower’s sole cost and expense) that the
credit rating of the Securities by such Rating Agency immediately prior to the
occurrence of the event with respect to which such Rating Agency Confirmation is
sought will not be qualified, downgraded or withdrawn as a result of the
occurrence of such event, which affirmation may be granted or withheld in such
Rating Agency’s sole and absolute discretion.

 

“Recipient” shall mean any Lender and Agent, as applicable.

 

“Registrar” shall have the meaning set forth in Section 11.7 hereof.

 

“Registration Statement” shall have the meaning set forth in Section 11.2
hereof.

 

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

 

“Related Entities” shall have the meaning set forth in Section 6.4 hereof.

 

“Related Loan” shall mean a loan to an Affiliate of Borrower or secured by a
Related Property, that is included in a Securitization with the Loan (or any
portion thereof or interest therein).

 

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to the Property (or
any portion thereof).

 

“REMIC Trust” shall mean any “real estate mortgage investment conduit” within
the meaning of Section 860D of the IRS Code that holds any interest in all or
any portion of the Loan.

 

“Rent Roll” shall have the meaning set forth in Section 3.18 hereof.

 

“Rent Loss Proceeds” shall have the meaning set forth in Section 7.1 hereof.

 

“Rents” shall have the meaning set forth in the Security Instrument.

 

“Replacement Lease” shall mean a new lease for all or a portion of the space at
the Property consisting of the space licensed pursuant to the NYC-DYCD License
with the NYC-DYCD Tenant as of the Closing Date or otherwise vacant at the
Property as of the Closing Date meeting the following requirements: (i) the
Tenant thereunder shall be a third party which is not an Affiliate of Borrower,
(ii) an initial term of not less than five (5) years, (iii) containing no
termination, cancellation, contraction or abatement rights effective prior to
the fifth (5th) anniversary of the rent commencement of the applicable Lease
(other than customary termination and abatement rights in connection with a
landlord default, Casualty or Condemnation) and (iv) otherwise compliant with
the applicable terms and provisions of Section 4.14 hereof.

 

 - 24 - 

 

  

“Replacement Reserve Account” shall have the meaning set forth in Section 8.2
hereof.

 

“Replacement Reserve Funds” shall have the meaning set forth in Section 8.2
hereof.

 

“Replacement Reserve Monthly Deposit” shall mean an amount equal to $11,358.67.

 

“Replacements” for any period shall mean replacements and/or alterations to the
Property; provided, that, the same are (i) required to be capitalized according
to the Approved Accounting Method and (ii) if a Trigger Period is then
continuing and such Replacements are not contained in an Approved Annual Budget,
reasonably approved by Lender.

 

“Required Financial Item” shall have the meaning set forth in Section 4.12
hereof.

 

“Required Rating” means (i) a rating of not less than “A-1” (or its equivalent)
from each of the Rating Agencies if the term of such Letter of Credit is no
longer than three (3) months or if the term of such Letter of Credit is in
excess of three (3) months, a rating of not less than “A+” (or its equivalent)
from each of the Rating Agencies, which rating in each instance shall exclude a
qualified rating symbol (or any other Rating Agency’s corresponding symbol)
attached to the rating or (ii) such other rating with respect to which Lender
shall have received a Rating Agency Confirmation.

 

“Reserve Accounts” shall mean the Tax Account, the Insurance Account, the
Replacement Reserve Account, the Leasing Reserve Account, the Excess Cash Flow
Account, the NYC-DYCD Lease Account, the Unfunded Obligations Account and any
other escrow account established by this Agreement or the other Loan Documents
(but specifically excluding the Cash Management Account, the Restricted Account
and the Debt Service Account).

 

“Reserve Funds” shall mean the Tax and Insurance Funds, the Replacement Reserve
Funds, the Leasing Reserve Funds, the Excess Cash Flow Funds, the Unfunded
Obligations Funds and any other escrow funds established by this Agreement or
the other Loan Documents.

 

“Responsible Officer” means with respect to a Person, the chairman of the board,
president, chief operating officer, chief financial officer, treasurer or vice
president of such Person or such other similar officer of such Person reasonably
acceptable to Lender.

 

“Restoration” shall mean, following the occurrence of a Casualty or a
Condemnation which is of a type necessitating the repair of the Property (or any
portion thereof), the completion of the repair and restoration of the Property
(or applicable portion thereof) as nearly as possible to the condition the
Property (or applicable portion thereof) was in immediately prior to such
Casualty or Condemnation, with such alterations as may be reasonably approved by
Lender.

 

“Restoration Retainage” shall have the meaning set forth in Section 7.4 hereof.

 

 - 25 - 

 

  

“Restoration Threshold” shall mean an amount equal to five percent (5%) of the
aggregate outstanding principal amount of the Loan and of any mezzanine loan
entered into pursuant to an exercise by Lender of the Mezzanine Option in
accordance with the terms and provisions of Section 11.6 hereof.

 

“Restricted Account” shall have the meaning set forth in Section 9.1 hereof.

 

“Restricted Account Agreement” shall mean that certain Restricted Account
Agreement by and among Borrower, Lender and Wells Fargo Bank, National
Association dated as of the date hereof, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

 

“Restricted Party” shall have the meaning set forth in Section 6.1 hereof.

 

“Sale or Pledge” shall have the meaning set forth in Section 6.1 hereof.

 

“Satisfactory Search Results” shall mean the results of Lender’s customary “know
your customer”, credit history check, litigation, lien, bankruptcy and judgment
searches with respect to the applicable transferee and its applicable affiliates
that Control the applicable transferee and/or have a ten percent (10%) or
greater direct or indirect interest in such transferee, in each case, (i)
revealing no matters which would have a Material Adverse Effect and (ii)
yielding results which are otherwise acceptable to Lender in its reasonable
discretion. Borrower shall pay all of Lender’s reasonable out of pocket costs,
fees and expenses in connection with the foregoing.

 

“Scheduled Defeasance Payments” shall mean scheduled payments of interest and
principal under the Note for all Payment Dates occurring after the Defeasance
Date, up to and including the Open Prepayment Date (including the Outstanding
Principal Balance as of the Open Prepayment Date, and assuming that the same is
repaid in full on the Open Prepayment Date).

 

“Secondary Market Transaction” shall have the meaning set forth in Section 11.1
hereof.

 

“Section 2.10 Taxes” shall mean all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Securities” shall have the meaning set forth in Section 11.1 hereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securitization” shall have the meaning set forth in Section 11.1 hereof.

 

“Security Agreement” shall mean a security agreement in form and substance that
would be reasonably satisfactory to a prudent lender originating commercial
loans for securitization similar to the Loan pursuant to which Borrower grants
Lender a perfected, first priority security interest in the Defeasance
Collateral Account and the Defeasance Collateral.

 

 - 26 - 

 

  

“Security Instrument” shall mean the first priority Mortgage, Assignment of
Leases and Rents, Security Agreement and Fixture Filing, dated the date hereof,
executed and delivered by Borrower as security for the Loan and encumbering the
Property, as each of the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

“Security Instrument Taxes” shall have the meaning set forth in Section 15.2
hereof.

 

“Servicer” shall have the meaning set forth in Section 11.4 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 10.2(d)
hereof.

 

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

 

“Single Purpose Entity” shall mean an entity whose structure and organizational
and governing documents are otherwise in form and substance in compliance with
Article 5 hereof.

 

“Special Member” is defined in Section 5.1 hereof.

 

“SPE Component Entity” shall have the meaning set forth in Section 5.1 hereof.

 

“S&P” shall mean Standard & Poor’s Ratings Services.

 

“State” shall mean the state in which the Property is located.

 

“Stated Maturity Date” shall mean the Monthly Payment Date occurring in March
2027.

 

“Successor Borrower” shall have the meaning set forth in Section 2.8(a) hereof.

 

“Survey” shall mean the survey of the Property certified and delivered to Lender
in connection with the closing of the Loan.

 

“Tax Account” shall have the meaning set forth in Section 8.6 hereof.

 

“Tax and Insurance Funds” shall have the meaning set forth in Section 8.6
hereof.

 

“Taxes” shall mean all taxes, assessments, water rates, sewer rents, and other
governmental impositions, including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the Land,
now or hereafter levied or assessed or imposed against the Property or any part
thereof, provided, in no event shall any PACE Transaction be considered Taxes
for purposes of this Agreement.

 

“Tax Payment Date” shall mean, with respect to any applicable Taxes, the date
occurring thirty (30) days prior to the date the same are due and payable.

 

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement.

 

 - 27 - 

 

  

“Tenant Direction Notice” shall have the meaning set forth in Section 9.2
hereof.

 

“TI/LC Reserve Release Conditions” shall have the meaning set forth in Section
8.3(b). hereof.

 

“Title Insurance Policy” shall mean that certain ALTA mortgagee title insurance
policy issued with respect to the Property and insuring the lien of the Security
Instrument.

 

“Transferee” shall have the meaning set forth in Section 6.4 hereof.

 

“Transferee’s Sponsor” shall have the meaning set forth in Section 6.4 hereof.

 

“Trigger Period” shall mean a period:

 

(A) commencing upon the earliest of:

 

(i) the occurrence and continuance of an Event of Default, and

 

(ii) the Debt Service Coverage Ratio being less than 1.10 to 1.00,

 

(B) expiring upon:

 

(i) with regard to any Trigger Period commenced in connection with clause (A)(i)
above, the cure (if applicable) of such Event of Default, and

 

(ii) with regard to any Trigger Period commenced in connection with clause
(A)(ii) above, the date that the Debt Service Coverage Ratio is equal to or
greater than 1.12 to 1.00 for two (2) consecutive calendar quarters.

 

Notwithstanding the foregoing, a Trigger Period shall not be deemed to expire in
the event that another Trigger Period pursuant to any of clauses (A)(i) through
(ii) above has occurred and is continuing.

 

“TRIPRA” shall have the meaning set forth in Section 7.1 hereof.

 

“True Up Payment” shall mean a payment into the applicable Reserve Account of a
sum which, together with any applicable monthly deposits into the applicable
Reserve Account, will be sufficient to discharge the obligations and liabilities
for which such Reserve Account was established as and when reasonably
appropriate. The amount of the True Up Payment shall be determined by Lender in
its reasonable discretion and shall be final and binding absent manifest error.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

 

“Underwritable Cash Flow” shall mean an amount equal to the sum of Gross Rents
plus, without duplication, the trailing twelve (12) months Operating Income,
less the trailing twelve (12) months Operating Expenses, each of which shall be
subject to Lender’s application of the Cash Flow Adjustments. Lender’s
calculation of Underwritable Cash Flow (including determination of items that do
not qualify as Operating Income or Operating Expenses) shall be calculated by
Lender in good faith based upon Lender’s reasonable determination of Rating
Agency criteria and shall be final absent manifest error.

 

 - 28 - 

 

  

“Underwriter Group” shall have the meaning set forth in Section 11.2 hereof.

 

“Unfunded Obligations” shall have the meaning set forth in Section 8.8 hereof.

 

“Unfunded Obligations Account” shall have the meaning set forth in Section 8.8
hereof.

 

“Unfunded Obligations Funds” shall have the meaning set forth in Section 8.8
hereof.

 

“Updated Information” shall have the meaning set forth in Section 11.1 hereof.

 

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

 

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the IRS Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.10 hereof.

 

“Withholding Agent” shall mean Borrower and Agent.

 

“Work Charge” shall have the meaning set forth in Section 4.16 hereof.

 

“Write-Down and Conversion Powers” shall have the meaning set forth in Section
17.19 hereof.

 

“Yield Maintenance Premium” shall mean an amount equal to the greater of (a) an
amount equal to 1% of the amount prepaid; or (b) an amount equal to the present
value as of the date on which the prepayment is made of the Calculated Payments
(as defined below) from the date on which the prepayment is made through the
first day of the Open Prepayment Period determined by discounting such payments
at the Discount Rate (as defined below). As used in this definition, the term
“Calculated Payments” shall mean the monthly payments of interest only which
would be due based on the principal amount of the Loan being prepaid on the date
on which prepayment is made and assuming an interest rate per annum equal to the
difference (if such difference is greater than zero) between (y) the Interest
Rate and (z) the Yield Maintenance Treasury Rate (as defined below). As used in
this definition, the term “Discount Rate” shall mean the Yield Maintenance
Treasury Rate (as defined below). As used in this definition, the term “Yield
Maintenance Treasury Rate” shall mean the rate which, when compounded monthly,
is equivalent to, the yield calculated by Lender by the linear interpolation of
the yields, as reported in the Federal Reserve Statistical Release H.15-Selected
Interest Rates under the heading “U.S. Government Securities/Treasury Constant
Maturities” for the week ending prior to the date on which prepayment is made,
of U.S. Treasury Constant Maturities with maturity dates (one longer or one
shorter) most nearly approximating the first day of the Open Prepayment Period.
In the event Release H.15 is no longer published, Lender shall select a
comparable publication to determine the Yield Maintenance Treasury Rate. In no
event, however, shall Lender be required to reinvest any prepayment proceeds in
U.S. Treasury obligations or otherwise. Lender shall notify Borrower of the
amount and the basis of determination of the required prepayment consideration.
Lender’s calculation of the Yield Maintenance Premium shall be conclusive absent
manifest error.

 

 - 29 - 

 

  

“Zoning Report” shall mean that certain zoning assessment report provided to
Lender in connection with the closing of the Loan.

 



Section 1.2.          Principles of Construction.

 

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined. References herein to “the Property or any portion thereof” and
words of similar import shall be deemed to refer, as applicable, to any portion
of the Property.

 

ARTICLE 2.

GENERAL TERMS

 

Section 2.1.          Loan Commitment; Disbursement to Borrower. Except as
expressly and specifically set forth herein or in the other Loan Documents,
Lender has no obligation or other commitment to loan any funds to Borrower or
otherwise make disbursements to Borrower. Borrower hereby waives any right
Borrower may have to make any claim to the contrary.

 

Section 2.2.          The Loan; Use of Proceeds. Subject to and upon the terms
and conditions set forth herein, Lender hereby agrees to make and Borrower
hereby agrees to accept the Loan on the Closing Date. Borrower shall use the
proceeds of the Loan to (a) repay and discharge any existing loans relating to
the Property, (b) pay all past-due Taxes and Insurance Premiums, if any, in
respect of the Property, (c) make deposits into the Reserve Funds on the Closing
Date in the amounts provided herein or in the other Loan Documents, (d) pay
costs and expenses incurred in connection with the closing of the Loan, as
reasonably approved by Lender, (e) fund any working capital requirements of the
Property, and (f) the balance, if any, shall be distributed to Borrower

 

Section 2.3.          Disbursement to Borrower. Borrower may request and receive
only one borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be re-borrowed.

 

Section 2.4.          The Note and the other Loan Documents. The Loan shall be
evidenced by the Note and this Agreement and secured by this Agreement and the
other Loan Documents.

 

 - 30 - 

 

 

Section 2.5.          Interest Rate.

 

(a)          Interest on the outstanding principal balance of the Loan shall
accrue from the Closing Date at the Interest Rate until repaid in accordance
with the applicable terms and conditions hereof.

 

(b)          Intentionally Omitted.

 

(c)          In the event that, and for so long as, any Event of Default shall
have occurred and be continuing, (i) the then outstanding principal balance of
the Loan and shall accrue interest at the Default Rate, calculated from the date
the applicable Event of Default occurred, (ii) without limitation of any rights
or remedies contained herein and/or in any other Loan Document, any interest
accrued at the Default Rate in excess of the interest component of the Monthly
Debt Service Payment Amount shall, to the extent not already paid and/or due and
payable hereunder, be due and payable on each Monthly Payment Date and (iii) all
references herein and/or in any other Loan Document to the “Interest Rate” shall
be deemed to refer to the Default Rate (except with respect to interest paid at
the Interest Rate pursuant to clause (a) immediately above prior to the
occurrence and continuance of an Event of Default (and, as applicable, after the
cure of any Event of Default in accordance with the terms and conditions
hereof)).

 

(d)          Interest on the outstanding principal balance of the Loan shall be
calculated by multiplying (a) the actual number of days elapsed in the period
for which the calculation is being made by (b) a daily rate based on a three
hundred sixty (360) day year (that is, the Interest Rate or the Default Rate, as
then applicable, expressed as an annual rate divided by three hundred sixty
(360)) by (c) the outstanding principal balance. The accrual period for
calculating interest due on each Monthly Payment Date shall be the Interest
Accrual Period immediately prior to such Monthly Payment Date. Borrower
understands and acknowledges that such interest accrual requirement results in
more interest accruing on the Loan than if either a thirty (30) day month and a
three hundred sixty (360) day year or the actual number of days and a three
hundred sixty-five (365) day year were used to compute the accrual of interest
on the Loan.

 

(e)          This Agreement and the other Loan Documents are subject to the
express condition that at no time shall Borrower be required to pay interest on
the principal balance of the Loan at a rate which could subject Lender to either
civil or criminal liability as a result of being in excess of the Maximum Legal
Rate. If by the terms of this Agreement or the other Loan Documents, Borrower is
at any time required or obligated to pay interest on the principal balance due
hereunder at a rate in excess of the Maximum Legal Rate, the Interest Rate or
the Default Rate, as the case may be, shall be deemed to be immediately reduced
to the Maximum Legal Rate and all previous payments in excess of the Maximum
Legal Rate shall be deemed to have been payments in reduction of principal and
not on account of the interest due hereunder. All sums paid or agreed to be paid
to Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.

 

 - 31 - 

 

 

Section 2.6.          Loan Payments.

 

(a)          Borrower shall make a payment to Lender of interest only on the
Closing Date for the period from (and including) the Closing Date through (but
excluding) the sixth (6th) day of either (i) the month in which the Closing Date
occurs (if such Closing Date is after the first day of such month, but prior to
the sixth (6th) day of such month) or (ii) if the Closing Date is after the
sixth (6th) day of the then current calendar month, the month following the
month in which the Closing Date occurs; provided, however, if the Closing Date
is the sixth (6th) day of a calendar month, no such separate payment of interest
shall be due. Borrower shall make a payment to Lender of interest in the amount
of the Monthly Debt Service Payment Amount on the First Monthly Payment Date and
on each Monthly Payment Date occurring thereafter to and including the Maturity
Date. Each payment shall be applied first to accrued and unpaid interest and the
balance to principal and each payment shall be applied to each Note on a pro
rata basis.

 

(b)          Provided no Event of Default shall exist, all payments of interest
shall be applied to each Note pro rata and pari passu.

 

(c)          Borrower shall pay to Lender on the Maturity Date the outstanding
principal balance of the Loan, all accrued and unpaid interest and all other
amounts due hereunder and under the Note, the Security Instrument and the other
Loan Documents.

 

(d)          If any principal, interest or any other sum due under the Loan
Documents, other than the payment of principal due on the Maturity Date, is not
paid by Borrower on the date on which it is due, Borrower shall pay to Lender
upon demand an amount equal to the lesser of four percent (4%) of such unpaid
sum or the maximum amount permitted by applicable law in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment. Any
such amount shall be secured by the Security Instrument and the other Loan
Documents.

 

(e)          Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 3:00 P.M., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.

 

(f)          Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be deemed to be the immediately preceding Business Day.

 

(g)          All payments required to be made by Borrower hereunder or under the
Note or the other Loan Documents shall be made irrespective of, and without
deduction for, any setoff, claim or counterclaim and shall be made irrespective
of any defense thereto.

 

 - 32 - 

 

 

Section 2.7.          Prepayments.

 

(a)          Except as otherwise provided in this Agreement (including, without
limitation, the other terms and provisions of this Section 2.7 and Section 7.4
hereof), Borrower shall not have the right to prepay the Loan in whole or in
part. Prior to December 6, 2026 (such period from and after December 6, 2026,
the “Open Prepayment Period”), Borrower may, provided no Event of Default has
occurred and is continuing, at its option and upon thirty (30) days prior notice
to Lender (or such shorter period of time as may be permitted by Lender in its
sole discretion), prepay the Debt in whole (and not in part except as otherwise
provided in this Agreement) on any Business Day together with payment to Lender
of the Yield Maintenance Premium. On and after the first Business Day of the
Open Prepayment Period, Borrower may, provided no Event of Default has occurred
and is continuing, at its option and upon ten (10) days prior notice to Lender
(or such shorter period of time as may be permitted by Lender in its sole
discretion or as otherwise may be provided herein), prepay the Debt in whole or
in part on any Business Day without payment of any prepayment premium or penalty
(including, without limitation, any Yield Maintenance Premium). Notwithstanding
anything to the contrary herein, Borrower shall have the right to make a
prepayment in part in accordance with the terms and conditions of this Section
2.7(a) in order to cure a Trigger Period pursuant to clause (A)(ii) in the
definition thereof, but subject to the terms and conditions of the definition of
Trigger Period and other provisions of this Agreement. Any prepayment received
by Lender on a date other than a Monthly Payment Date shall include interest
which would have accrued thereon to the end of the Interest Accrual Period
during which such payment is made (such amounts, the “Interest Shortfall”) and
such amounts (i.e., principal and interest prepaid by Borrower) shall be held by
Lender as collateral security for the Loan in an interest bearing Eligible
Account at an Eligible Institution, with interest accruing on such amounts to
the benefit of Borrower; such amounts prepaid shall be applied to the Loan on
the next Monthly Payment Date, with any interest on such funds paid to Borrower
on such date provided no Event of Default then exists.

 

(b)          Notwithstanding anything to the contrary herein, on each date on
which Lender actually receives a distribution of Net Proceeds, and if Lender is
not obligated to make such Net Proceeds available to Borrower for Restoration or
otherwise remit such Net Proceeds to Borrower pursuant to Section 7.4 hereof,
then either (I) Lender shall remit such Net Proceeds to Borrower and Borrower
shall prepay the Debt or (II) Lender shall apply such Net Proceeds as a
prepayment of the Debt, together with any applicable Interest Shortfall, if any.
Borrower shall make the payment pursuant to Section 7.3(b) hereof as and to the
extent required therein. No prepayment premium or penalty (including, without
limitation, any Yield Maintenance Premium) shall be due in connection with any
prepayment made pursuant to this Section 2.7(b) (including, without limitation,
in connection with any payment pursuant to Section 7.3(b) hereof). Any
prepayment received by Lender pursuant to this Section 2.7(b) on a date other
than a Monthly Payment Date shall be held by Lender as collateral security for
the Loan in an interest bearing, Eligible Account at an Eligible Institution,
with such interest accruing to the benefit of Borrower, and shall be applied by
Lender on the next Monthly Payment Date, with any interest on such funds paid to
Borrower on such date provided no Event of Default then exists.

 

(c)          Without limitation of the foregoing, if, after the occurrence and
during the continuance of an Event of Default, (i) payment of all or any part of
the Debt is tendered by Borrower (voluntarily or involuntarily), a purchaser at
foreclosure or any other Person, (ii) Lender obtains a recovery of all or a
portion of the Debt (through an exercise of remedies hereunder or under the
other Loan Documents or otherwise) or (iii) the Debt is deemed satisfied (in
whole or in part) through an exercise of remedies hereunder or under the other
Loan Documents or at law, the Yield Maintenance Premium, if prior to the Open
Prepayment Period, in addition to the outstanding principal balance, all accrued
and unpaid interest and other amounts payable under the Loan Documents, shall be
deemed due and payable hereunder. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, any prepayment of the Debt after
an Event of Default has occurred and is continuing shall be applied to the Debt
in such order and priority as may be determined by Lender in its sole
discretion.

 

 - 33 - 

 



 

(d)          Provided no Event of Default shall exist, all payments of principal
and interest shall be applied to each Note pro rata and pari passu.

 

Section 2.8.          Defeasance.

 

(a)          Conditions to Defeasance. (i)  Provided no Event of Default shall
have occurred and remain uncured, Borrower shall have the right at any time
after the Lockout Expiration Date and prior to the Open Prepayment Period and
without payment of any Yield Maintenance Premium to voluntarily defease the
entire Loan and obtain an assignment or release of the lien of the Security
Instrument by providing Lender with the Defeasance Collateral (hereinafter, a
“Defeasance Event”), subject to the satisfaction of the following conditions
precedent:

 

(A)Borrower shall provide Lender not less than thirty (30) days’ prior, written
notice, which notice shall specify a date (the “Defeasance Date”) on which the
Defeasance Event is to occur;

 

(B)Borrower shall pay to Lender (1) all accrued and unpaid payments of principal
and interest due on the Loan to and including the Defeasance Date and (2) all
other sums then due under Note A-1, Note A-2, Note A-3, this Agreement, the
Security Instrument and the other Loan Documents;

 

(C)Borrower shall deposit the Defeasance Collateral into the Defeasance
Collateral Account and otherwise comply with the provisions of Section 2.8(c)
hereof;

 

(D)Borrower shall execute and deliver to Lender a Security Agreement in respect
of the Defeasance Collateral Account and the Defeasance Collateral;

 

(E)Borrower shall deliver to Lender an opinion of counsel for Borrower that is
standard in commercial defeasance transactions, and subject only to customary
qualifications, assumptions and exceptions, opining, among other things, that
(A) Lender has a legal and valid perfected security interest in the Defeasance
Collateral Account and the Defeasance Collateral, (B) if a Securitization has
occurred, the REMIC Trust formed pursuant to such Securitization will not fail
to maintain its status as a “real estate mortgage investment conduit” within the
meaning of Section 860D of the IRS Code as a result of a Defeasance Event
pursuant to this Section 2.8, (C) the Defeasance Event will not result in a
deemed exchange for purposes of the IRS Code and will not adversely affect the
status of the Note as indebtedness for federal income tax purposes, and (D)
delivery of the Defeasance Collateral and the grant of a security interest
therein to Lender shall not constitute an avoidable preference under Section 547
of the Bankruptcy Code or applicable state law;

 

 - 34 - 

 

 

(F)Borrower shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 2.8 have been satisfied;

 

(G)Borrower shall deliver a certificate of a nationally recognized public
accounting firm or other independent certified public accountant that is
reasonably acceptable to Lender certifying that the Defeasance Collateral will
generate monthly amounts equal to or greater than the Scheduled Defeasance
Payments;

 

(H)Borrower shall deliver such other certificates, documents, and instruments
customary in connection with a defeasance as Lender may reasonably request; and

 

(I)Borrower shall pay all reasonable, third-party, out-of-pocket costs and
expenses of Lender actually incurred in connection with the Defeasance Event,
including Lender’s reasonable, third-party, out-of-pocket attorneys’ fees and
expenses and Rating Agency fees and expenses.

 

(ii)         If Borrower has elected to defease the Notes and the requirements
of this Section 2.8 have been satisfied, the Property shall be released from the
lien of the Security Instrument and the other Loan Documents (or the Notes and
the Security Instrument shall be assigned pursuant to the terms and provisions
of Section 2.9 below he Property shall be released from the lien of the Security
Instrument and other Loan Documents). Defeasance Collateral pledged pursuant to
the Security Agreement shall be the sole source of collateral securing the
Notes. In connection with the release of the Lien, Borrower shall submit to
Lender, not less than ten (10) days prior to the Defeasance Date, a release of
Lien (and related Loan Documents) for execution by Lender. Such release shall be
in a form appropriate in the jurisdiction in which the Property is located and
contain standard and customary provisions protecting the rights of the releasing
lender. Except with respect to repayments, prepayments or defeasance set forth
in Section 2.6(c), Section 2.7 and this Section 2.8 or any other specific
provisions in any of the Loan Documents to the contrary, no repayment,
prepayment or defeasance of all or any portion of the Note shall cause, give
rise to a right to require, or otherwise result in, the release of the lien of
the Security Instrument on the Property.

 

(b)          Defeasance Collateral Account. On or before the date on which
Borrower delivers the Defeasance Collateral, Borrower shall open at any Eligible
Institution, selected by Borrower, the defeasance collateral account (the
“Defeasance Collateral Account”), which shall at all times be an Eligible
Account. The Defeasance Collateral Account shall contain only (i) Defeasance
Collateral, and (ii) cash from interest and principal paid on the Defeasance
Collateral. All cash from interest and principal payments paid on the Defeasance
Collateral shall be paid over to Lender on each Monthly Payment Date in an
amount equal to the Monthly Debt Service Payment Amount and be applied first to
accrued and unpaid interest and then to principal. Any cash from interest and
principal paid on the Defeasance Collateral not needed to pay the Scheduled
Defeasance Payments shall be retained in the Defeasance Collateral Account as
additional collateral for the Loan. Borrower shall cause the Eligible
Institution at which the Defeasance Collateral is deposited to enter into an
agreement with Borrower and Lender, reasonably satisfactory to Lender and
Borrower, pursuant to which such Eligible Institution shall agree to hold and
distribute the Defeasance Collateral in accordance with this Agreement. Borrower
or Successor Borrower, as applicable, shall be the owner of the Defeasance
Collateral Account. Borrower shall pay all cost and expenses associated with
opening and maintaining the Defeasance Collateral Account. Lender shall not in
any way be liable by reason of any insufficiency in the Defeasance Collateral
Account.

 

 - 35 - 

 

 

(c)          Successor Borrower. In connection with a Defeasance Event under
this Section 2.8, Borrower shall transfer and assign all obligations, rights and
duties under and to the Notes and the Security Agreement and related documents
with respect to the Defeasance Collateral and Defeasance Collateral Account,
together with the Defeasance Collateral, to a newly-created successor entity,
which entity shall be a single purpose, bankruptcy remote entity with at least
two (2) Independent Directors, such entity shall be designated or established by
Borrower (the “Successor Borrower”). Such Successor Borrower shall assume the
obligations under the Note and the Security Agreement, and Borrower shall be
relieved of its obligations under the Loan Documents (other than those
obligations that by their terms expressly survive a repayment, defeasance or
other satisfaction of the Loan and/or a transfer of the Property in connection
with Lender’s exercise of its remedies under the Loan Documents). Borrower shall
pay a minimum of $1,000 to any such Successor Borrower as consideration for
assuming the obligations under the Note and the Security Agreement, and such
other related documents. Borrower shall pay all reasonable, third-party,
out-of-pocket costs and expenses actually incurred by Lender in connection with
establishing the Successor Borrower, including Lender’s reasonable, third-party,
out-of-pocket attorney’s fees and expenses actually incurred in connection
therewith.

 

(d)          Assignment upon Defeasance. If Borrower has specified in the notice
delivered pursuant to Section 2.8(a) that it desires to effectuate a Defeasance
Event in a manner which will permit the assignment of the Notes and Security
Instrument to a new lender providing the funds necessary to acquire the
Defeasance Collateral, Lender shall assign the Note and the Security Instrument,
each without recourse, covenant or warranty of any nature, express or implied,
except that Lender is the holder thereof and has the right to assign same and
not encumbered, to such new lender designated by Borrower (other than Borrower
or a nominee of Borrower) provided that Borrower (i) has executed and delivered
to such new lender a new note to be secured by the Defeasance Collateral
pursuant to the Security Agreement between Borrower and such new lender (such
new note to have the same term, interest rate, unpaid principal balance and all
other material terms and conditions of the Note), which new note, together with
the Security Agreement and the rights of such new lender in and to the
Defeasance Collateral, shall be assigned by such new lender to Lender, each
without recourse, covenant or warranty of any nature, express or implied, except
that Lender is the holder thereof and has the right to assign same and not
encumbered, simultaneously with the assignment of the Notes and Security
Instrument by Lender and (ii) has complied with all other provisions of this
Section 2.8 to the extent not inconsistent with this Section 2.8(d). In
addition, any such assignment shall be conditioned on the following: (A) payment
by Borrower of (I) each Lender’s then customary administrative fee for
processing assignments of mortgage (not to exceed $5,000.00 per Note); (II) the
reasonable third-party out-of-pocket expenses of each Lender actually incurred
in connection therewith; and (III) each Lender’s reasonable attorneys’ fees for
the preparation, delivery and performance of such an assignment; (B) Borrower
shall have caused the delivery of an executed Statement of Oath under Section
275 of the New York Real Property Law; (C) such new lender shall materially
modify the Note such that it shall be treated as a new loan for federal tax
purposes; (D) such an assignment is not then prohibited by any federal, state or
local law, rule, regulation, order or by any other governmental authority; and
(E) Borrower shall provide such other reasonable and customary information and
documents which a prudent lender would require to effectuate such assignment.
Borrower shall be responsible for all mortgage recording taxes, recording fees
and other charges payable in connection with any such assignment. Lender agrees
that the assignment of the Notes and Security Instrument to the new lender and
the assignment of the new note, the Defeasance Collateral and the Security
Agreement by the new lender to Lender shall be accomplished by an escrow closing
conducted through an escrow agent reasonably satisfactory to Lender and Borrower
and pursuant to an escrow agreement reasonably satisfactory to Lender and
Borrower in form and substance.

 

 - 36 - 

 

 

Section 2.9.          Release or Assignment upon Payment in Full. Lender shall,
upon the written request and at the expense of Borrower, upon payment in full of
all principal and interest due on the Loan and all other amounts due and payable
under the Loan Documents in accordance with the terms and provisions of the Note
and this Agreement release the Lien of the Security Instrument simultaneously
therewith. Notwithstanding anything to the contrary contained herein, if, in
connection with any repayment or prepayment of the Loan in accordance with the
terms and provisions hereof, Borrower desires to effectuate a refinancing by way
of an assignment of the Notes and the Security Instrument to a new lender
providing a loan upon at least ten (10) days prior notice to Lender, Lender
shall assign the Notes and the Security Instrument, each without recourse,
covenant or warranty of any nature, express or implied, except that Lender is
the holder thereof and has the right to assign same and not encumbered, to such
new lender designated by Borrower (other than Borrower or a nominee of
Borrower). In addition, any such assignment shall be conditioned on the
following: (A) payment by Borrower of (I) each Lender’s then customary
administrative fee for processing assignments of mortgage (not to exceed
$5,000.00 per Note); (II) the reasonable third-party out-of-pocket expenses of
each Lender actually incurred in connection therewith; and (III) each Lender’s
reasonable attorneys’ fees for the preparation, delivery and performance of such
an assignment; (B) Borrower shall have caused the delivery of an executed
Statement of Oath under Section 275 of the New York Real Property Law; (C) such
new lender shall materially modify the Note such that it shall be treated as a
new loan for federal tax purposes; (D) such an assignment is not then prohibited
by any federal, state or local law, rule, regulation, order or by any other
governmental authority; and (E) Borrower shall provide such other reasonable and
customary information and documents which a prudent lender would require to
effectuate such assignment. Borrower shall be responsible for all mortgage
recording taxes, recording fees and other charges payable in connection with any
such assignment. Lender agrees that the assignment of the Notes and Security
Instrument to the new lender may be accomplished by an escrow closing conducted
through an escrow agent reasonably satisfactory to Lender and pursuant to an
escrow agreement reasonably satisfactory to Lender in form and substance.

 

Section 2.10.         Withholding and Indemnified Taxes.

 

(a)          Defined Terms. For purposes of this Section 2.10, the term
“applicable law” includes FATCA and references to Agent (other than with respect
to “Withholding Agent”) only apply in the event of Syndication.

 

 - 37 - 

 

 

(b)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of Borrower under any Loan Document shall be made without
deduction or withholding for any Section 2.10 Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Section 2.10 Taxes from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Section 2.10 Taxes is an Indemnified Tax, then the sum payable
by Borrower to Lender shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)          Payment of Other Taxes by Borrower. Without duplication, Borrower
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Lender timely reimburse it for the
payment of, any Other Taxes.

 

(d)          Indemnification by Borrower. Borrower shall indemnify each
Recipient, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority, provided that if
such Indemnified Taxes were not correctly or legally imposed or asserted by the
relevant Governmental Authority then Borrower shall have the right, at its sole
expense, to recover such amounts or to initiate an appropriate action with the
Governmental Authority therefore for reimbursement thereof and be subrogated to
the rights of Lender. A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender (with a copy to Agent), or by Agent,
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

(e)          Evidence of Payments. As soon as practicable after any payment of
Section 2.10 Taxes by Borrower to a Governmental Authority pursuant to this
Section 2.10, Borrower shall deliver to Lenders or, following a Syndication,
Agent, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to such recipient.

 

 - 38 - 

 

 

(f)          Status of Agent and Lenders.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
any Section 2.10 Taxes imposed through withholding with respect to payments made
under any Loan Document shall deliver to Borrower and Agent on the Closing Date
and at the time or times reasonably requested by Borrower or Agent, such
properly completed and executed documentation reasonably requested by Borrower
or Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
Borrower or Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Agent as will enable
Borrower or Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements and to satisfy any such
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.10(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)Without limiting the generality of the foregoing,

 

(A)any Lender that is a U.S. Person shall deliver to Borrower and Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), whichever of the following is
applicable:

 

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(ii) executed originals of IRS Form W-8ECI;

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the IRS Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the IRS Code, a
“10 percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B)
of the IRS Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the IRS Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

 - 39 - 

 

 

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit B- 2 or Exhibit B-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit B-4 on behalf of each such direct and indirect partner;

 

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower or Agent to determine the withholding or deduction required to be made;
and

 

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRS Code, as applicable), such
Lender shall deliver to Borrower and Agent at the time or times prescribed by
law and at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRS Code) and such additional documentation reasonably
requested by Borrower or Agent as may be necessary for Borrower and Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

 - 40 - 

 

 

(iii)        Agent shall deliver to Borrower, on or prior to the date on which
Agent becomes an Agent under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower) such properly completed and executed
documentation reasonably requested by Borrower as will permit payments to be
made under any Loan Document to Agent without withholding. In addition, Agent,
if reasonably requested by Borrower, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Borrower as will enable
Borrower to determine whether or not Agent is subject to information reporting
requirements and to satisfy any such requirements. Without limiting the
generality of the foregoing, Agent shall deliver to Borrower (A) executed
originals of IRS Form W-9 certifying that Agent is exempt from U.S. federal
backup withholding tax or (B) executed originals of IRS Form W-8IMY certifying
that Agent is acting as a “qualified intermediary” or a “nonqualified
intermediary” and accompanied by any required attachments (including
certification documents from each beneficial owner). For purposes of this
Section 2.10(iii), “Agent” shall mean Agent in its capacity as such and not in
any other capacity (such as a Lender).

 

Agent and each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and Agent in
writing of its legal inability to do so.

 

(g)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Section
2.10 Taxes as to which it has been indemnified pursuant to this Section 2.10
(including by the payment of additional amounts pursuant to this Section 2.10),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Section 2.10 Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses (including Section 2.10 Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund less any Taxes payable by such party with
respect to such interest). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a materially less favorable net after-tax
position than the indemnified party would have been in if the Section 2.10 Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Section 2.10 Tax had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its tax returns (or any other information relating to its Section 2.10
Taxes that it reasonably deems confidential) to the indemnifying party or any
other Person.

 

(h)          Survival. Each party’s obligations under this Section 2.10 shall
survive the resignation or replacement of Agent or any assignment of rights by,
or the replacement of, a Lender, and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

 - 41 - 

 

 

ARTICLE 3.

 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as of the Closing Date that:

 

Section 3.1.          Legal Status and Authority. Borrower (a) is duly
organized, validly existing and in good standing under the laws of its state of
formation; (b) is duly qualified to transact business and is in good standing in
the State in which the Property is located; and (c) has all necessary approvals,
governmental and otherwise, and full power and authority to own, operate and
lease the Property. Borrower has full power, authority and legal right to
mortgage, grant, bargain, sell, pledge, assign, warrant, transfer and convey the
Property pursuant to the terms hereof and to keep and observe all of the terms
of this Agreement, the Note, the Security Instrument and the other Loan
Documents on Borrower’s part to be performed.

 

Section 3.2.          Validity of Documents. (a) The execution, delivery and
performance of this Agreement, the Note, the Security Instrument and the other
Loan Documents by Borrower and the borrowing evidenced by the Note and this
Agreement (i) are within the power and authority of such parties; (ii) have been
authorized by all requisite organizational action of Borrower; (iii) have
received all required approvals and consents, corporate, governmental or
otherwise; (iv) will not violate, conflict with, result in a breach of or
constitute (with notice or lapse of time, or both) a material default under any
provision of law, any order or judgment of any court or Governmental Authority,
any license, certificate or other approval required to operate the Property or
any portion thereof, any applicable organizational documents, or any applicable
indenture, agreement or other instrument, including, without limitation, the
Management Agreement; (v) will not result in the creation or imposition of any
lien, charge or encumbrance whatsoever upon any of Borrower’s assets, except the
lien and security interest created hereby and by the other Loan Documents; and
(vi) will not require any authorization or license from, or any filing with, any
Governmental Authority (except for the recordation of the Security Instrument
and UCC financing statement in appropriate land records in the State and UCC
financing statements in Delaware), (b) this Agreement, the Note, the Security
Instrument and the other Loan Documents to which Borrower or Guarantor, as
applicable, are parties have been duly executed and delivered by Borrower or
Guarantor, as applicable and (c) this Agreement, the Note, the Security
Instrument and the other Loan Documents to which Borrower or Guarantor is a
party constitute the legal, valid and binding obligations of Borrower or
Guarantor, as applicable.

 

Section 3.3.          Litigation. There is no action, suit, proceeding or
governmental investigation, in each case, judicial, administrative or otherwise,
pending or, to the best of Borrower’s knowledge, threatened or contemplated
against Borrower or Guarantor or against or affecting the Property or any
portion thereof that could have a Material Adverse Effect.

 

Section 3.4.          Agreements. Borrower is not a party to any agreement or
instrument or subject to any restriction which would have a Material Adverse
Effect. Borrower is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party or by which
Borrower or the Property (or any portion thereof) is bound. Borrower has no
material financial obligation under any agreement or instrument to which
Borrower is a party or by which Borrower or the Property (or any portion
thereof) is otherwise bound, other than (a) obligations incurred in the ordinary
course of the operation of the Property and (b) obligations under this
Agreement, the Security Instrument, the Note and the other Loan Documents. There
is no agreement or instrument to which Borrower is a party or by which Borrower
is bound that would require the subordination in right of payment of any of
Borrower’s obligations hereunder or under the Note to an obligation owed to
another party other than as set forth in a Lease.

 

 - 42 - 

 

 

Section 3.5.          Financial Condition.

 

(a)          Borrower is solvent and Borrower has received reasonably equivalent
value for the granting of the Security Instrument. No proceeding under Creditors
Rights Laws with respect to any Borrower Party has been initiated

 

(b)          In the last ten (10) years, no (i) petition in bankruptcy has been
filed by or against any Borrower Party and (ii) Borrower Party has ever made any
assignment for the benefit of creditors or taken advantage of any Creditors
Rights Laws.

 

(c)          No Borrower Party is contemplating either the filing of a petition
by it under any Creditors Rights Laws or the liquidation of its assets or
property and Borrower has no knowledge of any Person contemplating the filing of
any such petition against any Borrower Party.

 

(d)          With respect to any loan or financing in which any Borrower Party
obligated for or has, in connection therewith, otherwise provided any guaranty,
indemnity or similar surety, none of such loans or financings has ever been (i)
more than 30 days in default or (ii) transferred to special servicing.

 

Section 3.6.          Disclosure. Borrower has disclosed to Lender all material
facts and has not failed to disclose any material fact, in each case of which
Borrower has knowledge that could cause any representation or warranty made
herein to be materially misleading.

 

Section 3.7.          No Plan Assets. As of the date hereof and until the Debt
is repaid in accordance with the applicable terms and conditions hereof, (a)
Borrower is not and will not be an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, (b) Borrower is not and will
not be, or be acting on behalf of or with assets of, a “governmental plan”
within the meaning of Section 3(32) of ERISA, and (c) none of the assets of
Borrower constitutes or will constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101, as modified by Section 3(42)
of ERISA. As of the date hereof, neither Borrower, nor any member of a
“controlled group of corporations” (within the meaning of Section 414 of the IRS
Code), maintains, sponsors or contributes to a “defined benefit plan” (within
the meaning of Section 3(35) of ERISA) or a “multiemployer pension plan” (within
the meaning of Section 3(37)(A) of ERISA).

 

Section 3.8.          Not a Foreign Person. Borrower is not a “foreign person”
within the meaning of § 1445(f)(3) of the IRS Code.

 

 - 43 - 

 

 

Section 3.9.          Title. Borrower has marketable fee simple title to the
real property comprising part of the Property and good title to the balance of
the Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances. There are no mechanics’ liens, materialmen’s liens or other
encumbrances affecting the Property (other than liens that have either been
bonded to the satisfaction of Lender, been fully insured to the satisfaction of
Lender by the title company issuing the Title Insurance Policy or have otherwise
been addressed in a manner approved by Lender), and no rights exist which under
law could give rise to any such claims for payment of work, labor or materials
which are or may become a lien prior to, or of equal priority with, the Lien
created by the Loan Documents. All underlying work required with respect to each
of those certain seven (7) violations that remain open with the Department of
Buildings of the City of New York as of the date hereof has been completed in
all material respects and Borrower shall use commercially reasonable efforts to
cause such violations to be closed of record.

 

Section 3.10.         Business Purposes. The Loan is solely for the business
purpose of Borrower, and is not for personal, family, household, or agricultural
purposes.

 

Section 3.11.         Borrower’s Principal Place of Business. Borrower’s
principal place of business and its chief executive office as of the date hereof
is 106 York Road, Jenkintown, Pennsylvania 19046. Borrower’s mailing address, as
set forth in the opening paragraph hereof or as changed in accordance with the
provisions hereof, is true and correct. Borrower’s organizational identification
number assigned by the state of its incorporation or organization is 5679095.
Borrower’s federal tax identification number is 47-2882737. No Borrower is
subject to back-up withholding taxes.

 

Section 3.12.         Status of Property.

 

(a)          Except as otherwise disclosed to Lender, Borrower has obtained all
Permits if any are required for the operation of Borrower’s business, all of
which are in full force and effect as of the date hereof and not subject to
revocation, suspension, forfeiture or modification.

 

(b)          Except as set forth in the Zoning Report, the Property and the
present and contemplated use and occupancy thereof are in full compliance with
all applicable zoning ordinances, building codes, land use laws, Environmental
Laws and other similar Legal Requirements.

 

(c)          The Property is served by all utilities required for the current or
contemplated use thereof. All utility service is provided by public utilities
and the Property has accepted or is equipped to accept such utility service.

 

(d)          All public roads and streets necessary for service of and access to
the Property for the current or contemplated use thereof have been completed,
are serviceable and all-weather and are physically and legally open for use by
the public. The Property has either direct access to such public roads or
streets or access to such public roads or streets by virtue of a perpetual
easement or similar agreement inuring in favor of Borrower and any subsequent
owners of the Property.

 

(e)          The Property is served by public water and sewer systems.

 

 - 44 - 

 

 

(f)          The Property is free from damage caused by fire or other casualty.
Except as disclosed in the Physical Condition Report, the Property, including,
without limitation, all buildings, improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects, subject to reasonable wear
and tear; there exists no structural or other material defects or damages in the
Property, whether latent or otherwise, and Borrower has not received notice from
any insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

 

(g)          All costs and expenses of any and all labor, materials, supplies
and equipment used in the construction of the Improvements have been paid in
full. Except as shown on the Title Insurance Policy, there are no mechanics’ or
similar liens or claims which have been filed for work, labor or material (and
no rights are outstanding that under applicable Legal Requirements could give
rise to any such liens) affecting the Property which are or may be prior to or
equal to the lien of the Security Instrument (other than liens that have either
been bonded to the satisfaction of Lender, been fully insured to the
satisfaction of Lender by the title company issuing the Title Insurance Policy
or have otherwise been addressed in a manner approved by Lender).

 

(h)          Borrower has paid in full for, and is the owner of, all
furnishings, fixtures and equipment (other than Tenants’ property) used in
connection with the operation of the Property, free and clear of any and all
security interests, liens or encumbrances, except the lien and security interest
created by this Agreement, the Note, the Security Instrument and the other Loan
Documents.

 

(i)          Except as shown in the Environmental Reports, all liquid and solid
waste disposal, septic and sewer systems located on the Property are in a good
and safe condition and repair and in compliance with all Legal Requirements.

 

(j)          Except as shown on the Survey, no portion of the Improvements is
located in an area identified by the Federal Emergency Management Agency or any
successor thereto as an area having special flood hazards pursuant to the Flood
Insurance Acts. Except as shown on the Survey, no part of the Property consists
of or is classified as wetlands, tidelands or swamp and overflow lands.

 

(k)          Except as set forth in the Title Insurance Policy or the Survey,
all the Improvements lie within the boundaries of the Land and any building
restriction lines applicable to the Land.

 

(l)          To Borrower’s knowledge, there are no pending or proposed special
or other assessments for public improvements or otherwise affecting the
Property, nor are there any contemplated improvements to the Property that may
result in such special or other assessments.

 

 - 45 - 

 

 

(m)          Other than in connection with routine ongoing work and repairs,
tenant build-out work required pursuant to the terms and provisions of Leases
existing as of the Closing Date and other work and repairs described on Schedule
VI hereto, Borrower has not (i) made, ordered or contracted for any
construction, repairs, alterations or improvements to be made on or to the
Property which have not been completed and paid for in full, (ii) ordered
materials for any such construction, repairs, alterations or improvements which
have not been paid for in full or (iii) attached any fixtures to the Property
which have not been paid for in full.

 

(n)          Borrower does not have any direct employees.

 

Section 3.13.         Financial Information. All financial data, including,
without limitation, the balance sheets, statements of income and operating
expense and rent rolls, that have been delivered to Lender in respect of
Borrower, Guarantor and/or the Property (a) are true, complete and correct in
all material respects as of the date set forth on each item of financial data,
(b) accurately represent the financial condition of Borrower, Guarantor or the
Property, as applicable, as of the date of such reports, and (c) to the extent
prepared or audited by an independent certified public accounting firm, have
been prepared in accordance with the Approved Accounting Method throughout the
periods covered, except as disclosed therein. Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a Material Adverse
Effect, except as referred to or reflected in said financial statements. Since
the date of such financial statements, there has been no materially adverse
change in the financial condition, operations or business of Borrower or
Guarantor from that set forth in said financial statements.

 

Section 3.14.         Condemnation. No Condemnation or other proceeding has been
commenced or, to Borrower’s knowledge, is threatened or contemplated with
respect to all or any portion of the Property or for the relocation of the
access to the Property.

 

Section 3.15.         Separate Lots. The Property is assessed for real estate
tax purposes as one or more wholly independent tax lot or lots, separate from
any adjoining land or improvements not constituting a part of such lot or lots,
and no other land or improvements is assessed and taxed together with the
Property or any portion thereof.

 

Section 3.16.         Insurance. Borrower has obtained and has delivered to
Lender certified copies of all Policies (or such other evidence reasonably
acceptable to Lender) reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. There are no present claims of any
material nature under any of the Policies, and to Borrower’s knowledge, no
Person, including Borrower, has done, by act or omission, anything which would
impair the coverage of any of the Policies.

 

Section 3.17.         Use of Property. The Property is used exclusively as
retail space (including bank branches) and/or commercial office space and other
appurtenant and related uses.

 

 - 46 - 

 

 

Section 3.18.         Leases and Rent Roll. Except as disclosed in the rent roll
for the Property delivered to, certified to and approved by Lender in connection
with the closing of the Loan and attached hereto on Schedule IV hereto (the
“Rent Roll”) and except as set forth on Schedule V attached hereto, (a) each
applicable Borrower is the sole owner of the entire lessor’s interest in the
Leases; (b) the Leases are valid and enforceable and in full force and effect;
(c) all of the Leases are arms-length agreements with bona fide, independent
third parties; (d) no party under any Lease is in default under any Lease beyond
any applicable notice and cure periods set forth therein; (e) all Rents due have
been paid in full and no Tenant is in arrears in its payment of Rent; (f) the
terms of all alterations, modifications and amendments to the Leases have been
disclosed to Lender in writing; (g) none of the Rents reserved in the Leases
have been assigned or otherwise pledged or hypothecated except pursuant to the
Loan Documents; (h) none of the Rents have been collected for more than one (1)
month in advance (except a security deposit shall not be deemed rent collected
in advance); (i) the premises demised under the Leases have been completed, all
improvements, repairs, alterations or other work required to be furnished on the
part of Borrower under the Leases have been completed, the Tenants under the
Leases have accepted the premises demised thereunder and have taken possession
of the same on a rent-paying basis and any payments, credits or abatements
required to be given by Borrower to the Tenants under the Leases have been made
in full; (j) there exist no offsets or defenses to the payment of any portion of
the Rents of which Borrower has knowledge and Borrower has no monetary
obligation to any Tenant under any Lease; (k) Borrower has received no notice
from any Tenant challenging the validity or enforceability of any Lease; (l)
there are no agreements with the Tenants under the Leases other than expressly
set forth in each Lease; (m) intentionally omitted; (n) no Lease contains an
option to purchase, right of first refusal to purchase, right of first offer to
purchase or other similar provision that applies to a foreclosure of the
Property, a deed-in-lieu of foreclosure with respect to the Property or any
other exercise of Lender’s rights and remedies hereunder and under the other
Loan Documents; (o) no Person has any possessory interest in, or right to
occupy, the Property except under and pursuant to a Lease; (p) all security
deposits relating to the Leases are reflected on the Rent Roll and have been
collected by Borrower; (q) no brokerage commissions or finders fees are due and
payable regarding any Lease; (r) each Tenant is in actual, physical occupancy of
the premises demised under its Lease; (s) to Borrower’s knowledge, there are no
actions or proceedings (voluntary or otherwise) pending against any Tenants or
guarantors under Leases, in each case, under bankruptcy or similar insolvency
laws or regulations; and (t) no event has occurred giving any Tenant the right
to cease operations at its leased premises (i.e., “go dark”), terminate its
Lease or pay reduced or alternative Rent to Borrower under any of the terms of
such Lease, such as a co-tenancy provision.

 

Section 3.19.         Filing and Recording Taxes. All mortgage, mortgage
recording, stamp, intangible or other similar tax required to be paid by any
Person under applicable Legal Requirements currently in effect in connection
with the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of this Agreement, the Security Instrument, the Note and the
other Loan Documents have been paid or will be paid, and, under current Legal
Requirements, the Security Instrument and the other Loan Documents are
enforceable in accordance with their terms by Lender (or any subsequent holder
thereof), except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Creditors Rights Laws, and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

Section 3.20.         Management Agreement and Leasing Agreements. The
Management Agreement and each Leasing Agreement is in full force and effect and
there is no default thereunder after expiration of applicable notice and cure
periods by any party thereto.

 

 - 47 - 

 

 

Section 3.21.         Illegal Activity/Forfeiture.

 

(a)          No portion of the Property has been or will be purchased, improved,
equipped or furnished by Borrower with proceeds of any illegal activity and to
Borrower’s knowledge, there are no illegal activities or activities relating to
controlled substances at the Property.

 

(b)          There has not been committed by Borrower or its Affiliates or, to
Borrower’s knowledge, by any other Person in occupancy of or involved with the
operation or use of the Property and there shall never be committed by Borrower
or its Affiliates, any act or omission affording the federal government or any
state or local government the right of forfeiture as against the Property or any
part thereof or any monies paid in performance of Borrower’s obligations under
this Agreement, the Note, the Security Instrument or the other Loan Documents.
Borrower hereby covenants and agrees not to commit any act or omission affording
such right of forfeiture.

 

Section 3.22.         Taxes. Borrower has filed all federal, state, county,
municipal, and city income, personal property and other tax returns required to
have been filed by it and has paid all taxes and related liabilities which have
become due pursuant to such returns or pursuant to any assessments received by
it. Borrower knows of no basis for any additional assessment in respect of any
such taxes and related liabilities for prior years.

 

Section 3.23.         Intentionally Omitted.

 

Section 3.24.         Intentionally Omitted.

 

Section 3.25.         Non-Consolidation Opinion Assumptions. All of the factual
assumptions made in the Non-Consolidation Opinion, including, but not limited
to, any exhibits attached thereto and/or certificates delivered in connection
therewith, are true, complete and correct in all material respects.

 

Section 3.26.         Federal Reserve Regulations. No part of the proceeds of
the Loan will be used for the purpose of purchasing or acquiring any “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or for any other purpose which would be inconsistent with
such Regulation U or any other Regulations of such Board of Governors, or for
any purposes prohibited by Legal Requirements or by the terms and conditions of
this Agreement, the Security Instrument, the Note or the other Loan Documents.

 

Section 3.27.         Investment Company Act. Borrower is not (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended; or (c) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

 

 - 48 - 

 

 

Section 3.28.         Fraudulent Conveyance. Borrower (a) has not entered into
the Loan or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor and (b) received reasonably equivalent value in exchange
for its obligations under the Loan Documents. Giving effect to the Loan, the
fair saleable value of Borrower’s assets exceeds and will, immediately following
the execution and delivery of the Loan Documents, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
or contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the execution and delivery of the Loan Documents, be
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities or its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to incur debts and liabilities (including, without limitation,
contingent liabilities and other commitments) beyond its ability to pay such
debts as they mature (taking into account the timing and amounts to be payable
on or in respect of obligations of Borrower).

 

Section 3.29.         Embargoed Person. As of the date hereof, (a) none of the
funds or other assets of any Borrower Party or any Affiliated Manager constitute
property of, or are beneficially owned, directly or indirectly, by any Person or
government that is the subject of economic sanctions under U.S. law, including
but not limited to, the USA PATRIOT Act of 2001, 107 Public Law 56 (October 26,
2001) (including the anti-terrorism provisions thereof) and in other statutes
and all orders, rules and regulations of the United States government and its
various executive departments, agencies and offices related to applicable
anti-money laundering laws and regulations, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., the Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any Executive Orders or regulations promulgated thereunder
(collectively referred as the “Patriot Act”) with the result that transactions
involving or the investment in any such Borrower Party or any such Affiliated
Manager (whether directly or indirectly) is prohibited by applicable law or the
Loan made by Lender is in violation of applicable law (“Embargoed Person”);
(b) none of the funds or other assets of any Borrower Party or any Affiliated
Manager constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person; (c) no Embargoed Person has any interest of
any nature whatsoever in any Borrower Party or any Affiliated Manager, with the
result that transactions involving or the investment in any such Borrower Party
(whether directly or indirectly), is prohibited by applicable law or the Loan is
in violation of applicable law; and (d) none of the funds of any Borrower Party
or any Affiliated Manager have been derived from, or are the proceeds of, any
unlawful activity with the result that transactions involving or the investment
in any such Borrower Party or any such Affiliated Manager (whether directly or
indirectly), is prohibited by applicable law or the Loan is in violation of
applicable law; provided, that, each of the representations and warranties above
are made only to Borrower’s knowledge with respect to the direct and/or indirect
ownership of any shares of stock in ARCNYC REIT that are listed on the New York
Stock Exchange, NASDAQ Global Select Market or another nationally recognized
stock exchange. Any violation of the foregoing shall, at Lender’s option,
constitute an Event of Default hereunder.

 

Section 3.30.         Intentionally Omitted.

 

Section 3.31.         Organizational Chart. The organizational chart attached as
Schedule I hereto (the “Organizational Chart”), relating to Borrower and certain
Affiliates and other parties, is true, complete and correct on and as of the
date hereof.

 

 - 49 - 

 

 

Section 3.32.         Bank Holding Company. Borrower is not a “bank holding
company” or a direct or indirect subsidiary of a “bank holding company” as
defined in the Bank Holding Company Act of 1956, as amended, and Regulation Y
thereunder of the Board of Governors of the Federal Reserve System.

 

Section 3.33.         Intentionally Omitted.

 

Section 3.34.         Intentionally Omitted.

 

Section 3.36.         No Change in Facts or Circumstances; Disclosure.

 

As of the date hereof, there has been no material adverse change in any
condition, fact, circumstance or event that would make any written financial
information provided to Lender inaccurate, incomplete or otherwise misleading in
any material respect or that otherwise have a Material Adverse Effect.

 

Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 3 and
elsewhere in this Agreement and the other Loan Documents shall survive for so
long as any portion of the Debt remains owing to Lender. All representations,
warranties, covenants and agreements made in this Agreement and in the other
Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

 

ARTICLE 4.

 

BORROWER COVENANTS

 

From the date hereof and until payment and performance in full of all
obligations of Borrower under this Agreement, the Security Instrument, the Note
and the other Loan Documents or the earlier release of the lien of the Security
Instrument (and all related obligations) in accordance with the terms of this
Agreement, the Security Instrument, the Note and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:

 

Section 4.1.          Existence. Borrower will continuously maintain (a) its
existence and shall not dissolve or permit its dissolution, (b) its rights to do
business in the State and (c) its franchises and trade names, if any.

 

Section 4.2.          Legal Requirements.

 

(a)          Borrower shall promptly comply and shall cause the Property to
comply with all Legal Requirements affecting the Property or the use thereof
(which such covenant shall be deemed to (i) include Environmental Laws and (ii)
require Borrower, except as otherwise provided herein, to keep all Permits
required for the ownership, operation, leasing or maintenance of the Property in
full force and effect).

 

(b)          Borrower shall from time to time, upon Lender’s reasonable request,
provide Lender with evidence reasonably satisfactory to Lender that Property
complies with all Legal Requirements or is exempt from compliance with
applicable Legal Requirements.

 

 - 50 - 

 

 

(c)          Borrower shall give prompt notice to Lender of the receipt by
Borrower of any notice related to a violation of any applicable Legal
Requirements and of the commencement of any proceedings or investigations by any
Governmental Authority for violation by the Property or Borrower of any
applicable Legal Requirements.

 

(d)          After prior written notice to Lender, Borrower, at its own expense,
may contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the validity of any Legal Requirement, the
applicability of any Legal Requirement to Borrower or the Property or any
alleged violation of any Legal Requirement, provided that (i) no Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted, if applicable, under and be conducted in accordance with the
provisions of any instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be permitted by and
conducted in accordance with all applicable Legal Requirements; (iii) neither
the Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost as a result of such contest by
Borrower; (iv) Borrower shall promptly upon final determination thereof comply
with any such Legal Requirement determined to be valid or applicable or cure any
violation of any Legal Requirement determined by the proceeding to have been
violated; (v) such proceeding shall suspend the enforcement of the contested
Legal Requirement against Borrower or the Property; and (vi) Borrower shall
furnish such security as may be required in the proceeding, or as may be
reasonably requested by Lender, to insure compliance with such Legal
Requirement, together with all interest and penalties payable in connection
therewith. Lender may apply any such security or part thereof, as necessary to
cause compliance with such Legal Requirement at any time when, in the judgment
of Lender, the validity, applicability or violation of such Legal Requirement is
finally established or the Property (or any part thereof or interest therein)
shall be in danger of being sold, forfeited, terminated, cancelled or lost.

 

Section 4.3.          Maintenance and Use of Property. Borrower shall cause the
Property to be maintained in a good and safe condition and repair, reasonable
wear and tear excepted. The Improvements and the Personal Property shall not be
removed, demolished or materially altered (except for normal replacement of the
Personal Property) without the consent of Lender (which consent shall not be
unreasonably withheld, delayed or conditioned) or as otherwise permitted
pursuant to Section 4.21 hereof. Borrower shall perform (or shall cause to be
performed) the prompt repair of the Property. Borrower shall operate the
Property for the same uses as the Property is currently operated and Borrower
shall not, without the prior written consent of Lender, (i) change the use of
the Property or (ii) initiate, join in, acquiesce in, or consent to any change
in any private restrictive covenant, zoning law or other public or private
restriction, limiting or defining the uses which may be made of the Property or
any part thereof. If under applicable zoning provisions the use of all or any
portion of the Property is or shall become a nonconforming use, Borrower will
not cause and, subject to the terms of the applicable Lease, will use
commercially reasonable efforts to not permit Tenants to cause a nonconforming
use to be discontinued or the nonconforming Improvement to be abandoned without
the express written consent of Lender. Borrower shall operate the Property in
accordance with the terms and provisions of the O&M Program. Borrower shall (i)
cause the infrared (IR) scan to determine whether any repairs or replacements of
electrical components at the Property are required, as such scan is recommended
pursuant to the Property Condition Report, to be completed within ninety (90)
days after the Closing Date and shall provide a copy of the results of such scan
to Lender within such time frame, and (ii) if such scan recommends any repair or
replacement of the electrical components at the Property, Borrower shall
promptly cause such recommended repairs and/or replacements to be completed in a
good and workmanlike manner and provide Lender with evidence of the same, which
evidence shall be reasonably satisfactory to Lender.

 

 - 51 - 

 

 

Section 4.4.          Waste. Borrower shall not commit or suffer any waste of
the Property or make any change in the use of the Property which will in any way
materially increase the risk of fire or other hazard arising out of the
operation of the Property, or take any action that might invalidate or give
cause for cancellation of any Policy, or do or permit to be done thereon
anything that may in any way impair the value of the Property or the security
for the Loan. Borrower will not, without the prior written consent of Lender,
permit any drilling or exploration for or extraction, removal, or production of
any minerals from the surface or the subsurface of the Property, regardless of
the depth thereof or the method of mining or extraction thereof.

 

Section 4.5.          Taxes and Other Charges.

 

(a)          Subject to Section 4.5(b), Borrower shall pay (or cause to be paid)
all Taxes and Other Charges now or hereafter levied or assessed or imposed
against the Property or any part thereof as the same become due and payable;
provided, however, prior to the occurrence and continuance of an Event of
Default, Borrower’s obligation to directly pay Taxes shall be suspended for so
long as Borrower complies with the terms and provisions of Section 8.6 hereof.
Subject to Section 4.5(b), Borrower shall furnish to Lender receipts for the
payment of the Taxes and the Other Charges prior to the date the same shall
become delinquent (provided, however, that Borrower is not required to furnish
such receipts for payment of Taxes in the event that such Taxes have been paid
by Lender pursuant to Section 8.6 hereof). Subject to Section 4.5(b), Borrower
shall not suffer and shall promptly cause to be paid and discharged any lien or
charge relating to or arising from Taxes or Other Charges which may be or become
a lien or charge against the Property (or any portion thereof), and shall
promptly pay for all utility services provided to the Property (or any portion
thereof) (except to the extent Leases require the Tenants to pay such utility
services).

 

(b)          After prior written notice to Lender, Borrower, at its own expense,
may contest (or permit to be contested) by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any Taxes or Other
Charges, provided that (i) no Event of Default has occurred and remains uncured;
(ii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other instrument to which Borrower is subject and
shall not constitute a default thereunder and such proceeding shall be permitted
by and conducted in accordance with all applicable Legal Requirements; (iii)
neither the Property nor any part thereof or interest therein will be in danger
of being sold, forfeited, terminated, canceled or lost as a result of such
contest of any such Taxes or Other Charges; (iv) Borrower shall promptly upon
final determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property; and (vi) Borrower shall
furnish such security as may be required in the proceeding, or deliver to Lender
such reserve deposits as may be reasonably requested by Lender, to insure the
payment of any such Taxes or Other Charges, together with all interest and
penalties thereon, if applicable. Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the reasonable judgment of Lender, the entitlement of such claimant is
established or the Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, canceled or lost or there shall be
any danger of the lien of the Security Instrument being primed by any related
lien.

 

 - 52 - 

 

 

Section 4.6.          Litigation. Borrower shall give prompt written notice to
Lender of any litigation or governmental proceedings pending or threatened in
writing against Borrower which might have a Material Adverse Effect.

 

Section 4.7.          Access to Property. Subject to the rights of Tenants,
Borrower shall permit agents, representatives and employees of Lender to inspect
the Property or any part thereof at reasonable hours upon reasonable advance
notice.

 

Section 4.8.          Notice of Default. Borrower shall promptly advise Lender
of any material adverse change in Borrower’s and/or Guarantor’s financial
condition or of the occurrence of any Event of Default of which Borrower has
knowledge.

 

Section 4.9.          Cooperate in Legal Proceedings. Borrower shall cooperate
fully with Lender with respect to any proceedings before any court, board or
other Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the Note, the Security
Instrument or the other Loan Documents and, in connection therewith, permit
Lender, at its election, to participate in any such proceedings.

 

Section 4.10.       Performance by Borrower. Borrower hereby acknowledges and
agrees that Borrower’s observance, performance and fulfillment of each and every
material covenant, term and provision to be observed and performed by Borrower
under this Agreement, the Security Instrument, the Note and the other Loan
Documents is a material inducement to Lender in making the Loan.

 

Section 4.11.         Intentionally Omitted.

 

Section 4.12.         Books and Records.

 

(a)          Borrower shall furnish to Lender:

 

(i)          quarterly certified rent rolls for the Property, sales reports with
respect to the Property (to the extent provided by the Tenants with respect to
the Property) and occupancy reports with respect to the Property, in each
instance within forty-five (45) days after the end of each calendar quarter;

 

(ii)         within sixty (60) days after the end of each calendar quarter
(other than with respect to the fourth calendar quarter, in which case such time
period shall be ninety (90) days), (A) a quarterly balance sheet for Borrower,
(B) a quarterly operating statement for the Property, in each case, detailing
the revenues received, the expenses incurred and the components thereof and
containing appropriate monthly, quarterly and year-to-date information, (C) a
calculation of Gross Rents, Operating Income and Operating Expenses and (D) a
schedule of major capital improvements for the period of calculation,
accompanied by an Officer’s Certificate of Borrower certifying that financial
statement and schedule are true, complete and correct and fairly presents the
financial condition and the results of operations of Borrower and the Property
and that balance sheet and operating statement have been prepared in accordance
with Approved Accounting Method;

 

 - 53 - 

 

 

(iii)        within ninety (90) days after the close of each Fiscal Year, (A)
with respect to Borrower, an annual balance sheet (which shall not include any
Person other than Borrower), (B) an annual operating statement, in each case,
detailing the revenues received, the expenses incurred and the components
thereof, (C) a calculation of Gross Rents, Operating Income and Operating
Expenses and (D) a schedule of major capital improvements for the period of
calculation and containing appropriate monthly, quarterly and year-to-date
information;

 

(iv)        within one hundred twenty (120) days following the end of each
Fiscal Year, the financial statements of ARCNYC REIT audited by a “Big 4”
accounting firm, or other independent certified public accountant reasonably
acceptable to Lender;

 

(v)         upon the occurrence and during the continuance of a Trigger Period,
an annual operating budget for the current calendar year presented on a monthly
basis consistent with the annual operating statement described above for the
Property, including cash flow projections for the current year and all proposed
capital replacements and improvements and upon the occurrence and during the
continuance of a Trigger Period, by no later than December 1 of each calendar
year, an annual operating budget for the next succeeding calendar year presented
on a monthly basis consistent with the annual operating statement described
above for the Property, including cash flow projections for the upcoming year
and all proposed capital replacements and improvements, which such budgets, in
each instance, shall not take effect until approved by Lender, such approval not
be unreasonably withheld (after such approval has been given in writing, each
such approved budget shall be referred to herein, individually or collectively
(as the context requires), as the “Approved Annual Budget”). Until such time
that Lender approves a proposed Annual Budget that requires Lender approval
pursuant to this paragraph (iv), (1) to the extent that an Approved Annual
Budget does not exist for the immediately preceding calendar year, all operating
expenses of the Property for the then current calendar year shall be deemed
extraordinary expenses of the Property and shall be subject to Lender’s prior
written approval (not to be unreasonably withheld or delayed) and (2) to the
extent that an Approved Annual Budget exists for the immediately preceding
calendar year, such Approved Annual Budget shall apply to the then current
calendar year; provided, that such Approved Annual Budget shall be adjusted to
reflect actual increases in Taxes, Insurance Premiums and utilities expenses;
provided, however, notwithstanding anything to the contrary contained herein, to
the extent that the Deemed Approval Requirements are fully satisfied in
connection with any Borrower request for Lender approval an Approved Annual
Budget under this subparagraph (v) and Lender thereafter fails to approve or
disapprove the same, Lender’s approval shall be deemed given with respect to the
matter for which approval was requested;

 

 - 54 - 

 

 

(vi)        by no later than forty-five (45) days after and as of the end of
each calendar month during the period prior to Securitization (if required by
Lender), and thereafter by no later than forty-five (45) days after and as of
the end of each calendar quarter, a calculation of the then current Debt Service
Coverage Ratio, together with such back-up information as Lender shall
reasonably require with respect to such calculation of Debt Service Coverage
Ratio.

 

(b)          Upon request from Lender, Borrower shall furnish in a timely manner
to Lender:

 

(i)          an accounting of all security deposits held in connection with any
Lease of any part of the Property, including the name and identification number
of the accounts in which such security deposits are held, the name and address
of the financial institutions in which such security deposits are held and the
name of the Person to contact at such financial institution; and

 

(ii)         evidence reasonably acceptable to Lender of compliance with the
terms and conditions of Articles 5 and 9 hereof.

 

(c)          Borrower shall, within ten (10) Business Days of request, furnish
Lender (and shall cause Guarantor to furnish to Lender) with such other
additional financial or management information (including State and Federal tax
returns) as may, from time to time, be reasonably requested by Lender if
Borrower and/or Guarantor prepare the same in the ordinary course or the same
are reasonably obtainable using systems of Borrower and/or Guarantor that are
currently in place. Borrower shall furnish to Lender and its agents space for
the examination and audit of any such books and records.

 

(d)          Borrower agrees that (i) Borrower shall keep adequate books and
records of account and (ii) all of the items required by this Section 4.12 and
the other financial reporting items required by this Agreement (each, a “Item”
and, collectively, the “Required Financial Items”) shall: (A) be complete and
correct; (B) present fairly the financial condition of the applicable Person;
(C) disclose all liabilities that are required to be reflected or reserved
against; and (D) be prepared (1) in the form required by Lender and certified by
a Responsible Officer of Borrower (2) in electronic format and (3) to the extent
applicable, in accordance with the Approved Accounting Method. Borrower agrees
that all Required Financial Items shall not contain any intentional
misrepresentation or omission of a material fact.

 

Section 4.13.         Estoppel Certificates.

 

(a)          After request by Lender, Borrower, within ten (10) Business Days of
such request, shall furnish Lender or any proposed assignee with a statement,
duly acknowledged and certified, setting forth (i) the original principal amount
of the Loan, (ii) the unpaid principal amount of the Loan, (iii) the rate of
interest of the Loan, (iv) the terms of payment and maturity date of the Loan,
(v) the date installments of interest and/or principal were last paid, (vi)
that, except as provided in such statement, no Event of Default exists, (vii)
that this Agreement, the Note, the Security Instrument and the other Loan
Documents are valid, legal and binding obligations and have not been modified or
if modified, giving particulars of such modification, (viii) whether, to
Borrower’s knowledge, any offsets or defenses exist against the obligations
secured hereby and, if any are alleged to exist, a detailed description thereof,
(ix) that all Leases are in full force and effect and have not been modified or
terminated (or if modified or terminated, setting forth all modifications or
terminations), (x) the date to which the Rents thereunder have been paid
pursuant to the Leases, (xi) whether or not, to the knowledge of Borrower, any
of the lessees under the Leases are in default under the Leases, and, if any of
the lessees are in default, setting forth the specific nature of all such
defaults, (xii) the amount of security deposits held by Borrower under each
Lease, and (xiii) as to any other matters reasonably requested by Lender and
reasonably related to the obligations created and evidenced hereby and by the
Security Instrument or the Property (or any portion thereof); provided, that, so
long as no Event of Default has occurred and is continuing, Borrower shall not
be required to deliver such statement to Lender more frequently than once in any
twelve month period.

 

 - 55 - 

 

 

(b)          Borrower shall use its commercially reasonable efforts to deliver
to Lender, promptly upon request, duly executed estoppel certificates from any
one or more Tenants as reasonably required by Lender attesting to such facts
regarding the Lease as Lender may reasonably request, including, but not limited
to, attestations that each Lease covered thereby is in full force and effect
with no defaults beyond applicable notice and cure periods thereunder on the
part of any party except only to Tenant’s knowledge as to Borrower defaults (or
identifying any defaults beyond applicable notice and cure periods there may
be), that none of the Rents have been paid more than one month in advance,
except as security, identifying any free rent or other concessions due lessee
(if any) and identifying, to Tenant’s knowledge, any defense or offset against
the full and timely performance of its obligations under the Lease, provided,
that, so long as no Event of Default has occurred and is continuing, Borrower
shall not be required to use commercially reasonable efforts to deliver such
certificates to Lender more frequently than once in any twelve month period.
Notwithstanding the foregoing, if Tenant provides an estoppel in the same form
as the one delivered in connection with the closing of the Loan, Lender shall
accept the same and Borrower shall be deemed to have satisfied the requirements
of this subparagraph (b).

 

Section 4.14.         Leases and Rents.

 

(a)          All Leases and all renewals of Leases executed after the date
hereof shall (i) provide, in Borrower’s reasonable business judgment, for rental
rates comparable to existing local market rates for similar properties (except
for renewals pursuant to the terms and conditions of Leases executed prior to
the date hereof, the rental rates for which shall be consistent with the terms
of the applicable Lease), (ii) be on commercially reasonable terms (unless
otherwise consented to by Lender or for renewals pursuant to the terms and
conditions of Leases executed prior to the date hereof), and (iii) with respect
to Leases entered into after the Closing Date, provide that such Lease is
subordinate to the Security Instrument and that the lessee will attorn to Lender
and any purchaser at a foreclosure sale, provided, that such subordination and
attornment may be contingent on Lender’s agreement not to disturb the Tenant’s
use of such premises so long as no event of default under such Lease has
occurred and is continuing. Notwithstanding anything to the contrary contained
herein, Borrower shall not, without the prior written approval of Lender (which
approval shall not be unreasonably withheld, conditioned or delayed), enter
into, renew (except for renewals pursuant to the terms and conditions of
Leases), extend (except for extensions pursuant to the terms and conditions of
Leases), amend, modify, permit any assignment of under (to the extent Borrower
consent is required under the terms of the applicable Lease for the applicable
assignment), waive any economic provisions or other material provisions of,
release any party to, terminate (except in the case of default by the Tenant
thereunder), reduce rents under, accept a surrender of space under (unless
required pursuant to the terms and conditions of the applicable Lease), or
shorten the term of, in each case, any Major Lease. To the extent that the
Deemed Approval Requirements are fully satisfied in connection with any Borrower
request for Lender consent under this subparagraph (a) and Lender thereafter
fails to approve or disapprove the same, Lender’s approval shall be deemed given
with respect to the matter for which approval was requested.

 

 - 56 - 

 

 

(b)          Without limitation of subsection (a) above, Borrower (i) shall
observe and perform the material obligations imposed upon the lessor under the
Leases in a commercially reasonable manner; (ii) shall enforce the terms,
covenants and conditions contained in the Leases upon the part of the lessee
thereunder to be observed or performed in a commercially reasonable manner;
(iii) shall not collect any of the Rents more than one (1) month in advance
(other than security deposits); (iv) shall not execute any assignment of
lessor’s interest in the Leases or the Rents (except as contemplated by the Loan
Documents); (v) shall not, without Lender’s prior written consent (not to be
unreasonably withheld, conditioned or delayed), alter, modify or change any
Major Lease; and (vi) shall hold all security deposits under all Leases in
accordance with Legal Requirements. Upon request, Borrower shall furnish Lender
with executed copies of all Leases.

 

(c)          Notwithstanding anything contained herein to the contrary, Borrower
shall not willfully withhold from Lender any information reasonably required
regarding renewal, extension, amendment, modification, waiver of provisions of,
termination, rental reduction of, surrender of space of, or shortening of the
term of, any Lease during the term of the Loan. Borrower further agrees to
provide Lender with written notice of a Tenant “going dark” under such Tenant’s
Lease within ten (10) Business Days after Borrower’s knowledge that such Tenant
has “gone dark”.

 

(d)          Borrower shall, promptly (but in all cases within five (5) Business
Days) after Borrower’s receipt of any early termination fee or payment or other
termination fee or payment paid by any Tenant under any Lease, cause such fee or
payment to be deposited into an Eligible Account with Lender to be disbursed by
Lender for tenant improvement and leasing commission costs with respect to the
Property within ten (10) Business Days after Borrower’s request therefor,
provided no Event of Default is continuing. After the entirety of the space
demised under the Lease to which such early termination fee or payment or other
termination fee or payment relates has been leased to a replacement Tenant in
accordance with the terms and conditions of this Agreement and the Tenant
thereunder is open for business and paying full and unabated rent under such
Lease, Lender shall deposit any remaining early termination fee or payment or
other termination fee or payment held by Lender pursuant to this subclause (d)
in the Cash Management Account for application in accordance with Section 9.3
hereof. During the continuance of an Event of Default, any such fee or payment
may also be held as collateral for the Debt or applied towards payment of the
Debt, as so determined by Lender.

 

(e)          Lender agrees to deliver a subordination and non-disturbance
agreement in favor of a Tenant under any Lease, on Lender’s then current form of
subordination and non-disturbance agreement; provided that Lender will cooperate
reasonably in connection with reasonable changes requested thereto. Borrower
shall pay all reasonable out-of-pocket costs and expenses incurred by Lender in
connection with such request.

 

 - 57 - 

 

 

Section 4.15.         Management Agreement.

 

(a)          As of the Closing Date, there are no property management agreements
other than Management Agreement.

 

(b)          Borrower shall (i) diligently and promptly perform, observe and
enforce all of the terms, covenants and conditions of the Management Agreement
on the part of Borrower to be performed, observed and enforced to the end that
all things shall be done which are necessary to keep unimpaired the rights of
Borrower under the Management Agreement, (ii) promptly notify Lender of any
default under the Management Agreement beyond applicable notice and cure periods
thereunder; (iii) promptly deliver to Lender a copy of any written notice of
default or other material notice received by Borrower under the Management
Agreement; (iv) promptly give notice to Lender of any written notice that
Borrower receives which provides that Manager is terminating the Management
Agreement or that Manager is otherwise discontinuing its management of the
Property; and (v) promptly use commercially reasonable efforts to enforce the
performance and observance of all of the covenants required to be performed and
observed by Manager under the Management Agreement.

 

(c)          Borrower shall not, without the prior written consent of Lender
(which shall not be unreasonably withheld, conditioned or delayed), (i)
surrender, terminate or cancel the Management Agreement, consent to any
assignment of Manager’s interest under the related Management Agreement or
otherwise replace Manager or renew or extend the Management Agreement (exclusive
of, in each case, any automatic renewal or extension in accordance with its
terms) or enter into any other new or replacement management agreement with
respect to the Property; provided, however, that Borrower may replace Manager
and/or consent to the assignment of Manager’s interest under Management
Agreement, in each case to the extent permitted by and in accordance with the
applicable terms and conditions hereof and of the other Loan Documents; (ii)
reduce or consent to the reduction of the term of Management Agreement; (iii)
increase or consent to the increase of the amount of any charges under
Management Agreement; or (iv) otherwise modify, change, alter or amend, in any
material respect, or waive or release any of its material rights and remedies
under, Management Agreement in any material respect. To the extent that the
Deemed Approval Requirements are fully satisfied in connection with any Borrower
request for Lender consent under this subparagraph (c) and Lender fails to
approve or disapprove the same pursuant thereto, Lender’s approval shall be
deemed given with respect to the matter for which approval was requested.

 

 - 58 - 

 

 

(d)          If Borrower shall default after applicable notice and cure periods
in the performance or observance of any material term, covenant or condition of
the Management Agreement on the part of Borrower to be performed or observed,
then, without limiting the generality of the other provisions of this Agreement,
and without waiving or releasing Borrower from any of its obligations hereunder,
Lender shall have the right, but shall be under no obligation, to pay any sums
and to perform any act or take any action as may be appropriate to cause all the
terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed or observed to be promptly performed or observed on
behalf of Borrower, to the end that the rights of Borrower in, to and under the
Management Agreement shall be kept unimpaired and free from default. Lender and
any Person designated by Lender shall have, and are hereby granted, the right to
enter upon the Property, subject to the rights of tenants, at any time and from
time to time for the purpose of taking any such action. If Manager shall deliver
to Lender a copy of any notice sent to Borrower of default under the Management
Agreement, such notice shall constitute full protection to Lender for any action
taken or omitted to be taken by Lender in good faith, in reliance thereon,
subject to the rights of tenants. Borrower shall notify Lender if Manager
sub-contracts to a third party or an Affiliate any or all of its management
responsibilities under the Management Agreement (which sub-contract shall be
subject to Lender’s reasonable consent).

 

(e)          Borrower shall, from time to time, use commercially reasonable
efforts to obtain from Manager under the Management Agreement such certificates
of estoppel with respect to compliance by Borrower with the terms of the
Management Agreement as may be reasonably requested by Lender.

 

(f)          In the event that the Management Agreement is scheduled to expire
at any time during the term of the Loan, Borrower shall submit to Lender by no
later than thirty (30) days prior to such expiration a draft replacement
management agreement for approval in accordance with the terms and conditions
hereof.

 

(g)          Borrower shall have the right to replace Manager or consent to the
assignment of Manager’s rights under the Management Agreement, in each case, to
the extent that (i) no Event of Default has occurred and is continuing, (ii)
Lender receives at least thirty (30) days prior written notice of the same, and
(iii) the applicable New Manager is a Qualified Manager engaged pursuant to a
Qualified Management Agreement.

 

(h)          Without limitation of the foregoing, if the Management Agreement is
terminated or expires (including, without limitation, pursuant to the Assignment
of Management Agreement), comes up for renewal or extension (exclusive of, in
each case, any automatic renewal or extension in accordance with its terms),
ceases to be in full force or effect or is for any other reason no longer in
effect (including, without limitation, in connection with any Sale or Pledge),
then Lender, at its option, may require Borrower to engage, in accordance with
the terms and conditions set forth herein and in the Assignment of Management
Agreement, a New Manager to manage the Property, which such New Manager shall
(i) to the extent an Event of Default has occurred and is continuing and if
opted by Lender, selected by Lender and subject to the reasonable approval of
Borrower if Lender has not foreclosed on the Property and (ii) be a Qualified
Manager and shall be engaged pursuant to a Qualified Management Agreement.

 

(i)          As conditions precedent to any engagement of a New Manager
hereunder, (i) New Manager and Borrower shall execute an Assignment of
Management Agreement (with such changes thereto as may be required by the Rating
Agencies), and (ii) to the extent that such New Manager is an Affiliated
Manager, Borrower shall deliver to Lender a New Non-Consolidation Opinion with
respect to such New Manager and new management agreement.

 

(j)          Borrower shall notify Lender in writing, within ten (10) Business
Days following receipt thereof, of Borrower’s receipt of any early termination
fee or similar payment or other termination fee or similar payment paid by any
Manager.

 

 - 59 - 

 

 

(k)          In the event that an Event of Default has occurred and is
continuing, then Lender shall have the right to require Borrower to appoint a
Qualified Manager, which is not an Affiliate of Borrower, to manage all the
Property pursuant to a Qualified Management Agreement in accordance with the
terms and conditions of this Agreement.

 

(l)          Lender’s consent (not to be unreasonably withheld, conditioned or
delayed) shall be required with respect to any Sale or Pledge of any Affiliated
Manager over which Borrower, any SPE Component Entity and/or their respective
Affiliates has Control, which consent may be conditioned upon receipt of a New
Non-Consolidation Opinion to the extent such Sale or Pledge is to an Affiliate
of Borrower, any SPE Component Entity and/or Guarantor.

 

(m)          Any sums expended by Lender pursuant to this Section 4.15 shall be
deemed to constitute a portion of the Debt, shall be secured by the lien of the
Security Instrument and the other Loan Documents and shall be immediately due
and payable upon demand by Lender therefor (and to the extent not paid within
ten (10) Business Days of demand therefor by Lender shall bear interest at the
Default Rate).

 

Section 4.16.         Payment for Labor and Materials.

 

(a)          Subject to Section 4.16(b) below, Borrower will promptly pay (or
cause to be paid) when due all bills and costs for labor, materials, and
specifically fabricated materials incurred by or on behalf of Borrower in
connection with the Property (any such bills and costs, a “Work Charge”) and not
permit to exist in respect of the Property or any part thereof any lien or
security interest with respect to such Work Charges, even though inferior to the
liens and the security interests hereof, and in any event never permit to be
created or exist in respect of the Property or any part thereof any other or
additional lien or security interest other than the liens or security interests
created hereby and by the Security Instrument, except for the Permitted
Encumbrances.

 

(b)          After prior written notice to Lender, Borrower, at its own expense,
may contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the validity of any Work Charge, the
applicability of any Work Charge to Borrower or to the Property or any alleged
non-payment of any Work Charge and defer paying the same, provided that (i) no
Event of Default has occurred and is continuing; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable Legal Requirements; (iii) neither the Property nor any part thereof
or interest therein will be in imminent danger of being sold, forfeited,
terminated, cancelled or lost as a result of the contest of the same; (iv)
Borrower shall promptly upon final determination thereof pay (or cause to be
paid) any such contested Work Charge determined to be valid, applicable and
unpaid; (v) such proceeding shall suspend the collection of such contested Work
Charge from the Property or Borrower shall have paid the same (or shall have
caused the same to be paid) under protest; and (vi) Borrower shall furnish (or
cause to be furnished) such security as may be required in the proceeding, or as
may be reasonably requested by Lender, to insure payment of such Work Charge,
together with all interest and penalties payable in connection therewith. Lender
may apply any such security or part thereof, as necessary to pay for such Work
Charge at any time when, in the reasonable judgment of Lender, the validity,
applicability and non-payment of such Work Charge is finally established or the
Property (or any part thereof or interest therein) shall be in present danger of
being sold, forfeited, terminated, cancelled or lost.

 

 - 60 - 

 

 

Section 4.17.         Performance of Other Agreements. Borrower shall observe
and perform each and every material term to be observed or performed by Borrower
pursuant to the terms of any agreement or recorded instrument affecting or
pertaining to the Property (or any portion thereof) and any amendments,
modifications or changes thereto.

 

Section 4.18.         Debt Cancellation. Borrower shall not cancel or otherwise
forgive or release any claim or debt (other than termination of Leases in
accordance herewith) owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business.

 

Section 4.19.         ERISA.

 

(a)          Assuming none of the assets of Lender being used in connection with
the Loan constitute “plan assets” within the meaning of 29 C.F.R. Section
2510.3-101 and Section 3(42) of ERISA, Borrower shall not engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Lender of any of its rights hereunder or under the
other Loan Documents) to be a non-exempt prohibited transaction under ERISA.

 

(b)          Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Security Instrument, as requested by Lender in its reasonable discretion, that
(i) Borrower is not an “employee benefit plan” as defined in Section 3(3) of
ERISA, or other retirement arrangement, which is subject to Title I of ERISA or
Section 4975 of the IRS Code, or a “governmental plan” within the meaning of
Section 3(32) of ERISA; (ii) Borrower is not subject to state statutes
regulating investments and fiduciary obligations with respect to governmental
plans (except where a government plan is a counterparty); and (iii) one or more
of the following circumstances is true; provided, that, so long as no Event of
Default has occurred and is continuing, Borrower shall not be required to
deliver such certifications or other evidence more frequently than once in any
twelve month period:

 

(A)Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. § 2510.3 101(b)(2);

 

(B)Less than 25 percent of each outstanding class of equity interests in
Borrower are held by “benefit plan investors” within the meaning of 29 C.F.R.§
2510.3 101(f)(2); or

 

(C)Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R § 2510.3 101(c) or (e) or an investment
company registered under The Investment Company Act of 1940, as amended.

 

 - 61 - 

 

 

(c)          Borrower shall not maintain, sponsor, contribute to or become
obligated to contribute to, or suffer or permit any member of Borrower’s
“controlled group of corporations” to maintain, sponsor, contribute to or become
obligated to contribute to a “defined benefit plan” or a “multiemployer pension
plan”. The terms in quotes above are defined in Section 3.7 of this Agreement.

 

Section 4.20.         No Joint Assessment. Borrower shall not suffer, permit or
initiate the joint assessment of the Property with (a) any other real property
constituting a tax lot separate from the Property, or (b) any portion of the
Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.

 

Section 4.21.         Alterations. Notwithstanding anything contained herein
(including, without limitation, Article 8 hereof) to the contrary, Lender’s
prior approval shall be required in connection with (I) any alterations by
Borrower to any Improvements with respect to the Property (other than pursuant
to a Major Lease) (the “Landlord Alterations”) and (II) any alterations to any
Improvements with respect to the Property by any Tenant under any Lease (other
than pursuant to a Major Lease) to the extent that Borrower has the right to
consent to, or approve, such alterations, in each instance of (I) or (II) (a)
that may have a Material Adverse Effect, (b) the cost of which (including any
related alteration, improvement or replacement) is reasonably anticipated to
exceed the applicable Alteration Threshold or (c) that materially adversely
affects a material structural component of the Property, which approval, with
respect to each of the preceding clauses (b) through (c) may be granted or
withheld in Lender’s reasonable discretion and, with respect to each of the
preceding clause (a) may be granted or withheld in Lender’s sole discretion. If
the total unpaid amounts incurred and to be incurred with respect to any such
Landlord Alterations to the Improvements shall at any time exceed the applicable
Alteration Threshold, Borrower shall promptly deliver to Lender as security for
the payment of such amounts and as additional security for Borrower’s
obligations under the Loan Documents any of the following: (i) cash, (ii) U.S.
Obligations, (iii) other security reasonably acceptable to Lender, (provided
that Lender shall have received a Rating Agency Confirmation as to the form and
issuer of same), (iv) a completion guaranty from Guarantor (provided that Lender
shall have received a New Non-Consolidation Opinion and a Rating Agency
Confirmation with respect to the same) or (v) a completion bond (provided that
Lender shall have received a Rating Agency Confirmation as to the form and
issuer of same if Lender determines the same is necessary). Such security shall
be in an amount equal to the excess of the total unpaid amounts incurred and to
be incurred with respect to such alterations to the Improvements over the
applicable Alteration Threshold. To the extent that the Deemed Approval
Requirements are fully satisfied in connection with any Borrower request for
Lender consent under this Section 4.21 (other than with respect to an alteration
which may have a Material Adverse Effect) and Lender thereafter fails to approve
or disapprove the same, Lender’s approval shall be deemed given with respect to
the matter for which approval was requested.

 

 - 62 - 

 

 

Notwithstanding anything to the contrary in this Section 4.21, in the event that
Borrower must perform any Emergency Alteration, Lender shall be deemed to have
approved each such Emergency Alteration provided that (i) it would be
impracticable, as reasonably determined by Borrower, under the circumstances to
obtain Lender’s prior approval thereof despite Borrower using its commercially
reasonable efforts to contact Lender to obtain such approval, or (ii) Lender
shall have failed to respond to any request for such approval made by Borrower
using its commercially reasonable efforts to contact Lender prior to the date on
which such Emergency Alteration is required, as reasonably determined by
Borrower, under the circumstances to be made. Borrower acknowledges and agrees
to the extent that such Emergency Alteration exceeds the Alteration Threshold,
Borrower shall comply with the second sentence of the paragraph immediately
above. “Emergency Alteration” shall mean any alteration to the Property required
to be made by any Borrower by reason of the occurrence of an unexpected event
that is reasonably likely to cause imminent harm to persons or property at the
Property or that is reasonably likely to cause a default beyond all applicable
notice and cure periods by a Borrower under a Lease.

 

Section 4.22.         Intentionally Omitted.

 

Section 4.23.         Leasing Agreements.

 

(a)          As of the Closing Date, there are no leasing or broker agreements
other than the Leasing Agreements.

 

(b)          Borrower shall (i) diligently and promptly perform, observe and
enforce all of the terms, covenants and conditions of each Leasing Agreement on
the part of Borrower to be performed, observed and enforced to the end that all
things shall be done which are necessary to keep unimpaired the rights of
Borrower under each Leasing Agreement, (ii) promptly notify Lender of any
default under any Leasing Agreement beyond applicable notice and cure periods
thereunder; (iii) promptly deliver to Lender a copy of any written notice of
default or other material notice received by Borrower under any Leasing
Agreement; (iv) promptly give notice to Lender of any written notice that
Borrower receives which provides that the counterparty under any Leasing
Agreement is terminating the Leasing Agreement or the applicable leasing agent
is otherwise discontinuing to market and lease the Property; and (v) promptly
use commercially reasonable efforts to enforce the performance and observance of
all of the covenants required to be performed and observed by the applicable
counterparty under each Leasing Agreement.

 

(c)          Borrower shall have the right to replace a leasing agent to the
extent that (i) no Event of Default has occurred and is continuing, (ii) Lender
receives at least ten (10) Business Days prior written notice of the same, (iii)
the replacement leasing agent is reasonably satisfactory to Lender and engaged
pursuant to a leasing agreement that is reasonably satisfactory to Lender, and
(iv) such replacement leasing agent executes an Assignment of Leasing Agreement.

 

(d)          Any sums expended by Lender pursuant to this Section 4.23 shall be
deemed to constitute a portion of the Debt, shall be secured by the lien of the
Security Instrument and the other Loan Documents and shall be immediately due
and payable upon demand by Lender therefor (and to the extent not paid within
five (5) Business Days of demand therefor by Lender shall bear interest at the
Default Rate).

 

 - 63 - 

 

 

Section 4.24.         Embargoed Person. Each Borrower Party and each Affiliated
Manager has performed and shall perform reasonable due diligence to insure that
at all times throughout the term of the Loan, including after giving effect to
any Sale or Pledge or other transfer permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of any Borrower Party and/or any
Affiliated Manager constitute property of, or are beneficially owned, directly
or indirectly, by any Embargoed Person; (b) no Embargoed Person has any interest
of any nature whatsoever in any Borrower Party or any Affiliated Manager, as
applicable, with the result that the investment in any Borrower Party or any
Affiliated Manager, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law; and (c) none of the funds
of any Borrower Party or any Affiliated Manager, as applicable, have been
derived from, or are the proceeds of, any unlawful activity, including money
laundering, terrorism or terrorism activities, with the result that the
investment in any Borrower Party or any such Affiliated Manager, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law, or may cause the Property (or any portion thereof) to be
subject to forfeiture or seizure. Notwithstanding the foregoing, the
representations, warranties and covenants above are made only to Borrower’s
knowledge with respect to the direct or indirect ownership of any shares of
stock in ARCNYC REIT that are listed on the New York Stock Exchange, NASDAQ
Global Select Market or another nationally recognized stock exchange. Any
violation of the foregoing shall, at Lender’s option, constitute an Event of
Default hereunder.

 

Section 4.25.         O&M Program. Borrower covenants and agrees to implement
and follow the terms and conditions of the O&M Program for the Property during
the term of the Loan, including any extension or renewal thereof. Lender’s
requirement that Borrower comply with the O&M Program shall not be deemed to
constitute a waiver or modification of any of Borrower’s covenants and
agreements with respect to Hazardous Substances (as defined in the Environmental
Indemnity) or Environmental Laws.

 

ARTICLE 5.

 

ENTITY COVENANTS

 

Section 5.1.          Single Purpose Entity/Separateness.

 

(a)          Borrower has not since its formation and will not:

 

(i)          engage in any business or activity other than the leasing,
ownership, operation and maintenance of the Property, and activities incidental
thereto;

 

(ii)         acquire or own any assets other than (A) the Property, and (B) such
incidental Personal Property as may be necessary for the ownership, leasing,
maintenance and operation of the Property;

 

(iii)        merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;

 

 - 64 - 

 

 

(iv)        fail to observe all organizational formalities, or fail to comply
with the provisions of its organizational documents from time to time in effect,
or fail to preserve its existence as an entity duly organized, validly existing
and in good standing (if applicable) under the applicable Legal Requirements of
the jurisdiction of its organization or formation, or amend, modify, terminate
or fail to comply with the special purpose entity/bankruptcy remote provisions
of its organizational documents (provided, that such may be amended or modified
after the Closing Date if, in addition to the satisfaction of the requirements
related thereto set forth therein, Lender’s prior written consent and, if
required by Lender, a Rating Agency Confirmation are first obtained and provided
further that Lender acknowledges that on and prior to the Closing Date
Borrower’s organizational documents were amended from time to time);

 

(v)         own any subsidiary, or make any investment in, any Person (other
than, with respect to any SPE Component Entity, in the applicable Borrower);

 

(vi)        commingle its funds or assets with the funds or assets of any other
Person;

 

(vii)       incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (A) the Debt, and/or (B)
trade and operational indebtedness incurred in the ordinary course of business
with trade creditors or in the routine administration of its affairs, provided
such indebtedness is (1) unsecured, (2) not evidenced by a note and (3) due not
more than sixty (60) days past the date incurred and paid on or prior to such
date and/or (C) such other liabilities as are permitted pursuant to this
Agreement; provided however, the aggregate amount of the indebtedness described
in (B) shall not exceed two percent (2%) of the aggregate outstanding principal
amount of the Loan and of any mezzanine loan entered into pursuant to an
exercise by Lender of the Mezzanine Option in accordance with the terms and
provisions of Section 11.6 hereof.  No Indebtedness other than the Debt may be
secured (senior, subordinate or pari passu) by the Property;

 

(viii)      fail to maintain all of its books, records, financial statements and
bank accounts separate from those of any other Person. Borrower’s assets will
not be listed as assets on the financial statement of any other Person;
provided, however, that Borrower’s assets may be included in a consolidated
financial statement of its Affiliates. Borrower has maintained and will maintain
its books, records, resolutions and agreements as official records;

 

(ix)         except for capital contributions and distributions permitted under
the terms and conditions of its organizational documents and properly reflected
in its books and records, enter into any contract or agreement with any partner,
member, shareholder, principal or Affiliate, except, in each case, upon terms
and conditions that are substantially similar to those that would be available
on an arm’s-length basis with unaffiliated third parties;

 

(x)          maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

 

(xi)         assume or guaranty the debts of any other Person, hold itself out
to be responsible for the debts of any other Person, or otherwise pledge its
assets for the benefit of any other Person or hold out its credit as being
available to satisfy the obligations of any other Person;

 

(xii)        make any loans or advances under any loan to any Person;

 

 - 65 - 

 

 

(xiii)       fail to file its own tax returns, separate from those of any other
Person, except (A) to the extent that Borrower is treated as a “disregarded
entity” for tax purposes and is not required to file any tax return by
applicable Legal Requirements, or (B) if Borrower is required to file
consolidated tax returns by applicable Legal Requirements;

 

(xiv)      fail to (A) hold itself out to the public and identify itself, in
each case, as a legal entity separate and distinct from any other Person and not
as a division or part of any other Person, (B) conduct its business solely in
its own name, (C) hold its assets in its own name or (D) correct any known
misunderstanding regarding its separate identity;

 

(xv)       fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations (to the extent there exists sufficient cash
flow from the Property to do so); provided, however, that the foregoing shall
not require any owners of Borrower to make additional capital contributions to
Borrower;

 

(xvi)      without the prior unanimous written consent of all of its partners,
shareholders or members, as applicable, the prior unanimous written consent of
its board of directors or managers, as applicable, and the prior written consent
of each Independent Director (regardless of whether such Independent Director is
engaged at the Borrower or SPE Component Entity level), take any Bankruptcy
Action with respect to Borrower or any SPE Component Entity (provided, that,
none of any member, shareholder or partner (as applicable) of Borrower or any
SPE Component Entity or any board of directors or managers (as applicable) of
Borrower or any SPE Component Entity may vote on or otherwise authorize the
taking of any of the foregoing actions unless, in each case, there are at least
two (2) Independent Directors then serving in such capacity in accordance with
the terms of the applicable organizational documents and each of such
Independent Directors has consented to such foregoing action);

 

(xvii)     fail to allocate shared expenses (including, without limitation,
shared office space) or fail to use separate stationery, invoices and checks;

 

(xviii)    fail to pay its own liabilities (including, without limitation,
salaries of its own employees and a fairly allocated portion of any personnel
and overhead expenses that it shares with any Affiliate) from its own funds or
fail to maintain a sufficient number of employees in light of its contemplated
business operations (in each case to the extent there exists sufficient cash
flow from the Property to do so); provided, however, that the foregoing shall
not require any owners of Borrower to make additional capital contributions to
Borrower;

 

(xix)       acquire obligations or securities of its partners, members,
shareholders or other Affiliates, as applicable;

 

(xx)        identify its partners, members, shareholders or other Affiliates, as
applicable, as a division or part of it; or

 

(xxi)       fail to conduct its business so that the material factual
assumptions made with respect to Borrower in the Non-Consolidation Opinion or in
any New Non-Consolidation Opinion cease to be materially true.

 

 - 66 - 

 

 

(b)          If Borrower is a partnership or limited liability company (other
than an Acceptable LLC), each general partner (in the case of a partnership) and
at least one member (in the case of a limited liability company) of Borrower, as
applicable, shall be a corporation or an Acceptable LLC (each an “SPE Component
Entity”) whose sole asset is its interest in Borrower (and personal property
incidental, ancillary or related to, or necessary or appropriate for, its
ownership of such interest). Each SPE Component Entity (i) will at all times
comply with each of the covenants, terms and provisions contained in Section
5.1(a)(iii) - (vi) (inclusive) and (viii) – (xxi) (inclusive) and, if such SPE
Component Entity is an Acceptable LLC, Section 5.1(c) and (d) hereof, as if such
representation, warranty or covenant was made directly by such SPE Component
Entity; (ii) will not engage in any business or activity unrelated to owning an
interest in Borrower (and personal property incidental, ancillary or related to,
or necessary or appropriate for, its ownership of such interest); (iii) will not
acquire or own any assets other than its partnership, membership, or other
equity interest in Borrower (and personal property incidental, ancillary or
related to, or necessary or appropriate for, its ownership of such interest);
(iv) will at all times continue to own no less than a 0.5% direct equity
ownership interest in Borrower; (v) will not incur any debt, secured or
unsecured, direct or contingent (including guaranteeing any obligation), except
for trade payables not to exceed $10,000 which are incurred in the routine
administration of its affairs, are unsecured, are not evidenced by a note and
are due not more than ninety (90) days past the date incurred and are either
paid on or prior to such date or are being contested in good faith; and (vi)
will cause Borrower to comply with the provisions of this Section 5.1. Lender
acknowledges that, as of the Closing Date, Borrower is an Acceptable LLC and
there are no SPE Component Entities.

 

(c)          In the event Borrower or the SPE Component Entity is an Acceptable
LLC, the limited liability company agreement of Borrower or the SPE Component
Entity (as applicable) (the “LLC Agreement”) shall provide that (i) upon the
occurrence of any event that causes the last remaining member of Borrower or the
SPE Component Entity (as applicable) (“Member”) to cease to be the member of
Borrower or the SPE Component Entity (as applicable) (other than (A) upon an
assignment by Member of all of its limited liability company interest in
Borrower or the SPE Component Entity (as applicable) and the admission of the
transferee in accordance with the Loan Documents and the LLC Agreement, or (B)
the resignation of Member and the admission of an additional member of Borrower
or the SPE Component Entity (as applicable) in accordance with the terms of the
Loan Documents and the LLC Agreement), any person acting as Independent Director
of Borrower or the SPE Component Entity (as applicable) shall, without any
action of any other Person and simultaneously with the Member ceasing to be the
member of Borrower or the SPE Component Entity (as applicable) automatically be
admitted to Borrower or the SPE Component Entity (as applicable) as a member
with a 0% economic interest (“Special Member”) and shall continue Borrower or
the SPE Component Entity (as applicable) without dissolution and (ii) Special
Member may not resign from Borrower or the SPE Component Entity (as applicable)
or transfer its rights as Special Member unless (A) a successor Special Member
has been admitted to Borrower or the SPE Component Entity (as applicable) as a
Special Member in accordance with requirements of Delaware law and (B) after
giving effect to such resignation or transfer, there remains at least two (2)
Independent Directors of the SPE Component Entity or Borrower (as applicable) in
accordance with Section 5.2 below. The LLC Agreement shall further provide that
(i) Special Member shall automatically cease to be a member of Borrower or the
SPE Component Entity (as applicable) upon the admission to Borrower or the SPE
Component Entity (as applicable) of the first substitute member, (ii) Special
Member shall be a member of Borrower or the SPE Component Entity (as applicable)
that has no interest in the profits, losses and capital of Borrower or the SPE
Component Entity (as applicable) and has no right to receive any distributions
of the assets of Borrower or the SPE Component Entity (as applicable), (iii)
pursuant to the applicable provisions of the limited liability company act of
the State of Delaware (the “Act”), Special Member shall not be required to make
any capital contributions to Borrower or the SPE Component Entity (as
applicable) and shall not receive a limited liability company interest in
Borrower or the SPE Component Entity (as applicable), (iv) Special Member, in
its capacity as Special Member, may not bind Borrower or the SPE Component
Entity (as applicable) and (v) except as required by any mandatory provision of
the Act, Special Member, in its capacity as Special Member, shall have no right
to vote on, approve or otherwise consent to any action by, or matter relating
to, Borrower or the SPE Component Entity (as applicable) including, without
limitation, the merger, consolidation or conversion of Borrower or the SPE
Component Entity (as applicable); provided, however, such prohibition shall not
limit the obligations of Special Member, in its capacity as Independent
Director, to vote on such matters required by the Loan Documents or the LLC
Agreement. In order to implement the admission to Borrower or the SPE Component
Entity (as applicable) of Special Member, Special Member shall execute a
counterpart to the LLC Agreement. Prior to its admission to Borrower or the SPE
Component Entity (as applicable) as Special Member, Special Member shall not be
a member of Borrower or the SPE Component Entity (as applicable), but Special
Member may serve as an Independent Director of Borrower or the SPE Component
Entity (as applicable).

 

 - 67 - 

 

 

(d)          The LLC Agreement shall further provide that (i) upon the
occurrence of any event that causes the Member to cease to be a member of
Borrower or the SPE Component Entity (as applicable) to the fullest extent
permitted by law, the personal representative of Member shall, within ninety
(90) days after the occurrence of the event that terminated the continued
membership of Member in Borrower or the SPE Component Entity (as applicable)
agree in writing (A) to continue Borrower or the SPE Component Entity (as
applicable) and (B) to the admission of the personal representative or its
nominee or designee, as the case may be, as a substitute member of Borrower or
the SPE Component Entity (as applicable) effective as of the occurrence of the
event that terminated the continued membership of Member in Borrower or the SPE
Component Entity (as applicable), (ii) any action initiated by or brought
against Member or Special Member under any Creditors Rights Laws shall not cause
Member or Special Member to cease to be a member of Borrower or the SPE
Component Entity (as applicable) and upon the occurrence of such an event, the
business of Borrower or the SPE Component Entity (as applicable) shall continue
without dissolution and (iii) each of Member and Special Member waives any right
it might have to agree in writing to dissolve Borrower or the SPE Component
Entity (as applicable) upon the occurrence of any action initiated by or brought
against Member or Special Member under any Creditors Rights Laws, or the
occurrence of an event that causes Member or Special Member to cease to be a
member of Borrower or the SPE Component Entity (as applicable).

 

 - 68 - 

 



  

(e)          (i) Borrower is and always has been duly formed, validly existing
and in good standing in the state in which it was formed and in any other
jurisdictions where it is qualified to do business; (ii) Borrower has no
outstanding judgments or liens of any nature against it (other than liens that
have either been bonded to the satisfaction of Lender, been fully insured to the
satisfaction of Lender by the title company issuing the Title Insurance Policy
or have otherwise been addressed in a manner approved by Lender); (iii) Borrower
is in compliance in all material respects with all laws, regulations and orders
applicable to Borrower and has received all material permits necessary for
Borrower to operate and for which a failure to possess would materially and
adversely affect the condition, financial or otherwise, of Borrower; (iv)
Borrower is not aware of any pending or threatened litigation involving Borrower
that, if adversely determined, might materially adversely affect the condition
(financial or otherwise) of Borrower, or the condition or ownership of the
property owned by Borrower; (v) Borrower is not involved in any material dispute
with any taxing authority; (vi) Borrower has paid or has caused to be paid all
real estate taxes that are due and payable with respect to the Property except
as otherwise permitted pursuant to this Agreement; (vii) Borrower is not now, a
party to any lawsuit, arbitration, summons or legal proceeding that, if
adversely determined, might materially adversely affect the condition (financial
or otherwise) of Borrower or the condition or ownership of the property owned by
Borrower nor has Borrower ever been a party to any lawsuit, arbitration, summons
or legal proceeding that resulted in a judgment against it that has not been
paid in full or otherwise resolved; (viii) all financial statements that
Borrower has provided to Lender are true, correct and complete in all material
respects and reflect an accurate view of the financial condition of Borrower
(taken as a whole) as of the date hereof; (ix) Borrower has no material
contingent or actual obligations not related to its Property and (x) at all
times since its formation to the date hereof, Borrower has complied with the
separateness covenants set forth in its organizational documents from time to
time.

 

Section 5.2.          Independent Director.

 

(a)          The organizational documents of Borrower (to the extent Borrower is
a corporation or an Acceptable LLC) or the SPE Component Entity, as applicable,
shall provide that at all times there shall be at least two duly appointed
independent directors or managers of such entity (each, an “Independent
Director”) who each shall (I) not have been at the time of each such
individual’s initial appointment, and shall not have been at any time during the
preceding five years, and shall not be at any time while serving as Independent
Director, either (i) a shareholder (or other equity owner) of, or an officer,
director (other than in its capacity as Independent Director), partner, member
or employee of, any Borrower or any of its respective shareholders, partners,
members, subsidiaries or Affiliates, (ii) a customer of, or supplier to, or
other Person who derives any of its purchases or revenues from its activities
with, any Borrower or any of its respective shareholders, partners, members,
subsidiaries or Affiliates, (iii) a Person who Controls or is under common
Control with any such shareholder, officer, director, partner, member, employee
supplier, customer or other Person, or (iv) a member of the immediate family of
any such shareholder, officer, director, partner, member, employee, supplier,
customer or other Person (II) shall have, at the time of their appointment, had
at least three (3) years’ experience in serving as an independent director and
(III) be employed by, in good standing with and engaged by Borrower in
connection with, in each case, an Approved ID Provider.

 

 - 69 - 

 

 

(b)          The organizational documents of Borrower and the SPE Component
Entity shall further provide that (I) the board of directors or managers of
Borrower and the SPE Component Entity and the constituent equity owners of such
entities (constituent equity owners, the “Constituent Members”) shall not take
any action set forth in Section 5.1(a)(xvi) or any other action which, under the
terms of any organizational documents of Borrower or the SPE Component Entity,
requires the vote of the Independent Directors unless, in each case, at the time
of such action there shall be at least two (2) Independent Directors engaged as
provided by the terms hereof and such Independent Directors vote in favor of or
otherwise consent to such action; (II) any resignation, removal or replacement
of any Independent Director shall not be effective without (1) prior written
notice to Lender and the Rating Agencies (which such prior written notice must
be given on the earlier of five (5) days or three (3) Business Days prior to the
applicable resignation, removal or replacement) and (2) evidence that the
replacement Independent Director satisfies the applicable terms and conditions
hereof and of the applicable organizational documents (which such evidence must
accompany the aforementioned notice); (III) to the fullest extent permitted by
applicable law, including Section 18-1101(c) of the Act and notwithstanding any
duty otherwise existing at law or in equity, the Independent Directors shall
consider only the interests of the Constituent Members and Borrower and any SPE
Component Entity (including Borrower’s and any SPE Component Entity’s respective
creditors) in acting or otherwise voting on the matters provided for herein and
in Borrower’s and SPE Component Entity’s organizational documents (which such
fiduciary duties to the Constituent Members and Borrower and any SPE Component
Entity (including Borrower’s and any SPE Component Entity’s respective
creditors), in each case, shall be deemed to apply solely to the extent of their
respective economic interests in Borrower or SPE Component Entity (as
applicable) exclusive of (x) all other interests (including, without limitation,
all other interests of the Constituent Members), (y) the interests of other
Affiliates of the Constituent Members, Borrower and SPE Component Entity and (z)
the interests of any group of Affiliates of which the Constituent Members,
Borrower or SPE Component Entity is a part)); (IV) other than as provided in
subsection (III) above, the Independent Directors shall not have any fiduciary
duties to any Constituent Members, any directors of Borrower or SPE Component
Entity or any other Person; (V) the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing under applicable law; and
(VI) to the fullest extent permitted by applicable law, including Section
18-1101(e) of the Act, an Independent Director shall not be liable to Borrower,
SPE Component Entity, any Constituent Member or any other Person for breach of
contract or breach of duties (including fiduciary duties), unless the
Independent Director acted in bad faith or engaged in willful misconduct.

 

Section 5.3.          Change of Name, Identity or Structure. Borrower shall not
change (or permit to be changed) Borrower’s or the SPE Component Entity’s (a)
name, (b) identity (including its trade name or names), (c) principal place of
business set forth on the first page of this Agreement or (d) if not an
individual, Borrower’s or the SPE Component Entity’s corporate, partnership or
other structure or state of formation, without, in each case, notifying Lender
of such change in writing at least thirty (30) days prior to the effective date
of such change and, in the case of a change in Borrower’s or the SPE Component
Entity’s structure or state of formation, without first obtaining the prior
written consent of Lender (not to be unreasonably withheld, conditioned or
delayed) and, if required by Lender, a Rating Agency Confirmation with respect
thereto. Borrower shall execute and deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement change required by Lender to establish or
maintain the validity, perfection and priority of the security interest granted
herein. At the request of Lender, Borrower shall execute a certificate in form
reasonably satisfactory to Lender listing the trade names under which Borrower
or the SPE Component Entity intends to operate the applicable Individual
Property, and representing and warranting that Borrower or the SPE Component
Entity does business under no other trade name with respect to the applicable
Individual Property.

 

 - 70 - 

 

 

Section 5.4.          Business and Operations. Borrower will continue to engage
in the businesses now conducted by it as and to the extent the same are
necessary for the ownership, maintenance, leasing, management and operation of
the Property. Borrower will qualify to do business and will remain in good
standing under the laws of the State and each other applicable jurisdiction in
which the Property is located, in each case, as and to the extent the same are
required for the ownership, maintenance, leasing, management and operation of
the Property.

 

ARTICLE 6.

NO SALE OR ENCUMBRANCE

 

Section 6.1.          Transfer Definitions. As used herein and in the other Loan
Documents, “Restricted Party” shall mean Borrower, Guarantor, any SPE Component
Entity or any shareholder, partner, member or non-member manager, or any direct
or indirect legal or beneficial owner of Borrower, Guarantor or any SPE
Component Entity; and a “Sale or Pledge” shall mean a voluntary or involuntary
sale, conveyance, mortgage, grant, bargain, encumbrance, pledge, assignment,
grant of any options with respect to, or any other transfer or disposition of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) of a legal or
beneficial interest.

 

Section 6.2.          No Sale/Encumbrance.

 

(a)          It shall be an Event of Default hereof if, without the prior
written consent of Lender, a Sale or Pledge of the Property or any part thereof
or any legal or beneficial interest therein (including, without limitation, the
Loan and/or Loan Documents) occurs, a Sale or Pledge of an interest in any
Restricted Party occurs and/or Borrower shall acquire any real property in
addition to the real property owned by Borrower as of the Closing Date (each of
the foregoing, collectively, a “Prohibited Transfer”), other than pursuant (i)
to Leases of space in the Improvements to Tenants in accordance with the
provisions of Section 4.14 and (ii) as permitted pursuant to the express terms
of this Article 6.

 

(b)          A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a Tenant thereunder or a sale, assignment or other transfer of, or
the grant of a security interest in, Borrower’s right, title and interest in and
to any Leases or any Rents; (iii) if a Restricted Party is a corporation, any
merger, consolidation or Sale or Pledge of such corporation’s stock or the
creation or issuance of new stock in one or a series of transactions; (iv) if a
Restricted Party is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
or limited partner or any profits or proceeds relating to such Sale or Pledge or
the creation or issuance of new limited partnership interests; (v) if a
Restricted Party is a limited liability company, any merger or consolidation or
the change, removal, resignation or addition of a managing member or non-member
manager (or if no managing member, any member) or the Sale or Pledge of the
membership interest of any member of such Restricted Party or any profits or
proceeds relating to such Sale or Pledge; (vi) if a Restricted Party is a trust
or nominee trust, any merger, consolidation or the Sale or Pledge of the legal
or beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests; (vii) the removal or the resignation of Manager
(including, without limitation, an Affiliated Manager) or the engagement of a
New Manager, in each case, other than in accordance with Section 4.15; (viii)
any action for partition of the Property (or any portion thereof or interest
therein) or any similar action instituted or prosecuted by Borrower or by any
other Person, pursuant to any contractual agreement or other instrument or under
applicable law (including, without limitation, common law) and/or (ix) the
incurrence of any property-assessed clean energy loans or similar indebtedness
with respect to Borrower and/or the Property, including, without limitation, if
such loans or indebtedness are made or otherwise provided by any Governmental
Authority and/or secured or repaid (directly or indirectly) by any taxes or
similar assessments.

 

 - 71 - 

 

 

Section 6.3.          Permitted Equity Transfers.

 

(a)          Notwithstanding the restrictions contained in this Article 6, the
following equity transfers shall be permitted without Lender’s consent or the
payment of any fee:

 

(i)          a transfer (but not a pledge) by devise or descent or by operation
of law upon the death of a Restricted Party or any member, partner or
shareholder of a Restricted Party;

 

(ii)         the transfer (but not the pledge), in one or a series of
transactions, of stock, partnership interests or membership interests (as the
case may be) directly in Borrower; provided, however, after any such transfer
Borrower is directly or indirectly (x) at least forty percent (40%) owned, and
(y) Controlled by NYCOP;

 

(iii)        the transfer (but not the pledge), in one or more series of
transactions, of the direct or indirect partnership interests of New York City
Operating Partnership, L.P., a Delaware limited liability company (“NYCOP”),
provided, however, after any such transfer Borrower is directly or indirectly
(x) at least forty percent (40%) owned, and (y) Controlled by ARCNYC REIT or one
or more Qualified Equityholders;

 

(iv)        the offer, sale, transfer or issuance (but not pledge) of shares of
stock in ARCNYC REIT or in any other Restricted Party that, in each instance, is
a publicly traded entity, provided (x) such shares of stock are listed on the
New York Stock Exchange, NASDAQ Global Select Market or another nationally
recognized stock exchange or (y) such shares are sold in the ordinary course of
business and in accordance with all applicable Legal Requirements to retail
investors in a manner consistent with previous offerings and sales conducted by
the REIT prior to the date of such sale, transfer or issuance;

 

(v)         intentionally omitted;

 

 - 72 - 

 

 

(vi)        the transfer (but not the pledge), in one or a series of
transactions, of the stock, partnership interests or membership interests (as
the case may be) by Guarantor or any direct or indirect legal or beneficial
owner of Guarantor for estate planning purposes to the transferor’s spouse,
child, parent, grandparent, grandchild, niece, nephew, aunt, uncle or other
immediate family members of such owner, or to a trust for the benefit of such
spouse, child, parent, grandparent, grandchild, niece, nephew, aunt, uncle or
other immediate family members; and

 

(vii)       the pledge to a Qualified Lender of the right of Guarantor or any
direct or indirect legal or beneficial owner of Guarantor to receive
distributions, and the granting of a security interest to such Qualified Lender
in such distributions, in an amount such that Guarantor shall continue to comply
with the net worth and liquidity requirements provided in the Guaranty
(provided, that, such pledge to a Qualified Lender shall not include the
transfer or pledge of any direct and/or indirect stock, partnership, membership
and/or other equity interests in any Restricted Party; and provided, further,
that, the foregoing provisions of clauses (i), (ii), (iii), (iv) and (v) above
shall not be deemed to waive, qualify or otherwise limit Borrower’s obligation
to comply (or to cause the compliance with) the other covenants set forth herein
and in the other Loan Documents (including, without limitation, the covenants
contained herein relating to ERISA matters));

 

provided that, with respect to the transfers listed in clauses (i) - (vii)
above, the following conditions shall also apply:

 

(A)         Lender shall receive not less than thirty (30) days prior written
notice of such transfers (provided, that, for purposes of clarification, with
respect to the transfers contemplated in subsection (i) above, the aforesaid
notice shall only be deemed to be required thirty (30) days following Borrower’s
knowledge thereof and with respect to the transfers contemplated in subsection
(iii), (iv), (vi) and (vii) above, no notice of such transfer is required);

 

(B)         such transfers shall be conditioned upon continued compliance with
the relevant provisions of Article 5 hereof;

 

(C)         in the case of (1) the transfer of the management of the Property to
a new Affiliated Manager in accordance with the applicable terms and conditions
hereof, or (2) if after giving effect to such transfer more than forty-nine
percent (49%) in the aggregate of the direct or indirect interests in Borrower
or any SPE Component Entity are owned by any Person and/or its Affiliates that
owned less than forty-nine percent (49%) of the direct or indirect interests in
Borrower or any SPE Component Entity as of the Closing Date, Borrower shall
deliver to Lender a New Non-Consolidation Opinion or an update to the original
Non-Consolidation Opinion delivered in connection with the closing of the Loan
reasonably acceptable to Lender and, after a Securitization, acceptable to the
Rating Agencies addressing such transfer;

 

(D)         after giving effect to the equity transfer in question, (I) the
representations contained herein relating to ERISA matters shall be true and
correct as if made as of the date of such transfer (and, upon Lender’s request,
Borrower shall deliver to Lender an Officer’s Certificate containing such
updated representations effective as of the date of the consummation of the
applicable equity transfer) and (II) Borrower shall remain in compliance with
the covenants contained herein relating to ERISA matters;

 

 - 73 - 

 

 

(E)         to the extent that any transfer results in the transferee (either
itself or collectively with its affiliates) owning a ten percent (10%) or
greater equity interest (directly or indirectly) in Borrower or in any SPE
Component Entity, Lender’s receipt of the Satisfactory Search Results shall be a
condition precedent to such transfer;

 

(F)         other than a transfer pursuant to clauses (i), (iv) or (v) above, no
Event of Default has occurred and is continuing; and

 

(G)         Borrower shall have paid to Lender, concurrently with the closing of
such transfer all out-of-pocket costs and expenses, including reasonable
attorneys’ fees, incurred by Lender in connection therewith.

 

For the avoidance of doubt, any listing of the shares of stock in ARCNYC REIT on
the New York Stock Exchange, NASDAQ Global Select Market or another nationally
recognized stock exchange or market in accordance with this Section 6.3(a) shall
not be a Prohibited Transfer.

 

(b)          In connection with any transfer described in Section 6.3(a)(ii) or
(iii) above, Borrower shall be permitted, without Lender’s consent or payment of
any fee, to provide a replacement for the Guarantor with a Qualified Replacement
Guarantor; provided Lender receives any legal opinions of counsel reasonably
required by Lender in connection therewith.

 

(c)          Upon request from Lender in connection with any transfer set forth
above and otherwise no more than once each calendar quarter, Borrower shall
promptly provide Lender with a then current version of the organizational chart
in the form and with the detail of the chart delivered to Lender in connection
with the Loan.

 

Section 6.4.          Assumption. Lender’s consent to a Transfer of all of the
Property (which may be to more than one transferee which is not an Affiliate of
Borrower or Guarantor, provided each such transferee shall either be
Transferee’s Sponsor or an Affiliate of Transferee’s Sponsor) and assumption of
the Loan shall not be unreasonably withheld, provided that Lender receives not
less than forty-five (45) days’ prior, written notice of such Transfer, and no
Event of Default has occurred and is continuing, and further provided that the
following additional requirements are satisfied:

 

(i)          Borrower shall pay Lender a transfer fee equal to $150,000;

 

(ii)         Borrower or Transferee shall pay any and all reasonable actual
out-of-pocket costs incurred by Lender or Servicer in connection with such
Transfer (including, without limitation, Lender’s reasonable counsel fees and
disbursements, all recording fees, title insurance premiums and mortgage and
intangible taxes and the fees and expenses of the Rating Agencies pursuant to
clause (x) below), it being acknowledged and agreed that Borrower shall have
this obligation even if the transaction is not consummated;

 

 - 74 - 

 

 

(iii)        the Persons proposed to take title to the Property (the
“Transferee”), the Person that Controls the Transferee (the “Transferee’s
Sponsor”) or any other direct or indirect owner of Transferee that Controls
Transferee must have demonstrated expertise in owning and operating properties
similar in location, size, class and operation to the Property, which expertise
shall be reasonably determined by Lender;

 

(iv)        intentionally omitted;

 

(v)         Transferee, Transferee’s Sponsor that Controls Transferee or the
Transferee’s proposed Qualified Replacement Guarantor shall have sufficient
financial condition and creditworthiness, as reasonably determined by Lender,
and must not have been party to any bankruptcy proceedings, voluntary or
involuntary, made an assignment for the benefit of creditors or taken advantage
of any insolvency act, or any act for the benefit of debtors within ten (10)
years prior to the date of the proposed Transfer;

 

(vi)        Transferee shall assume all of the obligations of Borrower under the
Loan Documents from and after the effective date of such transfer as evidenced
by an assumption agreement in form and substance reasonably satisfactory to
Lender;

 

(vii)       there shall be no material litigation or regulatory action pending
or threatened against Transferee, Transferee’s Sponsor or the Qualified
Replacement Guarantor which is not reasonably acceptable to Lender and Lender
shall have received Satisfactory Search Results with respect to the foregoing
Persons;

 

(viii)       intentionally omitted;

 

(ix)         Transferee and SPE Component Entity, if any, shall satisfy all the
representations and covenants set forth in Sections 3.7, 3.29 and 3.32 of this
Agreement, no Event of Default shall occur as a result of such Transfer, and
Transferee and SPE Component Entity, if any, shall deliver all organizational
documentation reasonably requested by Lender, which shall be reasonably
satisfactory to Lender;

 

(x)          if the Transfer described in this Section 6.4 occurs after a
Securitization, Transferee and the assumption shall be approved by the Rating
Agencies selected by Lender, which approval shall take the form of Rating Agency
Confirmations;

 

(xi)         Borrower or Transferee, at its sole cost and expense, shall deliver
to Lender a New Non-Consolidation Opinion reflecting such Transfer reasonably
satisfactory in form and substance to Lender and, if applicable, the Rating
Agencies;

 

(xii)        prior to any release of Guarantor, a Qualified Replacement
Guarantor acceptable to Lender shall have assumed all of the liabilities and
obligations of Guarantor under the Guaranty and Environmental Indemnity from and
after the effective date of such transfer executed by Guarantor or execute a
replacement guaranty and environmental indemnity reasonably satisfactory to
Lender, and Lender receives any legal opinions of counsel reasonably required by
Lender in connection therewith;

 

 - 75 - 

 

 

(xiii)       Borrower or Transferee shall deliver, at Borrower’s or Transferee’s
sole cost and expense, an endorsement to the Title Insurance Policy, which
endorsement shall insure the Lien of the Security Instrument as modified by the
assumption agreement, as a valid first lien on the Property, shall name the
Transferee as owner of the Property, and shall insure that, as of the date of
the recording of the assumption agreement, the Property shall not be subject to
any additional exceptions or liens other than those contained in the applicable
Title Insurance Policy issued on the Closing Date and the Permitted
Encumbrances;

 

(xiv)      the Property shall be managed by (x) a Qualified Manager or (y) an
Affiliated Manager of Transferee or the Qualified Replacement Guarantor to the
extent such Affiliated Manager has demonstrated expertise in operating and
managing properties similar in location, size, class and operation to the
Property, which expertise shall be reasonably determined by Lender, in each
case, pursuant to a replacement management agreement reasonably acceptable to
Lender; and

 

(xv)       the organizational documents of Transferee and SPE Component Entity,
if any, shall include provisions which shall cause each of them to be a special
purpose entity satisfying the requirements of Article 5 herein and shall
otherwise be in form and substance reasonably satisfactory to Lender.

 

Immediately upon a Transfer to such Transferee and the satisfaction of all of
the above requirements, the named Borrower and Guarantor herein shall be
released from all liability under this Agreement, the Note, the Security
Instrument, the Guaranty, Environmental Indemnity and the other Loan Documents
arising or accruing after such Transfer. The foregoing release shall be
effective upon the date of such Transfer, but Lender agrees to provide written
evidence thereof reasonably requested by Borrower.

 

Section 6.5.          Lender’s Rights. Lender reserves the right to condition
the consent to a Prohibited Transfer requested hereunder upon (a) a modification
of the terms hereof and on assumption of this Agreement and the other Loan
Documents as so modified by the proposed Prohibited Transfer, (b) payment of a
transfer fee of one percent (1%) of outstanding principal balance of the Loan
and all of Lender’s expenses incurred in connection with such Prohibited
Transfer, (c) receipt of a Rating Agency Confirmation with respect to the
Prohibited Transfer, (d) the proposed transferee’s continued compliance with the
covenants set forth in this Agreement, including, without limitation, the
covenants in Article 5, (e) receipt of a New Non-Consolidation Opinion with
respect to the Prohibited Transfer and/or (f) such other conditions and/or legal
opinions as Lender shall determine in its sole discretion to be in the interest
of Lender. All out-of-pocket expenses incurred by Lender shall be payable by
Borrower whether or not Lender consents to the Prohibited Transfer. Lender shall
not be required to demonstrate any actual impairment of its security or any
increased risk of default hereunder in order to declare the Debt immediately due
and payable upon a Prohibited Transfer without Lender’s consent. This provision
shall apply to every Prohibited Transfer, whether or not Lender has consented to
any previous Prohibited Transfer.

 

Section 6.6.          Economic Sanctions, Anti-Money Laundering and Transfers.
Borrower shall (a) at all times comply with the representations and covenants
contained in Sections 3.29 and 4.24 such that the same remain true, correct and
not violated or breached and (b) not permit a Prohibited Transfer to occur and
shall cause the ownership requirements specified in this Article 6 (including,
without limitation, those stipulated in Section 6.3 hereof) to be complied with
at all times. Borrower hereby represents that, other than in connection with the
Loan, the Loan Documents and any Permitted Encumbrances, as of the date hereof,
there exists no Sale or Pledge of Borrower and/or any SPE Component Entity.

 

 - 76 - 

 

 

ARTICLE 7.

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

 

Section 7.1.          Insurance.

 

(a)          Borrower shall obtain and maintain, or cause to be obtained and
maintained, insurance for Borrower and the Property providing at least the
following coverages:

 

(i)          insurance with respect to the Improvements and the Personal
Property insuring against any peril now or hereafter included within the
classification “All Risk” or “Special Perils” (including, without limitation,
fire, lightning, windstorm/named storm, hail, terrorism and similar acts of
sabotage, explosion, riot, riot attending a strike, civil commotion, vandalism,
aircraft, vehicles and smoke), in each case (A) in an amount equal to 100% of
the “Full Replacement Cost,” which for purposes of this Agreement shall mean
actual replacement value exclusive of costs of excavations, foundations,
underground utilities and footings, with a waiver of depreciation; (B) written
on a no co-insurance form; (C) providing for no deductible in excess of $50,000
except with respect to earthquake and windstorm/named storms, which such
insurance shall provide for no deductible in relation to such coverage in excess
of 5% of the total insurable value of the Property; (D) at all times insuring
against at least those hazards that are commonly insured against under a
“special causes of loss” form of policy, as the same shall exist on the date
hereof, and together with any increase in the scope of coverage provided under
such form after the date hereof; and (E) providing coverage for contingent
liability from Operation of Building Laws, Demolition Costs and Increased Cost
of Construction Endorsements together with an “Ordinance or Law Coverage”
endorsement in amounts acceptable to Lender. The Full Replacement Cost shall be
re-determined from time to time (but not more frequently than once in any twelve
(12) calendar months) at the reasonable request of Lender by an appraiser or
contractor designated and paid by Borrower and reasonably approved by Lender, or
by an engineer or appraiser in the regular employ of the insurer. After the
first appraisal, additional appraisals may be based on construction cost indices
customarily employed in the trade. No omission on the part of Lender to request
any such ascertainment shall relieve Borrower of any of its obligations under
this Subsection;

 

(ii)         commercial general liability insurance against all claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, including “Dram Shop” or other liquor liability coverage if
alcoholic beverages are sold, manufactured or distributed from the Property,
such insurance (A) to be on the so-called “occurrence” form with a general
aggregate limit of not less than $2,000,000 and a per occurrence limit of not
less than $1,000,000, with no deductible greater than $25,000 or self-insured
retention greater than $25,000; (B) to continue at not less than the aforesaid
limit until reasonably required to be changed by Lender in writing by reason of
changed economic conditions making such protection inadequate; and (C) to cover
at least the following hazards: (1) premises and operations; (2) products and
completed operations on an “if any” basis; (3) independent contractors; (4)
contractual liability for all insured contracts; (5) contractual liability
covering the indemnities contained in Article 13 hereof to the extent the same
is available; and (6) acts of terrorism and similar acts of sabotage;

 

 - 77 - 

 

 

(iii)        loss of rents and/or business interruption insurance (A) with loss
payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in Subsection 7.1(a)(i), (iv) and (vi) through (viii);
(C) in an amount equal to 100% of the projected gross income from the Property
(on an actual loss sustained basis) for a period of eighteen (18) months (the
amount of such business interruption/loss of rents insurance shall be determined
prior to the Closing Date and at least once each year thereafter based on
Lender’s determination of the projected gross income from the Property for a
eighteen (18) month period); and (D) containing an extended period of indemnity
endorsement for a period of twelve (12) months. Notwithstanding anything to the
contrary contained herein or in any other Loan Documents, to the extent that
insurance proceeds are payable to Lender pursuant to this Subsection (the “Rent
Loss Proceeds”) and Borrower is entitled to disbursement of Net Proceeds for
Restoration in accordance with the terms hereof, such Rent Loss Proceeds shall
be deposited by Lender in the Cash Management Account and disbursed as provided
in Article 9 hereof; provided, however, that (I) nothing herein contained shall
be deemed to relieve Borrower of its obligations to pay the obligations secured
hereunder on the respective dates of payment provided for in the Note except to
the extent such amounts are actually paid out of the Rent Loss Proceeds and (II)
in the event the Rent Loss Proceeds are paid in a lump sum in advance and
Borrower is entitled to disbursement of such Rent Loss Proceeds in accordance
with the terms hereof, Lender or Servicer shall hold such Rent Loss Proceeds in
a segregated interest-bearing Eligible Account (which shall deemed to be
included within the definition of the “Accounts” hereunder) and Lender or
Servicer shall estimate the number of months required for Borrower to restore
the damage caused by the applicable Casualty, shall divide the applicable
aggregate Rent Loss Proceeds by such number of months and shall disburse such
monthly installment of Rent Loss Proceeds from such Eligible Account into the
Cash Management Account each month during the performance of such Restoration;

 

(iv)        at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements (A) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the above mentioned commercial general
liability insurance policy; and (B) the insurance provided for in Subsection
7.1(a)(i) written in a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
Subsection 7.1(a)(i), (3) including permission to occupy the Property, and (4)
with an agreed amount endorsement waiving co-insurance provisions;

 

(v)         if and when Borrower has any employees, workers’ compensation,
subject to the statutory limits of the state in which the Property is located,
and employer’s liability insurance with a limit of at least $1,000,000 per
accident and per disease per employee, and $1,000,000 for disease aggregate in
respect of any work or operations on or about the Property, or in connection
with the Property or its operation (if applicable);

 

 - 78 - 

 

 

(vi)        comprehensive boiler and machinery insurance covering all mechanical
and electrical equipment and pressure vessels and boilers in an amount not less
than their replacement cost or in such other amounts as shall be reasonably
required by Lender;

 

(vii)       if any portion of the Improvements is at any time located in an area
identified by (A) the Federal Emergency Management Agency in the Federal
Register as an area having special flood hazards and/or (B) the Secretary of
Housing and Urban Development or any successor thereto as an area having special
flood hazards pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as each may be amended, or any successor law (the “Flood Insurance Acts”),
flood hazard insurance in an amount equal to the maximum limit of coverage
available for the Property under the Flood Insurance Acts or its equivalent as
determined by Lender (plus such higher amount as Lender may require in its sole
discretion);

 

(viii)      earthquake, for the Property located in seismic zone 3 or 4 with
PML/SEL exceeding twenty percent (20%), in amounts equal to one times (1x) the
probable maximum loss of the Property plus loss of rents/business interruption
as required pursuant to subsection (iii) above as determined by Lender in its
sole discretion and in form and substance satisfactory to Lender, provided that
the insurance pursuant to this Subsection (viii) shall be otherwise on terms
consistent with the all risk insurance policy required under Section 7.1(a)(i);

 

(ix)         umbrella liability insurance, including acts of terrorism and
similar acts of sabotage, in an amount not less than $100,000,000 per occurrence
on terms consistent with the commercial general liability insurance policy
required under subsection (ii) above;

 

(x)          motor vehicle liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence, including umbrella coverage, of One Million and No/100 Dollars
($1,000,000) (if applicable); and

 

(xi)         such other insurance and in such amounts as Lender from time to
time may reasonably request against such other insurable hazards which at the
time are commonly insured against for property similar to the Property located
in or around the region in which the Property is located.

 

 - 79 - 

 

 

(b)          All insurance provided for in Subsection 7.1(a) hereof shall be
obtained under valid and enforceable policies (the “Policies” or in the
singular, the “Policy”), in such forms and, from time to time after the date
hereof, in such amounts as may be reasonably satisfactory to Lender, issued by
financially sound and responsible insurance companies approved to do business in
the state in which the Property is located and approved by Lender. The insurance
companies must have a general policy rating of A or better and a financial class
of X or better by A.M. Best Company, Inc., and a claims paying ability/financial
strength rating of “A” or better by S&P and “A2” by Moody’s if they are rating
the Securities and rates the insurance company (each such insurer shall be
referred to below as a “Qualified Insurer”). For so long the Terrorism Risk
Insurance Program Reauthorization Act of 2015 or subsequent statute, extension
or reauthorization (“TRIPRA”) is in effect and continues to cover both foreign
and domestic acts of terrorism, Lender shall accept terrorism insurance with
coverage against acts which are “certified” within the meaning of TRIPRA.
Notwithstanding anything to the contrary herein, if TRIPRA or a similar or
subsequent statute, extension or reauthorization thereof is not in effect, then
provided that terrorism insurance is commercially available, Borrower shall be
required carry terrorism insurance throughout the term of the Loan as required
by the preceding sentence, but in such event Borrower shall not be required to
spend on terrorism insurance coverage more than two times the amount of the
insurance premium that is payable at such time in respect of the property and
business interruption/rental loss insurance required hereunder (without giving
effect to the cost of the terrorism components of such casualty and business
interruption/rental loss insurance), and if the cost of terrorism insurance
exceeds such amount, Borrower shall purchase the maximum amount of terrorism
insurance available with funds equal to such amount. Not less than five (5)
Business Days prior to the expiration dates of the Policies theretofore
furnished to Lender pursuant to Subsection 7.1(a), Borrower shall deliver
evidence of renewal insurance accompanied by evidence satisfactory to Lender of
payment of the premiums due thereunder (the “Insurance Premiums”), provided the
foregoing delivery requirement shall be satisfied if Borrower furnishes Lender
with Acord Form 28 Certificates therefor to be followed by the complete copies
of Policies when requested by Lender.

 

(c)          Without limitation of any provision hereof, (i) Lender’s consent
shall be required hereunder with respect to any umbrella or blanket policy which
shall be subject to receipt of the schedule of locations and values with respect
to the same and such other information as requested by Lender or the Rating
Agencies and (ii) any umbrella or blanket Policy shall otherwise provide the
same protection as would a separate Policy insuring only the Property in
compliance with the provisions of Section 7.1(a) as determined by Lender.
Borrower shall notify Lender of any material changes to the blanket policy,
including material changes to the limits under the policy as of Closing Date or
an aggregation of the insured values covered under the blanket policy, including
the reduction of flood or wind/named storm limits and such changes shall be
subject to Lender’s approval, which shall not be unreasonably withheld.

 

(d)          All Policies of insurance provided for or contemplated by
Subsection 7.1(a) shall name Borrower as a named insured and, in the case of
liability Policies (except for the Policies referenced in Subsections 7.1(a)(v)
and (x)), shall name Lender as an additional insured, as their respective
interests may appear, and, in the case of property damage Policies (including,
but not limited to, terrorism, rent loss, business interruption, boiler and
machinery, and, if applicable, earthquake and flood insurance), such Policies
shall contain a standard noncontributing mortgagee clause in favor of Lender
providing that the loss thereunder shall be payable to Lender. Borrower shall
promptly forward to Lender a copy of each written notice received by Borrower of
any modification, reduction or cancellation of any of the Policies or of any of
the coverages afforded under any of the Policies.

 

 - 80 - 

 

 

(e)          All Policies of insurance provided for in Subsection 7.1(a) shall:

 

(i)          with respect to property damage Policies, provide that (1) the
following shall in no way affect the validity or enforceability of the Policy
insofar as Lender is concerned: (A) any act or negligence of Borrower, of anyone
acting for Borrower or of any other Person named as an insured, additional
insured and/or loss payee, (B) any foreclosure or other similar exercise of
remedies and (C) the failure to comply with the provisions of the Policy which
might otherwise result in a forfeiture of the insurance or any part thereof; and
(2) the Policy shall not be cancelled without at least 30 days’ written notice,
except for ten (10) days’ written notice for cancellation due to non-payment of
premium;

 

(ii)         with respect to all other Policies, if available using commercially
reasonable efforts, provide that the Policy shall not be materially changed
(other than to increase the coverage provided thereby), terminated or cancelled
without at least 30 days’ written notice, except for ten (10) days’ written
notice for cancellation due to non-payment of premium, to Lender and any other
party named therein as an insured;

 

(iii)        if available using commercially reasonable efforts, provide that
the issuer(s) of the Policy shall give ten (10) days’ written notice to Lender
if the issuers elect not to renew the Policy prior to its expiration; and

 

(iv)        not contain any provision which would make Lender liable for any
Insurance Premiums thereon or subject to any assessments or commissions
thereunder provided that, Lender shall, at its option and with no obligation to
do so, have the right to directly pay Insurance Premiums in order to avoid
cancellation, expiration and/or termination of the Policy due to non-payment of
Insurance Premiums.

 

(f)          If at any time Lender is not in receipt of written evidence that
all insurance required hereunder is in full force and effect, Lender shall have
the right, with ten (10) days’ notice to Borrower (or at any time Lender deems
necessary, regardless of prior notice to Borrower, to avoid the lapse of any
such insurance) to take such action as Lender deems necessary to protect its
interest in the Property, including, without limitation, the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate, and all
expenses incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and until paid shall be secured by the Security Instrument and shall bear
interest at the Default Rate.

 

(g)          In the event of a foreclosure of the Security Instrument or other
transfer of title to the Property (or any portion thereof) in extinguishment in
whole or in part of the Debt, all right, title and interest of Borrower in and
to the Policies then in force concerning the Property (or any portion thereof)
and all proceeds payable thereunder shall thereupon vest exclusively in Lender.

 

(h)          As an alternative to the Policies required to be maintained
pursuant to the preceding provisions of this Section 7.1, Borrower will not be
in default under this Section 7.1 if Borrower maintains (or causes to be
maintained) Policies which (i) have coverages, deductibles and/or other related
provisions other than those specified above and/or (ii) are provided by
insurance companies not meeting the credit ratings requirements set forth above
(any such Policy, a “Non-Conforming Policy”), provided, that, prior to obtaining
such Non-Conforming Policies (or permitting such Non-Conforming Policies to be
obtained), Borrower shall have (1) received Lender’s prior written consent
thereto not to be unreasonably withheld, delayed or conditioned and (2)
confirmed that Lender has received a Rating Agency Confirmation with respect to
any such Non-Conforming Policy. Notwithstanding the foregoing, Lender hereby
reserves the right to deny its consent to any Non-Conforming Policy regardless
of whether or not Lender has consented to the same on any prior occasion.

 

 - 81 - 

 

 

(i)          Borrower shall cooperate with Lender in obtaining for Lender the
benefits of any Awards or insurance proceeds lawfully or equitably payable in
connection with the Property (or any portion thereof), and Lender shall be
reimbursed for any expenses incurred in connection therewith (including
reasonable, actual attorneys’ fees and disbursements, and the payment by
Borrower of the expense of an appraisal on behalf of Lender in case of a
Casualty or Condemnation affecting the Property or any part thereto) out of such
Awards or insurance proceeds.

 

Section 7.2.          Casualty. If the Property shall be damaged or destroyed,
in whole or in part, by fire or other casualty (a “Casualty”), Borrower shall
give prompt notice of such damage to Lender and shall promptly commence and
diligently prosecute the completion of the Restoration of the Property and
otherwise comply with the provisions of Section 7.4. Borrower shall pay all
costs of any such Restoration (including, without limitation, any applicable
deductibles under the Policies) whether or not such costs are covered by the Net
Proceeds. Lender may, but shall not be obligated to, make proof of loss if not
made promptly by Borrower

 

Section 7.3.          Condemnation.

 

(a)          Borrower shall promptly give Lender notice of the actual or
threatened commencement of any proceeding for the Condemnation of the Property
(or portion thereof) of which Borrower has written knowledge and shall deliver
to Lender copies of any and all material papers served in connection with such
proceedings. Lender may participate in any such proceedings, and Borrower shall
from time to time deliver to Lender all instruments requested by it to permit
such participation. Borrower shall, at its expense, diligently prosecute any
such proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including but not limited to any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced until any
Award shall have been actually received and applied by Lender, after the
deduction of expenses of collection, to the reduction or discharge of the Debt.
Lender shall not be limited to the interest paid on the Award by the condemning
authority but shall be entitled to receive out of the Award interest at the rate
or rates provided herein or in the Note. If the Property or any portion thereof
is taken by a condemning authority, Borrower shall promptly commence and
diligently prosecute the Restoration of the Property and otherwise comply with
the provisions of Section 7.4. Borrower shall pay all costs of Restoration
whether or not such costs are covered by the Net Proceeds. If the Property (or
any portion thereof) is sold, through foreclosure or otherwise, prior to the
receipt by Lender of the Award, Lender shall have the right, whether or not a
deficiency judgment on the Note shall have been sought, recovered or denied, to
receive the Award, or a portion thereof sufficient to pay the Debt.

 

 - 82 - 

 

 

(b)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, if the Loan or any portion thereof is included in a REMIC
Trust and, immediately following a release of any portion of the lien of the
Security Instrument in connection with a Condemnation of the Property (but
taking into account any proposed Restoration on the remaining portion of the
Property) (based solely on real property and excluding any personal property or
going concern value), the Loan-to-Value Ratio (as determined in Lender’s
reasonable discretion, by any commercially reasonable method permitted to a
REMIC Trust) is greater than 125%, the principal balance of the Loan must be
paid down by an amount not less than the least of the following amounts: (i) the
net amount of the Award, after deduction of Lender’s and Borrower’s reasonable
costs and expenses (including, but not limited to, reasonable counsel fees), if
any, in collecting same (“Condemnation Proceeds”), (ii) the fair market value of
the released property at the time of the release, or (iii) an amount such that
the Loan-to-Value Ratio (as determined in Lender’s reasonable discretion, by any
commercially reasonable method permitted to a REMIC Trust) does not increase
after the release, unless Lender receives an opinion of counsel that if such
amount is not paid, the Securitization will not fail to maintain its status as a
REMIC Trust as a result of the related release of such portion of the lien of
the Security Instrument. Any such prepayment shall be deemed a voluntary
prepayment and shall be subject to Section 2.7(a) hereof (other than the
requirements to provide ten (10) days’ notice to Lender and other than payment
of any Yield Maintenance Premium or other prepayment premium or penalty (as
applicable)).

 

Section 7.4.          Restoration. The following provisions shall apply in
connection with the Restoration of the Property:

 

(a)          If the Net Proceeds shall be less than the Restoration Threshold
and the costs of completing the Restoration shall be less than the Restoration
Threshold, the Net Proceeds will be disbursed by Lender to Borrower upon
receipt, provided that all of the conditions set forth in Section 7.4(b)(i)
(other than clause (F) thereof) are met and Borrower delivers to Lender a
written undertaking to expeditiously commence and to satisfactorily complete
with due diligence the Restoration in accordance with the terms of this
Agreement.

 

(b)          If the Net Proceeds are equal to or greater than the Restoration
Threshold or the costs of completing the Restoration are equal to or greater
than the Restoration Threshold, Lender shall make the Net Proceeds available for
the Restoration in accordance with the provisions of this Section 7.4(b).

 

(i)          The Net Proceeds shall be made available for Restoration provided
that each of the following conditions are met:

 

(A)         no Event of Default shall have occurred and be continuing;

 

(B)         (1) in the event the Net Proceeds are insurance proceeds, less than
thirty percent (30%) of the rentable area of the Property has been damaged,
destroyed or rendered unusable as a result of a Casualty or (2) in the event the
Net Proceeds are condemnation proceeds, less than ten percent (10%) of the
rentable area of the Property is taken, such land is located along the perimeter
or periphery of the Property, no portion of the Improvements is located on such
land and such taking does not materially impair the existing access to the
Property;

 

 - 83 - 

 

 

(C)        Leases demising in the aggregate a percentage amount equal to or
greater than seventy percent (70%) of the total rentable space in the Property
which has been demised under executed and delivered Leases in effect as of the
date of the occurrence of such fire or other casualty or taking, whichever the
case may be, shall remain in full force and effect during and after the
completion of the Restoration, notwithstanding the occurrence of any such
Casualty or Condemnation, whichever the case may be;

 

(D)        Borrower shall commence (or shall cause the commencement of) the
Restoration as soon as reasonably practicable (but in no event later than sixty
(60) days after the issuance of a building permit with respect thereto) and
shall diligently pursue the same to reasonably satisfactory completion in
compliance with all applicable Legal Requirements, including, without
limitation, all applicable Environmental Laws;

 

(E)         Lender shall be reasonably satisfied that any operating deficits
which will be incurred with respect to the Property as a result of the
occurrence of any such fire or other casualty or taking will be covered out of
(1) the Net Proceeds, (2) the insurance coverage referred to in Section
7.1(a)(iii) above, or (3) by other funds of Borrower;

 

(F)         Lender shall be reasonably satisfied that the Net Proceeds together
with any cash or cash equivalent deposited by Borrower with Lender are
sufficient to cover the cost of the Restoration;

 

(G)         Lender shall be reasonably satisfied that the Restoration will be
completed on or before the earliest to occur of (1) six (6) months prior to the
Maturity Date, (2) the earliest date required for such completion under the
terms of any Leases, (3) such time as may be required under applicable Legal
Requirements or (4) the expiration of the insurance coverage referred to in
Section 7.1(a)(iii) above;

 

(H)         the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements; and

 

(I)          the Restoration shall be done and completed in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements.

 

(ii)         The Net Proceeds shall be held by Lender and, until disbursed in
accordance with the provisions of this Section 7.4(b), shall constitute
additional security for the Debt and other obligations under this Agreement, the
Security Instrument, the Note and the other Loan Documents. The Net Proceeds
(other than the Rent Loss Proceeds) shall be disbursed by Lender to, or as
directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence reasonably satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
related Restoration item have been paid for in full, and (B) there exist no
notices of pendency, stop orders, mechanic’s or materialman’s liens or notices
of intention to file same, or any other liens or encumbrances of any nature
whatsoever on the Property which have not either been fully bonded to the
satisfaction of Lender and discharged of record or in the alternative fully
insured to the satisfaction of Lender by the title company issuing the Title
Insurance Policy.

 

 - 84 - 

 

 

(iii)        All plans and specifications required in connection with the
Restoration shall be subject to prior review and acceptance in all respects by
Lender and by an independent consulting engineer reasonably selected by Lender
(the “Casualty Consultant”), in each case not to be unreasonably withheld,
conditioned or delayed. Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration. The identity of the contractors engaged in the
Restoration shall be subject to prior review and acceptance by Lender and the
Casualty Consultant, in each case not to be unreasonably withheld, conditioned
or delayed. All reasonable out-of-pocket costs and expenses incurred by Lender
in connection with making the Net Proceeds available for the Restoration
including, without limitation, reasonable counsel fees and disbursements and the
Casualty Consultant’s fees, shall be paid by Borrower. Borrower shall have the
right to settle all claims under the Policies jointly with Lender, provided that
(a) no Event of Default exists, (b) Borrower promptly and with commercially
reasonable diligence negotiates a settlement of any such claims and (c) the
insurer with respect to the Policy under which such claim is brought has not
raised any act of the insured as a defense to the payment of such claim. If an
Event of Default exists, Lender shall, at its election, have the exclusive right
to settle or adjust any claims made under the Policies in the event of a
Casualty.

 

(iv)        In no event shall Lender be obligated to make disbursements of the
Net Proceeds in excess of an amount equal to the costs actually incurred from
time to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Restoration Retainage. The term “Restoration
Retainage” as used in this Subsection 7.4(b) shall mean an amount equal to ten
percent (10%) of the costs actually incurred for work in place as part of the
Restoration, as certified by the Casualty Consultant, until such time as the
Casualty Consultant certifies to Lender that Net Proceeds representing fifty
percent (50%) of the required Restoration have been disbursed. There shall be no
Restoration Retainage with respect to costs actually incurred by Borrower for
work in place in completing the last fifty percent (50%) of the required
Restoration. The Restoration Retainage shall in no event, and notwithstanding
anything to the contrary set forth above in this Subsection 7.4(b), be less than
the amount actually held back by Borrower from contractors, subcontractors and
materialmen engaged in the Restoration. The Restoration Retainage shall not be
released until the Casualty Consultant certifies to Lender that the Restoration
has been completed (subject only to non-material punch list items) in accordance
with the provisions of this Subsection 7.4(b) and that all approvals necessary
for the re-occupancy and use of the Property have been obtained from all
appropriate governmental and quasi-governmental authorities, and Lender receives
evidence reasonably satisfactory to Lender that the costs of the Restoration
have been paid in full or will be paid in full out of the Restoration Retainage,
provided, however, that Lender will release the portion of the Restoration
Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed (subject only to non-material punch list items) all
work and has supplied all materials in accordance with the provisions of the
contractor’s, subcontractor’s or materialman’s contract, and the contractor,
subcontractor or materialman delivers the lien waivers and evidence of payment
in full of all sums due to the contractor, subcontractor or materialman as may
be reasonably requested by Lender or by the title company insuring the lien of
the Security Instrument. If required by Lender, the release of any such portion
of the Restoration Retainage shall be approved by the surety company, if any,
which has issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.

 

 - 85 - 

 

 

(v)         Lender shall not be obligated to make disbursements of the Net
Proceeds more frequently than once every calendar month.

 

(vi)        If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 7.4(b) shall constitute additional security for the Debt and other
obligations under this Agreement, the Security Instrument, the Note and the
other Loan Documents.

 

(vii)       The excess, if any, of the Net Proceeds and the remaining balance,
if any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed (subject
only to non-material punch list items) in accordance with the provisions of this
Section 7.4(b), and the receipt by Lender of evidence reasonably satisfactory to
Lender that all costs incurred in connection with the Restoration have been paid
in full, shall be remitted by Lender to Borrower, provided no Event of Default
shall have occurred and shall be continuing under this Agreement, the Security
Instrument, the Note or any of the other Loan Documents.

 

(c)          Provided that no Event of Default has occurred and is continuing,
all Net Proceeds not required (i) to be made available for the Restoration or
(ii) to be returned to Borrower as excess Net Proceeds pursuant to Subsection
7.4(b)(vii) shall be retained and applied by Lender toward the payment of the
Debt whether or not then due and payable pro rata among the Notes and, if
applicable, among the Notes and any notes issued in connection with a mezzanine
loan entered into pursuant to the terms and provisions of Section 11.6 (without
Yield Maintenance Premium or other penalty or prepayment fee). If Lender shall
receive and retain Net Proceeds, the lien of the Security Instrument shall be
reduced only by the amount thereof received and retained by Lender and actually
applied by Lender in reduction of the Debt.

 

 - 86 - 

 

 

(d)          Notwithstanding anything to the contrary contained herein, provided
no Event of Default shall be continuing, if Borrower shall have used
commercially reasonable efforts to satisfy each of the other conditions set
forth in Section 7.4(b)(i) and Borrower was unable to satisfy all such
conditions and Lender does not disburse the Net Proceeds to Borrower for
Restoration, then Borrower shall have the right, but not the obligation to elect
not to proceed with a Restoration and to prepay the Debt with any Interest
Shortfall associated therewith (a “Casualty/Condemnation Prepayment”) utilizing
the Net Proceeds (together with other funds of the Borrower if such Net Proceeds
are less than the Debt with any Interest Shortfall associated therewith),
provided that (i) Borrower shall have satisfied the requirements of Section 2.7
hereof, (ii) Borrower shall consummate the Casualty/Condemnation Prepayment on
or before the second Monthly Payment Date occurring following date the Net
Proceeds shall be available to Borrower for such Casualty/Condemnation
Prepayment and (iii) Borrower shall pay to Lender, concurrently with making such
Casualty/Condemnation Prepayment, any other amounts required pursuant to Section
2.7 hereof (without duplication of the Debt and Interest Shortfall payable
pursuant to this subclause (d)). For the avoidance of doubt, unless such payment
is made during the continuance of an Event of Default, no Yield Maintenance
Premium or other premium or penalty or charge shall be due with respect to a
Casualty/Condemnation Prepayment.

 

ARTICLE 8.

RESERVE FUNDS

 

Section 8.1.          Intentionally Omitted.

 

Section 8.2.          Replacement Reserve Funds.

 

(a)          Borrower shall deposit (to the extent not deposited pursuant to
Section 9.3(e) hereof) into an Eligible Account held by Cash Management Bank
(the “Replacement Reserve Account”) on each Monthly Payment Date following the
occurrence and during the continuance of a Trigger Period an amount equal to the
Replacement Reserve Monthly Deposit for the Replacements. Amounts deposited
pursuant to this Section 8.2 are referred to herein as the “Replacement Reserve
Funds”.

 

 - 87 - 

 

 

(b)          Lender shall cause the disbursement of Replacement Reserve Funds
only for Replacements. Lender shall cause the disbursement to Borrower of the
Replacement Reserve Funds upon satisfaction by Borrower of each of the following
conditions: (i) Borrower shall submit a request for payment to Lender at least
ten (10) days prior to the date on which Borrower requests such payment be made
and specifies the Replacements to be paid; (ii) on the date such request is
received by Lender and on the date such payment is to be made, no Event of
Default shall exist and remain uncured, (iii) Lender shall have received a
certificate from Borrower (A) stating that the items to be funded by the
requested disbursement are Replacements, (B) stating that all Replacements at
the Property to be funded by the requested disbursement have been completed (or,
for ongoing work, are in the process of being completed) in a good and
workmanlike manner and in accordance with all applicable Legal Requirements,
such certificate to be accompanied by a copy of any license, permit or other
approval required by any Governmental Authority, if any, in connection with the
Replacements, (C) identifying each Person that supplied materials or labor in
connection with the Replacements to be funded by the requested disbursement and
(D) stating that each such Person has been paid in full or will be paid in full
upon such disbursement (or for ongoing work, such Person has been or will be
paid upon such disbursement for the work identified in such certificate from
Borrower with respect to such disbursement), such certificate to be accompanied
by, as applicable, partial (with respect to such ongoing work) or complete lien
waivers, invoices and/or other evidence of payment reasonably satisfactory to
Lender; (iv) at Lender’s option, if the cost of the individual Replacement
exceeds $100,000, a title search for the Property indicating that the Property
is free from all liens, claims and other encumbrances other than Permitted
Encumbrances; (v) at Lender’s option, if the cost of the individual Replacement
exceeds $100,000, Lender shall have received a report reasonably satisfactory to
Lender in its reasonable discretion from an architect or engineer reasonably
approved by Lender in respect of such architect or engineer’s inspection of the
required repairs; and (vi) Lender shall have received such other evidence as
Lender shall reasonably request that the Replacements at the Property to be
funded by the requested disbursement have been completed (or, for ongoing work,
are in the process of being completed). Lender shall not be required to cause
the disbursement of Replacement Reserve Funds more frequently than once each
calendar month nor in an amount less than the Minimum Disbursement Amount (or a
lesser amount if the total amount of Replacement Reserve Funds is less than the
Minimum Disbursement Amount, in which case only one disbursement of the amount
remaining in the account shall be made).

 

(c)          Nothing in this Section 8.2 shall (i) make Lender responsible for
making or completing the Replacements; (ii) require Lender to expend funds in
addition to the Replacement Reserve Funds to complete any Replacements; (iii)
obligate Lender to proceed with the Replacements; or (iv) obligate Lender to
demand from Borrower additional sums to complete any Replacements.

 

(d)          Borrower shall permit Lender and Lender’s agents and
representatives (including, without limitation, Lender’s engineer, architect, or
inspector) or third parties to enter onto the Property during normal business
hours (subject to the rights of Tenants under their Leases) to inspect the
progress of any Replacements and all materials being used in connection
therewith and to examine all plans and shop drawings relating to such
Replacements. Borrower shall cause all contractors and subcontractors to
cooperate with Lender or Lender’s representatives or such other Persons
described above in connection with inspections described in this Section.

 

(e)          Provided no Event of Default has occurred and is continuing, Lender
shall cause any Replacement Reserve Funds remaining in the Replacement Reserve
Account to be disbursed to Borrower provided that no Trigger Period pursuant to
any of clauses (A)(i) through (iv) in the definition thereof is continuing.

 

Section 8.3.          Leasing Reserve Funds.

 

(a)          Borrower shall deposit (to the extent not deposited pursuant to
Section 9.3(f) hereof) into an Eligible Account held by Cash Management Bank
(the “Leasing Reserve Account”) on each Monthly Payment Date following the
occurrence and during the continuance of a Trigger Period, the Leasing Reserve
Monthly Deposit for tenant improvements and leasing commissions that may be
incurred following the date hereof (but not including any tenant improvements or
leasing commissions already reserved for pursuant to Section 8.8 hereof).
Amounts deposited pursuant to this Section 8.3 are referred to herein as the
“Leasing Reserve Funds”.

 

 - 88 - 

 

 

(b)          Lender shall cause the disbursement to Borrower of the Leasing
Reserve Funds upon satisfaction by Borrower of each of the following conditions
(collectively, the “TI/LC Reserve Release Conditions”): (i) Borrower shall
submit a request for payment to Lender at least ten (10) days prior to the date
on which Borrower requests such payment be made and specifies the tenant
improvement costs and leasing commissions to be paid; (ii) on the date such
request is received by Lender and on the date such payment is to be made, no
Event of Default shall exist and remain uncured; (iii) Lender shall have
reviewed and approved the Lease (to the extent that Lender’s approval is
required under the provisions of this Agreement) in respect of which Borrower is
obligated to pay or reimburse certain tenant improvement costs and leasing
commissions, which approval shall not be unreasonably withheld, conditioned or
delayed; (iv) Lender shall have received and reasonably approved a budget for
tenant improvement costs and a schedule of leasing commissions payments and the
requested disbursement will be used to pay all or a portion of such costs and
payments; (v) Lender shall have received a certificate from Borrower (A) stating
that all tenant improvements at the Property to be funded by the requested
disbursement have been completed (or, for ongoing work, are in the process of
being completed) in good and workmanlike manner and in accordance with all
applicable federal, state and local laws, rules and regulations, such
certificate to be accompanied by a copy of any license, permit or other
approval, if any, by any Governmental Authority required in connection with the
tenant improvements, (B) identifying each Person that supplied materials or
labor in connection with the tenant improvements to be funded by the requested
disbursement and (C) stating that each such Person has been paid in full or will
be paid in full upon such disbursement (or for ongoing work, such Person has
been or will be paid upon such disbursement for the work identified in such
certificate from Borrower with respect to such disbursement), such certificate
to be accompanied by lien waivers, invoices and/or other evidence of payment
reasonably satisfactory to Lender; (vi) at Lender’s option if the cost of the
individual tenant improvements exceed $100,000, a title search for the Property
indicating that the Property is free from all liens, claims and other
encumbrances not previously approved by Lender; and (vii) Lender shall have
received such other evidence as Lender shall reasonably request that the tenant
improvements at the Property to be funded by the requested disbursement have
been completed (to the extent applicable) and/or leasing commissions to be
funded by the requested disbursement are due and payable and have been or will
be paid upon such disbursement to Borrower. Lender shall not be required to
disburse Leasing Reserve Funds more frequently than once each calendar month nor
in an amount less than the Minimum Disbursement Amount (or a lesser amount if
the total amount of Leasing Reserve Funds is less than the Minimum Disbursement
Amount, in which case only one disbursement of the amount remaining in the
account shall be made).

 

(c)          Provided no Event of Default has occurred and is continuing, Lender
shall cause any Leasing Reserve Funds remaining in the Leasing Reserve Account
to be disbursed to Borrower provided that no Trigger Period pursuant to any of
clauses (A)(i) through (ii) in the definition thereof is continuing.

 

Section 8.4.          Intentionally Omitted.

 

 - 89 - 

 

 

Section 8.5.          Excess Cash Flow Funds. After the occurrence and during
the continuance of a Trigger Period, all amounts required to be deposited
pursuant to Section 9.3(h) hereof shall be deposited on each Business Day into
an Eligible Account with Cash Management Bank (the “Excess Cash Flow Account”)
in an amount equal to the Excess Cash Flow as set forth in Section 9.3(h) hereof
(each such deposit being herein referred to as the “Monthly Excess Cash Flow
Deposits” and the amounts on deposit in the Excess Cash Flow Account being
herein referred to as the “Excess Cash Flow Funds”). Provided no Event of
Default has occurred and is continuing, Lender shall cause any Excess Cash Flow
Funds remaining in the Excess Cash Flow Account to be disbursed to Borrower
provided that no Trigger Period pursuant to any of clauses (A)(ii) in the
definition thereof is continuing.

 

Section 8.6.          Tax and Insurance Funds. Borrower shall pay (or cause to
be paid) to Lender on each Monthly Payment Date occurring on and after the
occurrence and continuance of a Trigger Period (to the extent not deposited
pursuant to Section 9.3(a) and (b) hereof) (a) one-twelfth of an amount which
would be sufficient to pay the Taxes payable, or estimated by Lender to be
payable, during the next ensuing twelve (12) months assuming that said Taxes are
to be paid in full on the Tax Payment Date (the “Monthly Tax Deposit”), each of
which such deposits shall be held in an Eligible Account with Cash Management
Bank (the “Tax Account”), and (b) at the option of Lender, if the liability or
casualty Policy maintained by Borrower covering the Property (or any portion
thereof) shall not constitute an approved blanket or umbrella Policy pursuant to
Subsection 7.1(c) hereof, or Lender shall require Borrower to obtain a separate
Policy pursuant to Subsection 7.1(c) hereof, one-twelfth of an amount which
would reasonably be sufficient to pay the Insurance Premiums due for the renewal
of the coverage afforded by the Policies upon the expiration thereof (the
“Monthly Insurance Deposit”), each of which such deposits shall be held in an
Eligible Account with Cash Management Bank (the “Insurance Account”; amounts
held in the Tax Account and the Insurance Account are collectively herein
referred to as the “Tax and Insurance Funds”). Additionally, if, at any time
after the occurrence and during the continuance of a Trigger Period, Lender
reasonably determines that amounts on deposit in or scheduled to be deposited in
(i) the Tax Account will be insufficient to pay all applicable Taxes in full on
the Tax Payment Date and/or (ii) the Insurance Account will be insufficient to
pay all applicable Insurance Premiums in full on the Insurance Payment Date,
Borrower shall make a True Up Payment with respect to such insufficiency into
the applicable Reserve Account. Borrower agrees to notify Lender immediately of
any changes to the amounts, schedules and instructions for payment of any Taxes
and Insurance Premiums of which it has or obtains knowledge and authorizes
Lender or its agent to obtain the bills for Taxes directly from the appropriate
taxing authority. Provided there are sufficient amounts in the Tax Account and
Insurance Account, respectively, and no Event of Default exists, Lender shall be
obligated to pay the Taxes and Insurance Premiums as they become due on their
respective due dates on behalf of Borrower by applying the Tax and Insurance
Funds to the payment of such Taxes and Insurance Premiums. So long as a Trigger
Period is continuing, if the amount of the Tax and Insurance Funds shall exceed
the amounts due for Taxes and Insurance Premiums pursuant to Sections 4.5 and
7.1 hereof, Lender shall either, in its discretion, return any excess to
Borrower or credit such excess against future payments to be made to the Tax and
Insurance Funds. Provided no Event of Default has occurred and is continuing,
Lender shall cause any Tax and Insurance Funds remaining in the Tax Account
and/or the Insurance Account to be disbursed to Borrower provided that no
Trigger Period pursuant to any of clauses (A)(i) through (ii) in the definition
thereof is continuing.

 

 - 90 - 

 

 

Section 8.7.          NYC-DYCD Lease Funds.

 

(a)          On the Closing Date Borrower shall deposit into an Eligible Account
held by Cash Management Bank (the “NYC-DYCD Lease Account”) the sum of
$20,000,000.00, which amount shall be released to Borrower in accordance with
the terms and provisions of Section 8.7(b) and (c). Amounts deposited pursuant
to this Section 8.7 are referred to herein as the “NYC-DYCD Lease Funds”.

 

(b)          Provided an Event of Default shall not have occurred and be
continuing, upon not less than five (5) Business Days written request from
Borrower, if the Approved NYC-DYCD Lease is entered into, Lender shall cause the
disbursement to Borrower of the NYC-DYCD Lease Funds (less an amount equal to
the aggregate cost of tenant improvements, leasing commissions and free rent
under the NYC-DYCD Lease in excess of the Unfunded Obligations Funds reserved
for such purposes (which shall equal the amount of the “HRA - DYCD” line item
listed on Schedule III) which shall be transferred to the Unfunded Obligations
Account), after satisfaction of the following conditions: (i) the execution of
the Approved NYC-DYCD Lease and (ii) delivery to Lender of an estoppel
certificate executed by NYC-DYCD Tenant certifying to Lender that the Approved
NYC-DYCD Lease is in full force and effect and certifying as to the documents
which constitute the Lease.

 

(c)          If the Approved NYC-DYCD Lease has not been entered into, Lender
shall cause the disbursement to Borrower of the NYC-DYCD Lease Funds in
connection with the entering into of one or more Replacement Leases demising in
the aggregate of not less than 10,000 square feet for any disbursement of
NYC-DYCD Lease Funds. Provided an Event of Default shall not have occurred and
be continuing, upon not less than five (5) Business Days written request from
Borrower, Lender shall cause the disbursement to Borrower of the NYC-DYCD Lease
Funds in amount equal to the NYC-DYCD Lease Funds Partial Disbursement Amount,
after satisfaction of the following conditions: (i) the execution of one or more
Replacement Leases demising in the aggregate not less than 10,000 square feet,
(ii) delivery to Lender of an estoppel certificate executed by each Tenant under
each such Replacement Lease certifying to Lender that the applicable Replacement
Lease is in full force and effect, the applicable Tenant is in full occupancy of
the space demised under the applicable Replacement Lease and as to the documents
which constitute the applicable Replacement Lease, and (iii) the Debt Yield is
equal to or greater than eight and two-tenths percent (8.2%) (the “Debt Yield
Threshold”), provided if the Debt Yield Threshold is not satisfied, Borrower
shall be entitled to a disbursement of the NYC-DYCD Lease Funds less an amount
equal to the amount that the Loan would have to be prepaid in order for the
required Debt Yield Threshold to be satisfied (each such amount, the “NYC-DYCD
Lease Funds Remainder”). Upon each disbursement of NYC-DYCD Lease Funds to
Borrower, Lender shall cause the related NYC-DYCD Lease Funds Partial TI/LC
Amount to be transferred to the Unfunded Obligations Account to be disbursed in
accordance with the terms and provisions of Section 8.8. All NYC-DYCD Lease
Funds Remainders shall serve as additional collateral for the Loan, provided, at
such time as the Debt Yield satisfies the Debt Yield Threshold as of the last
day of any calendar quarter, upon not less than five (5) Business Days written
request from Borrower, Lender shall cause the disbursement to Borrower of the
NYC-DYCD Lease Funds Remainder (so long as an Event of Default shall not have
occurred and be continuing).

 

 - 91 - 

 

 

Section 8.8.          Unfunded Obligations Funds.

 

(a)          On the Closing Date Borrower shall deposit into an Eligible Account
held by Cash Management Bank (the “Unfunded Obligations Account”) the sum of
$4,819,755.00 for tenant improvements, leasing commissions, and free rent
obligations of Borrower to Tenants under Leases that are outstanding on the
Closing Date as set forth on Schedule III hereto (the “Unfunded Obligations”).
Borrower represents and warrants that Schedule III is a true, correct and
complete list of all tenant improvements, leasing commissions and rent credits
payable in connection with Leases that are outstanding on the Closing Date (the
parties hereto agree that, as of the Closing Date, there are no outstanding
obligations pursuant to the NYC-DYCD Lease or any Replacement Lease). Amounts
deposited into the Unfunded Obligations Account pursuant to Section 8.7 or this
Section 8.8 are referred to herein as the “Unfunded Obligations Funds”. Borrower
shall pay and/or perform the Unfunded Obligations when due. Notwithstanding
anything to the contrary, in the event that the Approved NYC-DYCD Lease is not
entered into and Borrower enters into one or more Replacement Leases, the
amounts reserved as Unfunded Obligations Funds allocable to the “HRA - DYCD”
line item listed on Schedule III (including, without limitation, the funds
deposited pursuant to Section 8.7), shall be allocable to the tenant
improvements, leasing commissions, and free rent obligations of Borrower with
respect to such Replacement Leases.

 

(b)          Lender shall cause the disbursement to Borrower the Unfunded
Obligations Funds (or portions thereof) upon satisfaction by Borrower of each of
the following conditions: (i) Borrower shall submit a request for payment to
Lender at least ten (10) days prior to the date on which Borrower requests such
payment be made and, if such request relates to a disbursement of Unfunded
Obligations Funds for tenant improvements, leasing commissions, free rent
obligations, such request shall provide evidence reasonably satisfactory to
Lender that such for tenant improvements, leasing commissions and/or free rent
obligations under the applicable Lease for which Borrower is requesting
disbursement of Unfunded Obligations Funds has expired and/or have been paid to
the Tenant, (ii) on the date such request is received by Lender and on the date
such payment is to be made, no Event of Default shall exist and remain uncured;
(iii) to the extent the amount of the requested disbursement for any item set
forth on Schedule III (together with any previous disbursements for such item)
exceeds the amount set forth on Schedule III, Lender shall have reasonably
approved such disbursement; (iv) Lender shall have received a certificate from
Borrower (A) stating that (I) with respect to disbursements of Unfunded
Obligations Funds for credits for tenant improvements, all tenant improvements
at the Property to be funded by the requested disbursement have been completed
in good and workmanlike manner and in accordance with all applicable federal,
state and local laws, rules and regulations, such certificate to be accompanied
by a copy of any license, permit or other approval by any Governmental
Authority, if any, required in connection with the tenant improvements and (II)
with respect to disbursement of Unfunded Obligations Funds for free rent
credits, the applicable rent credits and/or other credits under the Lease for
which disbursement is sought by Borrower has expired and/or have been paid to
Tenant, (B) with respect to disbursements of Unfunded Obligations Funds for
credits for tenant improvements, identifying each Person that supplied materials
or labor in connection with the tenant improvements to be funded by the
requested disbursement and (C) with respect to disbursements of Unfunded
Obligations Funds for credits for tenant improvements, stating that each such
Person has been paid in full with respect to all amounts then due or will be
paid in full with respect to all amounts then due upon such disbursement (or for
ongoing work, such Person has been or will be paid upon such disbursement for
the work identified in such certificate from Borrower with respect to such
disbursement), such certificate to be accompanied by, as applicable, partial
(with respect to such ongoing work) or complete lien waivers, invoices and/or
other evidence of payment reasonably satisfactory to Lender; (v) at Lender’s
option, if the cost of the individual tenant improvement exceeds $100,000, a
title search for the Property indicating that the Property is free from all
liens, claims and other encumbrances other than Permitted Encumbrances, (vi) at
Lender’s option, if the cost of the individual tenant improvement exceeds
$100,000, Lender shall have received a report reasonably satisfactory to Lender
in its reasonable discretion from an architect or engineer reasonably approved
by Lender in respect of such architect or engineer’s inspection of such tenant
improvement, and (vii) Lender shall have received such other evidence as Lender
shall reasonably request that the tenant improvements at the Property to be
funded by the requested disbursement have been completed (to the extent
applicable) and/or leasing commissions to be funded by the requested
disbursement are due and payable and are paid for or will be paid upon such
disbursement to Borrower. Lender shall not be required to disburse Unfunded
Obligations Funds more frequently than once each calendar month nor in an amount
less than the Minimum Disbursement Amount (or a lesser amount if the total
amount of Unfunded Obligations Funds remaining, is less than the Minimum
Disbursement Amount, in which case only one disbursement of the amount remaining
in the account shall be made). Notwithstanding the foregoing if a Trigger Period
exists, any disbursement of Unfunded Obligations Funds with respect to free rent
credits shall instead of being disbursed to Borrower be deposited into the Cash
Management Account for application in accordance with the Cash Management
Agreement on the next Monthly Payment Date. Following the completion of all
Unfunded Obligations as reasonably determined by Lender, so long as no Event of
Default has occurred and is continuing, Lender shall cause any Unfunded
Obligations Funds remaining in the Unfunded Obligations Account to be disbursed
to Borrower.

 

 - 92 - 

 

 

Section 8.9.           Intentionally Omitted.

 

Section 8.10.         The Accounts Generally.

 

(a)          Borrower grants to Lender a first-priority perfected security
interest in each of the Accounts and any and all sums now or hereafter deposited
in the Accounts as additional security for payment of the Debt. Until expended
or applied or disbursed in accordance herewith, the Accounts and the funds
deposited therein shall constitute additional security for the Debt. The
provisions of this Section 8.10 (together with the other related provisions of
the other Loan Documents) are intended to give Lender and/or Servicer “control”
of the Accounts and the Account Collateral and serve as a “security agreement”
and a “control agreement” with respect to the same, in each case, within the
meaning of the UCC. Borrower acknowledges and agrees that the Accounts are
subject to the sole dominion, control and discretion of Lender, its authorized
agents or designees, subject to the terms hereof, and Borrower shall have no
right of withdrawal with respect to any Account except with the prior written
consent of Lender or as otherwise provided herein. The funds on deposit in the
Accounts shall not constitute trust funds and (other than funds in the Cash
Management Account and/or the Restricted Account) may be commingled with other
monies held by Cash Management Bank. Notwithstanding anything to the contrary
contained herein, unless otherwise consented to in writing by Lender or
otherwise expressly provided for herein, Borrower shall only be permitted to
request (and Lender shall only be required to disburse) Reserve Funds on account
of the liabilities, costs, work and other matters (as applicable) for which said
sums were originally reserved hereunder, in each case, in accordance with the
terms of this Agreement.

 

 - 93 - 

 

 

(b)          Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in the Accounts or
the sums deposited therein or permit any lien to attach thereto, or any levy to
be made thereon, or any UCC-1 Financing Statements, except those naming Lender
as the secured party, to be filed with respect thereto. Subject to the Security
Instrument, Borrower hereby authorizes Lender to file a financing statement or
statements under the UCC in connection with any of the Accounts and the Account
Collateral in the form required to properly perfect Lender’s security interest
therein. Borrower agrees that at any time and from time to time, at the expense
of Borrower, Borrower will promptly execute and deliver all further instruments
and documents, and take all further action, that may be reasonably necessary or
desirable, or that Lender may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby
(including, without limitation, any security interest in and to any Permitted
Investments) or to enable Lender to exercise and enforce its rights and remedies
hereunder with respect to any Account or Account Collateral.

 

(c)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, upon the occurrence and during the continuance of an Event
of Default, without notice from Lender or Servicer (i) Borrower shall have no
rights in respect of the Accounts, (ii) Lender may liquidate and transfer any
amounts then invested in Permitted Investments pursuant to the applicable terms
hereof to the Accounts or reinvest such amounts in other Permitted Investments
as Lender may reasonably determine is necessary to perfect or protect any
security interest granted or purported to be granted hereby or pursuant to the
other Loan Documents or to enable Lender to exercise and enforce Lender’s rights
and remedies hereunder or under any other Loan Document with respect to any
Account or any Account Collateral, and (iii) Lender shall have all rights and
remedies with respect to the Accounts and the amounts on deposit therein and the
Account Collateral as described in this Agreement and in the Security
Instrument, in addition to all of the rights and remedies available to a secured
party under the UCC, and, notwithstanding anything to the contrary contained in
this Agreement or in the Security Instrument, may apply the amounts of such
Accounts as Lender determines in its sole discretion including, but not limited
to, payment of the Debt.

 

(d)          The insufficiency of funds on deposit in the Accounts shall not
absolve Borrower of the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

 

(e)          Borrower shall indemnify Lender and hold Lender harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages (excluding consequential, special and punitive damages), obligations and
costs and expenses (including litigation costs and reasonable attorneys fees and
expenses) arising from or in any way connected with the Accounts, the sums
deposited therein or the performance of the obligations for which the Accounts
were established, except to the extent arising from the gross negligence or
willful misconduct of Lender, its agents or employees. Borrower shall assign to
Lender all rights and claims Borrower may have against all Persons supplying
labor, materials or other services which are to be paid from or secured by the
Accounts; provided, however, that Lender may not pursue any such right or claim
unless an Event of Default has occurred and remains uncured.

 

 - 94 - 

 

 

(f)          Borrower and Lender (or Servicer on behalf of Lender) shall
maintain (or cause to be maintained) each applicable Account as an Eligible
Account, except as otherwise expressly agreed to in writing by Lender. In the
event that Cash Management Bank no longer satisfies the criteria for an Eligible
Institution, Borrower shall cooperate with Lender in transferring the applicable
Accounts to an institution that satisfies such criteria. Borrower hereby grants
Lender power of attorney (irrevocable for so long as the Loan is outstanding)
with respect to any such transfers and the establishment of accounts with a
successor institution, which power of attorney Lender may exercise only during
the continuation of an Event of Default.

 

(g)          Interest accrued on any Account other than an Interest Bearing
Account shall not be required to be remitted either to Borrower or to any
Account and may instead be retained by Lender. Funds deposited in the Interest
Bearing Accounts shall be invested in Permitted Investments as provided for in
Section 8.10(h) hereof. Interest accrued, if any, on sums on deposit in the
Interest Bearing Accounts shall be remitted to and become part of the applicable
Account. All such interest that so becomes part of the applicable Account shall
be disbursed in accordance with the disbursement procedures contained herein
applicable to such Account; provided, however, that Lender may, at its election,
retain any such interest for its own account during the occurrence and
continuance of an Event of Default.

 

(h)          Sums on deposit in the Interest Bearing Accounts shall, upon
Borrower’s written request, be invested in Permitted Investments selected by
Lender or Servicer provided (i) such investments are then regularly offered by
Lender (or Servicer on behalf of Lender) for accounts of this size, category and
type (Borrower acknowledges that the Servicer or Lender may only offer as an
investment opportunity the right to place funds on deposit in the applicable
Accounts in an interest bearing account (bearing interest at the money market
rate)), (ii) such investments are permitted by applicable federal, State and
local rules, regulations and laws, (iii) the maturity date of the Permitted
Investment is not later than the date on which sums in the Interest Bearing
Accounts are required to be disbursed pursuant to the terms hereof, and (iv) no
Event of Default shall have occurred and be continuing. All income earned from
the aforementioned Permitted Investments shall be property of Borrower and
Borrower hereby irrevocably authorizes and directs Lender (or Servicer on behalf
of Lender) to hold any income earned from the aforementioned Permitted
Investments as part of the applicable Interest Bearing Account. Borrower shall
be responsible for payment of any federal, State or local income or other tax
applicable to income earned from Permitted Investments. No other investments of
the sums on deposit in the Interest Bearing Accounts shall be permitted. Lender
shall not be liable for any loss sustained on the investment of any funds in the
Interest Bearing Accounts unless due to the gross negligence or willful
misconduct of Lender.

 

(i)          Borrower acknowledges and agrees that it solely shall be, and shall
at all times remain, liable to Lender, Servicer and Cash Management Bank, as
applicable, for all fees, charges, costs and expenses in connection with the
Accounts, the execution and delivery of this Agreement and the enforcement
hereof, including, without limitation, any monthly or annual fees or charges as
may be assessed by Cash Management Bank in connection with the administration of
the Accounts (but subject to Section 17.6 hereof) and the reasonable fees and
expenses of legal counsel to Lender, Cash Management Bank and Servicer as needed
to enforce, protect or preserve the rights and remedies of Lender and/or
Servicer under this Agreement.

 

 - 95 - 

 

 

Section 8.11.         Letters of Credit.

 

(a)          Following the Closing Date and Borrower’s deposit of funds into the
NYC-DYCD Lease Account and the Unfunded Obligations Account on the Closing Date
in accordance with Section 8.1 hereof, Borrower may from time to time deliver to
Lender a Letter of Credit in accordance with the provisions of this Section 8.11
in replacement of such amounts then on deposit in the NYC-DYCD Lease Account
and/or the Unfunded Obligations Account. Any Letter of Credit from time to time
delivered in replacement of funds on deposit in the NYC-DYCD Lease Account or
the Unfunded Obligations Accounts shall be in an amount equal to the amount of
the NYC-DYCD Lease Funds or the Unfunded Obligations Funds, as applicable, held
by Cash Management Bank in cash on the date such Letter of Credit is delivered
to Lender and Borrower shall give Lender no less than ten (10) days written
notice of Borrower’s election to deliver a Letter of Credit together with a
draft of the proposed Letter of Credit and Borrower shall pay to Lender all of
Lender’s reasonable out-of-pocket costs and expenses in connection therewith.
Upon such delivery to Lender of a Letter of Credit in the amount equal to the
amount of NYC-DYCD Lease Funds or the Unfunded Obligations Funds, as applicable,
held by Cash Management Bank in cash on the date of delivery of such Letter of
Credit and provided that no Event of Default has occurred and is continuing,
Lender shall promptly cause the Cash Management Bank to disburse any funds held
by the Cash Management Bank in cash in the NYC-DYCD Lease Account or the
Unfunded Obligations Account to Borrower. No party other than Lender shall be
entitled to draw on any such Letter of Credit. In the event that any
disbursement of any NYC-DYCD Lease Funds or the Unfunded Obligations Funds, as
applicable, relates to a portion thereof provided through a Letter of Credit,
any “disbursement” of said funds as provided above shall be deemed to refer to
(i) Borrower providing Lender a replacement Letter of Credit in an amount equal
to the original Letter of Credit posted less the amount of the applicable
disbursement provided hereunder and (ii) Lender, after receiving such
replacement Letter of Credit, returning such original Letter of Credit to
Borrower; provided, that, no replacement Letter of Credit shall be required with
respect to the final disbursement of the NYC-DYCD Lease Funds or the Unfunded
Obligations Funds, as applicable, such that no further sums are required to be
on deposit in the NYC-DYCD Lease Account or the Unfunded Obligations Account, as
applicable.

 

 - 96 - 

 

 

(b)          Each Letter of Credit delivered hereunder shall be additional
security for the payment of the Debt. Upon the occurrence and during the
continuance of an Event of Default, Lender shall have the right, at its option,
to draw on any Letter of Credit and to apply all or any part thereof to the
payment of the items for which such Letter of Credit was established or to apply
each such Letter of Credit to payment of the Debt in such order, proportion or
priority as Lender may determine. Any such application to the Debt shall be
subject to the terms and conditions hereof relating to application of sums to
the Debt. Lender shall have the additional rights to draw in full any Letter of
Credit: (i) if Lender has received a notice from the issuing bank that the
Letter of Credit will not be renewed and a substitute Letter of Credit is not
provided at least forty five (45) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (ii) if Lender has not
received a notice from the issuing bank that it has renewed the Letter of Credit
at least forty five (45) days prior to the date on which such Letter of Credit
is scheduled to expire and a substitute Letter of Credit is not provided at
least forty five (45) days prior to the date on which the outstanding Letter of
Credit is scheduled to expire; (iii) upon receipt of notice from the issuing
bank that the Letter of Credit will be terminated (except if the termination of
such Letter of Credit is permitted pursuant to the terms and conditions hereof
or a substitute Letter of Credit is provided by no later than forty five (45)
days prior to such termination); (iv) if Lender has received notice that the
bank issuing the Letter of Credit shall cease to be an Approved Bank and
Borrower has not substituted a Letter of Credit from an Approved Bank within
fifteen (15) days after notice; and/or (v) if the bank issuing the Letter of
Credit shall fail to (A) issue a replacement Letter of Credit in the event the
original Letter of Credit has been lost, mutilated, stolen and/or destroyed or
(B) consent to the transfer of the Letter of Credit to any Person designated by
Lender in connection with a Secondary Market Transaction. If Lender draws upon a
Letter of Credit pursuant to the terms and conditions of this Agreement,
provided no Event of Default exists, Lender shall apply all or any part thereof
for the purposes for which such Letter of Credit was established.
Notwithstanding anything to the contrary contained in the above, Lender is not
obligated to draw any Letter of Credit upon the happening of an event specified
in (i), (ii), (iii), (iv) or (v) above and shall not be liable for any losses
sustained by Borrower due to the insolvency of the bank issuing the Letter of
Credit if Lender has not drawn the Letter of Credit.

 

ARTICLE 9.

CASH MANAGEMENT

 

Section 9.1.          Establishment of Certain Accounts.

 

(a)          Borrower shall, simultaneously herewith, establish an Eligible
Account with Wells Fargo Bank, National Association (the “Restricted Account”)
pursuant to the Restricted Account Agreement in the name of ARC NYC123WILLIAM,
LLC for the sole and exclusive benefit of Lender into which Borrower shall
deposit, or cause to be deposited, all revenue generated by the Property.
Pursuant to the Restricted Account Agreement, funds on deposit in the Restricted
Account shall be transferred on each Business Day to the Cash Management
Account.

 

(b)          Simultaneously herewith, Lender, on Borrower’s behalf, shall
establish an Eligible Account (the “Cash Management Account”) with Wells Fargo
Bank, National Association, in the name of Borrower for the sole and exclusive
benefit of Lender in accordance with that certain Cash Management Agreement,
dated as of the date hereof, by and among Wells Fargo Bank, National
Association, Borrower and Lender (as the same may be amended, restated or
modified from time to time, the “Cash Management Agreement”). Simultaneously
herewith, Lender, on Borrower’s behalf, shall also establish with Lender, Cash
Management Bank or Servicer an Eligible Account into which Borrower shall
deposit, or cause to be deposited the amounts required for the payment of Debt
Service under the Loan (the “Debt Service Account”).

 

 - 97 - 

 

 

Section 9.2.          Deposits into the Restricted Account; Maintenance of
Restricted Account.

 

(a)          Borrower represents, warrants and covenants that, so long as the
Debt remains outstanding, (i) Borrower shall, and shall cause Manager to,
immediately deposit all revenue derived from the Property and received by
Borrower or Manager, as the case may be, into the Restricted Account; (ii)
Borrower shall instruct Manager to immediately deposit (A) all revenue derived
from the Property collected by Manager, if any, pursuant to the Management
Agreement (or otherwise) into the Restricted Account and (B) all funds otherwise
payable to Borrower by Manager pursuant to the Management Agreement (or
otherwise in connection with the Property) into the Restricted Account; (iii)
(A) on or before the Closing Date, Borrower shall have sent (and hereby
represents that it has sent) a notice, in a form reasonably approved by Lender,
to all Tenants now occupying space at the Property directing them to pay all
rent and other sums due under the Lease to which they are a party into the
Restricted Account (such notice, the “Tenant Direction Notice”), (B)
simultaneously with the execution of any Lease entered into on or after the date
hereof in accordance with the applicable terms and conditions hereof, Borrower
shall furnish each Tenant under each such Lease the Tenant Direction Notice and
(C) Borrower shall continue to send the aforesaid Tenant Direction Notices until
each addressee thereof complies with the terms thereof; (iv) there shall be no
other accounts maintained by Borrower or any other Person into which revenues
from the ownership and operation of the Property (or any portion thereof) are
directly deposited; and (v) neither Borrower nor any other Person shall open any
other such account with respect to the direct deposit of income in connection
with the Property (or any portion thereof). Until deposited into the Restricted
Account, any Rents and other revenues from the Property held by Borrower shall
be deemed to be collateral and shall be held in trust by it for the benefit, and
as the property, of Lender pursuant to the Security Instrument and shall not be
commingled with any other funds or property of Borrower. Borrower warrants and
covenants that it shall not rescind, withdraw or change any notices or
instructions required to be sent by it pursuant to this Section 9.2 without
Lender’s prior written consent not to be unreasonably withheld, conditioned or
delayed.

 

 - 98 - 

 

 

(b)          Borrower shall maintain the Restricted Account for the term of the
Loan, which Restricted Account shall be under the sole dominion and control of
Lender (subject to the terms hereof and of the Restricted Account Agreement).
The Restricted Account shall have a title evidencing the foregoing in a manner
reasonably acceptable to Lender. Borrower hereby grants to Lender a
first-priority security interest in the Restricted Account and all deposits at
any time contained therein and the proceeds thereof and will take all
commercially reasonable actions necessary to maintain in favor of Lender a
perfected first priority security interest in the Restricted Account. Borrower
hereby authorizes Lender to file UCC Financing Statements and continuations
thereof to perfect Lender’s security interest in the Restricted Account and all
deposits at any time contained therein and the proceeds thereof. All reasonable
costs and expenses for establishing and maintaining the Restricted Account (or
any successor thereto) shall be paid by Borrower. All monies now or hereafter
deposited into the Restricted Account shall be deemed additional security for
the Debt while such funds are in the Restricted Account. Borrower shall pay all
sums due from Borrower under and otherwise comply with the Restricted Account
Agreement. Borrower shall not alter or modify either the Restricted Account or
the Restricted Account Agreement, in each case without the prior written consent
of Lender. The Restricted Account Agreement shall permit (and Borrower shall
provide) Lender online access to bank and other financial statements relating to
the Restricted Account (including, without limitation, a listing of the receipts
being collected therein). In connection with any Secondary Market Transaction,
Lender shall have the right to cause the Restricted Account to be entitled with
such other designation as Lender may select to reflect an assignment or transfer
of Lender’s rights and/or interests with respect to the Restricted Account.
Lender shall provide Borrower with prompt written notice of any such renaming of
the Restricted Account. Borrower shall not further pledge, assign or grant any
security interest in the Restricted Account or the monies deposited therein or
permit any lien or encumbrance to attach thereto, or any levy to be made
thereon, or any UCC Financing Statements, except those naming Lender as the
secured party, to be filed with respect thereto. The Restricted Account (i)
shall be an Eligible Account and (ii) shall not be commingled with other monies
held by Borrower or Bank. Upon (A) Bank ceasing to be an Eligible Institution,
(B) the Restricted Account ceasing to be an Eligible Account, (C) any
resignation by Bank or termination of the Restricted Account Agreement by Bank
or Lender and/or (D) the occurrence and continuance of an Event of Default,
Borrower shall, within fifteen (15) days of Lender’s request, (1) terminate the
existing Restricted Account Agreement, (2) appoint a new Bank (which such Bank
shall (I) be an Eligible Institution, (II) other than during the continuance of
an Event of Default, be selected by Borrower and reasonably approved by Lender
and (III) during the continuance of an Event of Default, be selected by Lender),
(3) cause such Bank to open a new Restricted Account (which such account shall
be an Eligible Account) and enter into a new Restricted Account Agreement with
Lender and Borrower on substantially the same terms and conditions as the
previous Restricted Account Agreement and (4) send new Tenant Direction Notices
and the other notices required pursuant to the terms hereof relating to such new
Restricted Account Agreement and Restricted Account. Borrower constitutes and
appoints Lender its true and lawful attorney-in-fact with full power of
substitution to, during the continuation of an Event of Default, complete or
undertake any action required of Borrower under this Section 9.2 in the name of
Borrower in the event Borrower fails to do the same. Such power of attorney
shall be deemed to be a power coupled with an interest and cannot be revoked.

 

Section 9.3.          Disbursements from the Cash Management Account. On each
Business Day, other than during a Trigger Period, all funds in the Cash
Management Account shall be delivered to an account designated by Borrower and,
thereafter, Borrower may use any such funds for any purpose. On each Business
Day during a Trigger Period, Lender or Servicer, as applicable, shall allocate
all funds, if any, on deposit in the Cash Management Account and disburse such
funds in the following amounts and order of priority:

 

(a)          First, funds sufficient to pay the Monthly Tax Deposit due for the
Monthly Payment Date on or immediately succeeding the date of such deposit, if
any, shall be deposited in the Tax Account;

 

(b)          Second, funds sufficient to pay the Monthly Insurance Deposit due
for the Monthly Payment Date on or immediately succeeding the date of such
deposit, if any, shall be deposited in the Insurance Account;

 

(c)          Third, funds sufficient to pay the Debt Service due for the Monthly
Payment Date on or immediately succeeding the date of such deposit shall be
deposited in the Debt Service Account;

 

(d)          Fourth, to Borrower, funds in an amount equal to the Op Ex Monthly
Amount; and

 

 - 99 - 

 

 

(e)           Fifth, funds sufficient to pay the Replacement Reserve Monthly
Deposit due for the Monthly Payment Date on or immediately succeeding the date
of such deposit, if any, shall be deposited in the Replacement Reserve Account;

 

(f)           Sixth, funds sufficient to pay the Leasing Reserve Monthly Deposit
due for the Monthly Payment Date on or immediately succeeding the date of such
deposit, if any, shall be deposited in the Leasing Reserve Account;

 

(g)           Seventh, funds sufficient to pay any other amounts due and owing
to Lender and/or Servicer pursuant to the terms hereof and/or of the other Loan
Documents, if any, shall be deposited with or as directed by Lender; and

 

(h)           Eighth, all amounts remaining in the Cash Management Account after
deposits for items (a) through (g) above (“Excess Cash Flow”) shall be deposited
into the Excess Cash Flow Account.

 

Section 9.4.          Withdrawals from the Debt Service Account. Prior to the
occurrence and continuance of an Event of Default, funds on deposit in the Debt
Service Account, if any, shall be used to pay Debt Service when due, together
with any late payment charges or interest accruing at the Default Rate.

 

Section 9.5.          Payments Received Under this Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the monthly payment of Debt Service and
amounts due for the Reserve Accounts shall (provided Lender is not prohibited
from withdrawing or applying any funds in the applicable Accounts by operation
of law) be deemed satisfied to the extent sufficient amounts are deposited in
applicable Accounts to satisfy such obligations on the dates each such payment
is required, regardless of whether any of such amounts are so applied by Lender.

 

ARTICLE 10.

EVENTS OF DEFAULT; REMEDIES

 

Section 10.1.          Event of Default.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

(a)          if (A) any monthly Debt Service payment or the payment due on the
Maturity Date is not paid when due, (B) any deposit to any of the Accounts
required hereunder or under the other Loan Documents is not made when due or (C)
any other portion of the Debt is not paid when due and, with respect to the
payments referred to in clauses (B) and (C) only, such non-payment continues for
five (5) Business Days following notice to Borrower that the same is due and
payable; except, in each case, to the extent sums sufficient to pay such Debt
Service or any other portion of the Debt have been deposited with Lender for
such specific purpose in accordance with the terms of this Agreement and
Lender’s access to such sums is not restricted or constrained by Borrower or its
Affiliates;

 

 - 100 - 

 

 

(b)          if any of the Taxes or Other Charges are not paid prior to the date
on which penalties and interest would be due except to the extent (A) sums
sufficient to pay the Taxes or Other Charges in question had been reserved
hereunder prior to the applicable due date for the Taxes or Other Charges in
question for the express purpose of paying the Taxes or Other Charges in
question and Lender failed to pay the Taxes or Other Charges in question when
required hereunder, (B) Lender’s access to such sums was not restricted or
constrained by Borrower or its Affiliates and (C) no other Event of Default is
continuing;

 

(c)          if the Policies are not kept in full force and effect or if
evidence of the same is not delivered to Lender as provided in Section 7.1
hereof;

 

(d)          if any of the representations or covenants contained in Article 5
are breached or violated; provided, that, (A) with respect to any failure to
comply with the requirements relating to trade and operational indebtedness set
forth in Section 5.1(a)(vii) hereof, it shall only be an Event of Default if
Borrower does not cure such failure within fifteen (15) days after notice
thereof from Lender to Borrower and (B) except as provided in (A) of this clause
(d) with respect to trade and operational indebtedness, any such breach or
violation shall not constitute an Event of Default (1) if such breach or
violation is inadvertent and non-recurring, (2) if such breach or violation is
curable, Borrower shall promptly cure such breach within thirty (30) days from
the earlier of (I) Borrower’s knowledge of such breach or violation or (II)
notice thereof from Lender and (3) Borrower shall have within such thirty (30)
day period delivered to Lender a New Non-Consolidation Opinion or an update from
the law firm under the most recent Non-Consolidation Opinion previously
delivered to Lender to the effect that such breach or violation does not negate
or impair the Non-Consolidation Opinion previously delivered to Lender;

 

(e)          if (A) a Prohibited Transfer shall occur in violation of this
Agreement or (B) any representation or covenants contained in Section 6.6 hereof
is breached or violated in any material respect unless, with respect to this
clause (B), (I) such breach or violation was immaterial, inadvertent and
non-recurring and (II) Borrower corrects (or causes to be corrected) such
failure within thirty (30) days of obtaining knowledge thereof;

 

(f)          if there is a breach of any of the covenants contained within any
of Section 4.19 and Section 4.24 in any material respect, which breach continues
for a period of thirty (30) days after Borrower’s receipt of notice from Lender;

 

(g)          if any representation or warranty made herein (other than the
representations or warranties described in clause (e) of this Section 10.1), in
the Guaranty or in the Environmental Indemnity or in any certificate, report,
financial statement or other instrument or document furnished to Lender by or on
behalf of Borrower in connection with the Loan shall have been false or
misleading in any material adverse respect when made; provided that if such
untrue representation or warranty is susceptible of being cured, Borrower shall
have the right to cure such representation or warranty within thirty (30) days
of receipt of notice from Lender;

 

 - 101 - 

 

 

(h)          if (i) Borrower, any SPE Component Entity or Guarantor shall
commence any case, proceeding or other action (A) under any Creditors Rights
Laws seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it a bankrupt or insolvent, or seeking reorganization, liquidation
or dissolution, or (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or substantially all of
its assets, or Borrower, any SPE Component Entity or Guarantor shall make a
general assignment for the benefit of its creditors; (ii) there shall be
commenced against Borrower, any SPE Component Entity or Guarantor any case,
proceeding or other action of a nature referred to in clause (i) above (other
than any case, action or proceeding already constituting an Event of Default by
operation of the other provisions of this subsection) which (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of ninety (90) days;
(iii) there shall be commenced against Borrower, any SPE Component Entity or
Guarantor any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or substantially
all of its assets (other than any case, action or proceeding already
constituting an Event of Default by operation of the other provisions of this
subsection) which results in the entry of any order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within ninety (90) days from the entry thereof; (iv) Borrower, any SPE Component
Entity, any Affiliated Manager or Guarantor shall collude with respect to,
approve of, or acquiesce in, any of the actions set forth in clause (i), (ii),
or (iii) above; (v) Borrower, any SPE Component Entity or Guarantor shall admit
in writing its inability to pay its debts as they become due; (vi) Borrower or
any SPE Component Entity is substantively consolidated with any other entity in
connection with any proceeding under the Bankruptcy Code or any other Creditors
Rights Laws involving Guarantor or its subsidiaries and/or Affiliates; or (vii)
a Bankruptcy Event occurs (provided, that if there is any inconsistency between
the other provisions of this subclause (i) and the definition of Bankruptcy
Event, the other provisions of this subclause (i) shall control);

 

(i)          if Borrower shall be in default beyond applicable notice and grace
periods under any other mortgage, deed of trust, deed to secure debt or other
security agreement covering any part of the Property whether it be superior or
junior in lien to the Security Instrument;

 



(j)          if the Property becomes subject to any mechanic’s, materialman’s or
other lien other than a lien for any Taxes not then due and payable and the lien
shall remain undischarged of record (by payment, bonding or otherwise) for a
period of thirty (30) days after Borrower first receives notice of the same;



 

(k)          if any federal tax lien is filed against Borrower, any SPE
Component Entity, Guarantor or the Property and same is not discharged of record
(by payment, bonding or otherwise) within thirty (30) days after Borrower first
receives notice of the same;

 

(l)          if Borrower shall fail to deliver to Lender, within ten (10)
Business Days after request by Lender, the estoppel certificates required by
Section 4.13(a) hereof and such failure continues for five (5) Business Days
after Borrower’s receipt of notice thereof from Lender;

 

(m)          if any default occurs under any guaranty or indemnity executed in
connection herewith (including, without limitation, the Environmental Indemnity
and/or the Guaranty) and such default continues after the expiration of
applicable grace periods, if any;

 

 - 102 - 

 

 

(n)          if any of the factual assumptions as to Borrower and/or any SPE
Component Entity contained in the Non-Consolidation Opinion, or in any New
Non-Consolidation Opinion (including, without limitation, in any schedules
thereto and/or certificates delivered in connection therewith) are untrue or
shall become untrue as a result of Borrower’s and/or any SPE Component Entity’s
violation of Article 5 hereof in any material respect and, provided no action
has been filed with respect to Borrower or any SPE Component Entity under any
Creditor Rights Law prior to the time that Lender becomes aware of the untrue
assumption, Borrower shall fail to deliver to Lender within ten (10) Business
Days after Lender’s request a New Non-Consolidation Opinion without such
assumption;

 

(o)          if Borrower defaults under the Management Agreement beyond the
expiration of applicable notice and grace periods, if any, thereunder (and the
Manager terminates the same) or if the Management Agreement is canceled,
terminated or surrendered, expires pursuant to its terms or otherwise ceased to
be in full force and effect, unless, in each such case, Borrower, within thirty
(30) days of such cancellation, termination, surrender, expiration or cessation,
enters into a Qualified Management Agreement with a Qualified Manager in
accordance with the applicable terms and provisions hereof;

 

(p)          if Borrower fails to appoint a New Manager within ten (10) Business
Days of the request of Lender and/or fails to comply with any limitations on
instructing the Manager and such failure continues for more than ten (10)
Business Days after notice from Lender, each as required by and in accordance
with, as applicable, the terms and provisions of, this Agreement, the Assignment
of Management Agreement and the Security Instrument;

 

(q)          With respect to any default or breach of any term, covenant or
condition of this Agreement not specified in subsections (a) through (p) above
or not otherwise specifically specified as an Event of Default in this
Agreement, if the same is not cured (i) within ten (10) days after notice from
Lender (in the case of any default which can be cured by the payment of a sum of
money) or (ii) for thirty (30) days after notice from Lender (in the case of any
other default or breach); provided, that, with respect to any default or breach
specified in subsection (ii), if the same cannot reasonably be cured within such
thirty (30) day period and Borrower shall have commenced to cure the same within
such thirty (30) day period and thereafter diligently and expeditiously proceeds
to cure the same, such thirty (30) day period shall be extended for so long as
it shall require Borrower in the exercise of due diligence to cure the same, it
being agreed that no such extension shall be for a period in excess of one
hundred twenty (120) days; or

 

(r)          if any default not specified above exists under any of the other
Loan Documents beyond any applicable cure periods contained in such Loan
Documents or if any other such event shall occur or condition shall exist, if
the effect of such event or condition is to accelerate the maturity of any
portion of the Debt or to permit Lender to accelerate the maturity of all or any
portion of the Debt.

 

 - 103 - 

 

 

Section 10.2.          Remedies.

 

(a)          Upon the occurrence and during the continuance of an Event of
Default (other than an Event of Default described in Section 10.1(f) above with
respect to Borrower or any SPE Component Entity) and at any time thereafter
Lender may, in addition to any other rights or remedies available to it pursuant
to this Agreement, the Security Instrument, the Note and the other Loan
Documents or at law or in equity, take such action, without notice or demand,
that Lender deems advisable to protect and enforce its rights against Borrower
and in the Property, including, without limitation, declaring the Debt to be
immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in this Agreement, the Security Instrument, the
Note and the other Loan Documents against Borrower and the Property, including,
without limitation, all rights or remedies available at law or in equity. Upon
any Event of Default described in Section 10.1(e) above with respect to Borrower
or any SPE Component Entity, the Debt and all other obligations of Borrower
under this Agreement, the Security Instrument, the Note and the other Loan
Documents shall immediately and automatically become due and payable, without
notice or demand, and Borrower hereby expressly waives any such notice or
demand, anything contained herein or in the Security Instrument, the Note and
the other Loan Documents to the contrary notwithstanding.

 

(b)          Upon the occurrence and during the continuance of an Event of
Default, all or any one or more of the rights, powers, privileges and other
remedies available to Lender against Borrower under this Agreement, the Security
Instrument, the Note or the other Loan Documents executed and delivered by, or
applicable to, Borrower or at law or in equity may be exercised by Lender at any
time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under this Agreement, the Security Instrument, the Note or the other
Loan Documents with respect to the Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by
applicable law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by applicable law, equity or contract or as set
forth herein or in the Security Instrument, the Note or the other Loan
Documents. No delay or omission to exercise any remedy, right or power accruing
upon an Event of Default shall impair any such remedy, right or power or shall
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default with respect to Borrower shall not be construed
to be a waiver of any subsequent Default or Event of Default by Borrower or to
impair any remedy, right or power consequent thereon.

 

(c)          With respect to Borrower and the Property, nothing contained herein
or in any other Loan Document shall be construed as requiring Lender to resort
to the Property for the satisfaction of any of the Debt in preference or
priority to the Property, and Lender may seek satisfaction out of all of the
Property or any part thereof, in its absolute discretion in respect of the Debt.
In addition, Lender shall have the right from time to time to partially
foreclose the Security Instrument in any manner and for any amounts secured by
the Security Instrument then due and payable as determined by Lender in its sole
discretion including, without limitation, the following circumstances: (i) in
the event Borrower defaults beyond any applicable grace period in the payment of
one or more scheduled payments of principal and interest, Lender may foreclose
one or more of the Security Instrument to recover such delinquent payments, or
(ii) in the event Lender elects to accelerate less than the entire outstanding
principal balance of the Loan, Lender may foreclose one or more of the Security
Instrument to recover so much of the principal balance of the Loan as Lender may
accelerate and such other sums secured by one or more of the Security Instrument
as Lender may elect. Notwithstanding one or more partial foreclosures, the
Property shall remain subject to the Security Instrument to secure payment of
sums secured by the Security Instrument and not previously recovered.

 

 - 104 - 

 

 

(d)          Upon the occurrence and during the continuance of an Event of
Default, Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, security instruments and
other security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until five (5) Business Days
after notice has been given to Borrower by Lender of Lender’s intent to exercise
its rights under such power. Borrower shall not be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date.

 

(e)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, any amounts recovered from the Property (or any portion
thereof) or any other collateral for the Loan and/or paid to or received by
Lender may, after an Event of Default, be applied by Lender toward the Debt in
such order, priority and proportions as Lender in its sole discretion shall
determine.

 

(f)          Upon the occurrence and during the continuance of an Event of
Default, Lender may, but without any obligation to do so and without notice to
or demand on Borrower and without releasing Borrower from any obligation
hereunder or being deemed to have cured any Event of Default hereunder, make, do
or perform any such obligation of Borrower hereunder in such manner and to such
extent as Lender may deem necessary. Upon the occurrence and during the
continuance of an Event of Default, Lender is authorized to enter upon the
Property for such purposes, or appear in, defend, or bring any action or
proceeding to protect its interest in the Property for such purposes, and the
cost and expense thereof (including reasonable attorneys’ fees to the extent
permitted by applicable law), with interest as provided in this Section, shall
constitute a portion of the Debt and shall be due and payable to Lender upon
demand. All such costs and expenses incurred by Lender in remedying such Event
of Default or such failed payment or act or in appearing in, defending, or
bringing any action or proceeding shall bear interest at the Default Rate, for
the period after such cost or expense was incurred into the date of payment to
Lender. All such costs and expenses incurred by Lender together with interest
thereon calculated at the Default Rate shall be deemed to constitute a portion
of the Debt and be secured by the liens, claims and security interests provided
to Lender under the Loan Documents and shall be immediately due and payable upon
demand by Lender therefore.

 

 - 105 - 

 

 

ARTICLE 11.

SECONDARY MARKET

 

Section 11.1.          Securitization.

 

(a)          Lender shall have the right (i) to sell or otherwise transfer the
Loan (or any portion thereof and/or interest therein), (ii) to sell
participation interests in the Loan (or any portion thereof and/or interest
therein) or (iii) to securitize the Loan (or any portion thereof and/or interest
therein) in a single asset securitization or a pooled asset securitization. The
transactions referred to in clauses (i), (ii) and (iii) above shall hereinafter
be referred to collectively as “Secondary Market Transactions”, the transactions
referred to in clause (i) shall hereinafter be referred to as a “Syndication”,
and the transactions referred to in clause (iii) shall hereinafter be referred
to as a “Securitization”. Any certificates, notes or other securities issued in
connection with a Securitization are hereinafter referred to as “Securities”.

 

(b)          If requested by Lender, Borrower and Guarantor shall assist Lender
in satisfying the market standards to which Lender customarily adheres or which
may be reasonably required in the marketplace or by the Rating Agencies in
connection with any Secondary Market Transactions (but in no event shall such
cooperation result in any increase in any obligations of Borrower or rights of
Lender or decrease in any rights of Borrower or obligations of Lender under the
Loan Documents or change in any of the economic or monetary provisions of the
Loan or the Loan Documents and not result in any “rate creep” under the Loan
Agreement (other than due to the occurrence and continuance of an Event of
Default), Borrower acknowledging and agreeing that Borrower and/or Guarantor
complying with requests by Lender pursuant to, and in accordance with, this
Section 11.1 in and of itself shall not be deemed to increase any obligations of
Borrower or decrease any rights of Borrower)), provided Lender shall reimburse
Borrower and Guarantor for any reasonable, out-of-pocket costs and expenses
incurred by Borrower and/or Guarantor in connection with compliance with the
terms and provisions of Section 11.1(b). Suchcooperation shall, include, without
limitation, to:

 

(i)          (A) provide updated financial and other information with respect to
the Property, the business operated at the Property, Borrower, Guarantor, SPE
Component Entity and any Affiliated Manager, and updated budgets relating to the
Property, which (in each case) are available or reasonably obtainable using
systems of Borrower that are currently in place (the “Updated Information”),
together, if customary, with appropriate verification of the Updated Information
through letters of auditors or opinions of counsel reasonably acceptable to
Lender and acceptable to the Rating Agencies, and (B) cooperate with Lender in
obtaining updated appraisals, market studies, environmental reviews (Phase I’s
and, if appropriate, Phase II’s), property condition reports and other due
diligence investigations of the Property, as requested by the Rating Agencies in
form and substance reasonably acceptable to Lender and acceptable to the Rating
Agencies;

 

(ii)         provide new and/or updated opinions of counsel, which may be relied
upon by Lender and the Rating Agencies, as to substantive non-consolidation,
matters of Delaware and federal bankruptcy law relating to limited liability
companies with respect to Borrower and SPE Component Entities and due execution
and enforceability of the Loan Documents, customary in Secondary Market
Transactions or required by the Rating Agencies, which counsel and opinions
shall be reasonably satisfactory in form and substance to Lender and
satisfactory in form and substance to the Rating Agencies;

 

 - 106 - 

 

 

(iii)        provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents
consistent with the facts covered by such representations and warranties as they
exist on the date thereof; and

 

(iv)        execute such amendments to the Loan Documents and Borrower’s or any
SPE Component Entity’s organizational documents as may be reasonably requested
by Lender or requested by the Rating Agencies in order to effect any Secondary
Market Transaction, including, without limitation, (A) to amend and/or
supplement the Independent Director provisions provided herein and therein, in
each case, in accordance with the applicable requirements of the Rating
Agencies, (B) bifurcating the Loan into two or more components, re-allocating
the Loan among existing components or existing Notes, reducing the number of
components of the Loan or of any Note and/or creating additional separate notes
and/or creating additional senior/subordinate note structure(s), including,
without limitation, re-allocating the principal amounts of the Loan (any of the
foregoing, a “Loan Bifurcation”) and (C) to modify all operative monthly payment
dates (including but not limited to payment dates, interest period start dates
and end dates, etc.) under the Loan Documents, by up to ten (10) days; provided,
however, that (I) Borrower and/or Guarantor shall not be required to so modify
or amend any Loan Document if such modification or amendment would change any
economic or non-economic term, including the interest rate or the stated
maturity (except as would not have an adverse effect on Borrower, Guarantor
and/or any of their Affiliates) or otherwise increase the obligations or
decrease the rights of Borrower pursuant to the Loan Documents or increase the
rights or reduce the obligations of Lender, except in connection with a Loan
Bifurcation which may result in varying fixed interest rates but will have the
same weighted average coupon of the original Note throughout the term (i.e.,
there shall be no “rate creep”) (except following an Event of Default) and (II)
none of Borrower nor any SPE Component Entity shall be required to modify its
organizational structure or make any other modification, if such modification
would cause it or any of its Affiliates or direct or indirect owners to incur
any additional tax liability or suffer other adverse consequences. Borrower and
Lender acknowledge and agree that the execution of any Loan Bifurcation in
accordance with terms and conditions hereof shall not in itself increase the
obligations or decrease the rights of Borrower pursuant to the Loan Documents.

 

(c)          If, at the time a Disclosure Document is being prepared for a
Securitization, Lender reasonably expects that Borrower alone or Borrower and
one or more Affiliates of Borrower collectively, or the Property alone or the
Property and Related Properties collectively, will be a Significant Obligor,
Borrower shall furnish to Lender upon reasonable request the following financial
information:

 

(i)          If Lender reasonably expects that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal or exceed ten percent (10%), but be less than twenty percent (20%), of
the aggregate principal amount of all mortgage loans included or expected to be
included in the Securitization, net operating income for the Property and the
Related Properties or selected financial data as required under Item 1112(b)(1)
of Regulation AB, or

 - 107 - 

 

 

(ii)         If Lender reasonably expects that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal or exceed twenty percent (20%) of the aggregate principal amount of
all mortgage loans included or expected to be included in the Securitization,
the financial statements required under Item 1112(b)(2) of Regulation AB.

 

(d)          In the event all or a portion of the Loan is included in a
Securitization involving a registered public offering of Securities pursuant to
the Securities Act, and if Lender reasonably determines that Borrower alone or
Borrower and one or more Affiliates of Borrower collectively, or the Property
alone or the Property and the Related Properties, collectively, are a
Significant Obligor, then Borrower shall furnish to Lender, on an ongoing basis,
a statement of net operating income for the Property or Related Properties or
selected financial data or financial statements meeting the requirements of Item
1112(b)(1) or (2) of Regulation AB, as specified by Lender, but only for so long
as such entity or entities are a Significant Obligor and either (x) filings
pursuant to the Exchange Act in connection with or relating to the
Securitization (an “Exchange Act Filing”) are required to be made under
applicable Legal Requirements or (y) comparable information is required to
otherwise be “available” to holders of Securities under Regulation AB or
applicable Legal Requirements.

 

(e)          Any financial data or financial statements required pursuant to
Section 11.1(d) above shall be furnished to Lender (1) with respect to quarterly
reporting, not later than forty-one (41) days after the end of the fiscal
quarter of Borrower and (2) with respect to all other reporting, no later than
five (5) Business Days prior to the date required pursuant to Regulation AB.

 

(f)          If requested by Lender, Borrower shall provide Lender, promptly
following Lender’s request therefor, and in any event within the time periods
required to comply with Regulation AB or other Legal Requirements relating to a
Securitization (but no earlier than five (5) Business Days following notice from
Lender), with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall reasonably determine to be
required pursuant to Regulation AB, or any amendment, modification or
replacement thereto or other Legal Requirements relating to a Securitization.

 

(g)          All financial data and statements provided by Borrower hereunder in
connection with a Securitization shall meet (and shall be accompanied by such
auditors’ reports or consents and such certificates as may be necessary to
comply with) the requirements of Regulation AB and other Legal Requirements, in
each case to the extent applicable and as specified by Lender.

 

(h)          Notwithstanding anything to the contrary in this Agreement, but
subject to Section 11.5, Borrower shall not be (and Lender shall be) responsible
for any reasonable, out-of-pocket costs incurred by Borrower due to its
compliance with the terms and provisions of Section 11.1 and the deliveries
required to be made by Borrower and Guarantor pursuant to Section 11.2(c).

 

 - 108 - 

 

 

Section 11.2.          Disclosure.

 

(a)          Borrower (on its own behalf and on behalf of each other Borrower
Party) understands that information provided to Lender by Borrower, any other
Borrower Party and/or their respective agents, counsel and representatives may
be (i) included in (A) the Disclosure Documents and (B) filings under the
Securities Act and/or the Exchange Act and (ii) made available to Investors, the
Rating Agencies and service providers, in each case, in connection with any
Secondary Market Transaction.

 

(b)          Subject to the terms and provisions of Section 11.2(c), Borrower
and Guarantor shall indemnify Lender and its officers, directors, partners,
employees, representatives, agents and affiliates against any losses, claims,
damages (other than special, consequential or punitive damages) or liabilities
(collectively, the “Liabilities”) to which Lender and/or its officers,
directors, partners, employees, representatives, agents and/or affiliates may
become subject in connection with any Disclosure Document and/or any Covered
Rating Agency Information, in each case, insofar as such Liabilities arise out
of or are based upon any untrue statement of any material fact in the Provided
Information and/or arise out of or are based upon the omission to state a
material fact in the Provided Information required to be stated therein or
necessary in order to make the statements in the applicable Disclosure Document
and/or Covered Rating Agency Information, in light of the circumstances under
which they were made, not misleading.

 

 - 109 - 

 

 

(c)          Borrower and Guarantor shall provide in connection with each of (i)
a preliminary and a final private placement memorandum, offering memorandum or
offering circular, (ii) a free writing prospectus, (iii) a preliminary and final
prospectus or prospectus supplement and (iv) a structural and collateral term
sheet, as applicable, an agreement (A) certifying that Borrower has examined the
portions of such Disclosure Documents specified by Lender and that each such
Disclosure Document, as it relates to Borrower, Borrower Affiliates, the
Property (or any portion thereof), any Affiliated Manager, Guarantor, the
Management Agreement, the terms of the Loan Documents and the use of Loan
proceeds (but excluding any forward-looking budgets and projections)
(collectively, with the Provided Information, the “Covered Disclosure
Information”), does not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading, (B)
indemnifying Lender (and for purposes of this Section 11.2(c), Lender hereunder
shall include its officers and directors), the Affiliate of Lender (“Lender
Affiliate”) that has filed the registration statement relating to the
Securitization (the “Registration Statement”), each of its directors, each of
its officers who have signed the Registration Statement or Affiliate of Lender
that has acted as sponsor or depositor in connection with the Securitization,
and each Person that controls the Affiliate within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act (collectively, the “Lender
Group”), and Lender Affiliate, and any other placement agent, initial purchaser
or underwriter with respect to the Securitization, each of their respective
directors and each Person who controls Lender Affiliate or any other placement
agent or underwriter within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act (collectively, the “Underwriter Group”) for any
Liabilities to which Lender, the Lender Group or the Underwriter Group may
become subject insofar as the Liabilities arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Covered Disclosure Information or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated in the Covered Disclosure Information or necessary in order to make the
statements in the Covered Disclosure Information, in light of the circumstances
under which they were made, not misleading and (C) agreeing to reimburse Lender,
the Lender Group and/or the Underwriter Group for any out-of-pocket legal or
other expenses reasonably incurred by Lender, the Lender Group and the
Underwriter Group in connection with investigating or defending the Liabilities;
provided, however, that (I) Borrower and Guarantor will be liable in any such
case under Section 11.2(b) or clauses (B) or (C) above only to the extent that
any such loss claim, damage or liability arises out of or is based upon any such
untrue statement or omission made therein in reliance upon and in conformity
with information furnished to Lender by or on behalf of Borrower in connection
with the preparation of the Disclosure Document or in connection with the
underwriting or closing of the Loan, including, without limitation, financial
statements of Borrower, operating statements and rent rolls with respect to the
Property, or is contained in the Disclosure Documents with respect to the
matters referenced in clause (A) above (but, in each case, excluding
forward-looking budgets and projections), (II) Borrower and Guarantor shall not
be obligated to provide the certification set forth in clause (A) above or be
liable under Section 11.2(b) or clause (B) or (C) above if Borrower has not been
afforded five (5) Business Days to review and comment on the applicable sections
of the applicable Disclosure Document, and (III) Borrower and Guarantor shall
not be liable under Section 11.2(b) or clause (B) or (C) above with respect to
any statement or omission or any failure of Lender to accurately transcribe any
portion of the Covered Disclosure Information provided by Borrower if Borrower
shall have notified Lender as to the existence of such untrue statement,
omission or inaccuracy within a reasonable period of time prior to pricing of
the securities and Lender shall have failed to cause such Disclosure Document to
be revised accordingly. The indemnification provided for in clauses (B) and (C)
above shall be effective (subject to the proviso set forth in the immediately
preceding sentence) whether or not the indemnification agreement described above
is provided. The aforesaid indemnity will be in addition to any liability which
Borrower and Guarantor may otherwise have subject to Section 13.1.

 

(d)          In connection with filings under Exchange Act and/or the Securities
Act, Borrower and Guarantor shall (i) indemnify Lender, the Lender Group and the
Underwriter Group for Liabilities to which Lender, the Lender Group or the
Underwriter Group may become subject insofar as the Liabilities arise out of or
are based upon the omission or alleged omission to state in the financial
reporting required to be provided pursuant to Section 11.1(d) hereof a material
fact required to be stated in such financial reporting in order to make the
statements in connection with such filings under Exchange Act and/or the
Securities Act, in light of the circumstances under which they were made, not
misleading and (ii) reimburse Lender, the Lender Group or the Underwriter Group
for any out-of-pocket legal or other expenses reasonably incurred by Lender, the
Lender Group or the Underwriter Group in connection with defending or
investigating the Liabilities; provided, however, that Borrower and Guarantor
will be liable in any such case under this Section 11.2(d) only to the extent
that any such loss claim, damage or liability arises out of or is based upon any
such untrue statement or omission made therein in reliance upon and in
conformity with information furnished to Lender by or on behalf of Borrower in
connection with the preparation of such filings under Exchange Act and/or the
Securities Act or in connection with the underwriting or closing of the Loan,
including, without limitation, financial statements of Borrower, operating
statements and rent rolls with respect to the Property, or is contained in the
Disclosure Documents with respect to the matters referenced in Section
11.2(c)(A) above (but, in each case, excluding forward-looking budgets and
projections).

 

 - 110 - 

 

 

(e)          Promptly after receipt by an Indemnified Person under this Section
11.2 of notice of the commencement of any action, such Indemnified Person will,
if a claim in respect thereof is to be made against the Indemnifying Person
under this Section 11.2, notify the Indemnifying Person in writing of the
commencement thereof (but the omission to so notify the Indemnifying Person will
not relieve the Indemnifying Person from any liability which the Indemnifying
Person may have to any Indemnified Person hereunder except to the extent that
failure to notify causes prejudice to the Indemnifying Person). In the event
that any action is brought against any Indemnified Person, and it notifies the
Indemnifying Person of the commencement thereof, the Indemnifying Person will be
entitled, jointly with any other Indemnifying Person, to participate therein
and, to the extent that it (or they) may elect by written notice delivered to
the Indemnified Person promptly after receiving the aforesaid notice from such
Indemnified Person, to assume the defense thereof with counsel reasonably
satisfactory to such Indemnified Person. After notice from the Indemnifying
Person to such Indemnified Person under this Section 11.2, such Indemnifying
Person shall pay for any legal or other expenses subsequently incurred by such
Indemnifying Person in connection with the defense thereof; provided, however,
if the defendants in any such action include both the indemnified party and the
Indemnifying Person and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
Indemnifying Person, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the cost of the Indemnifying Person.

 

After notice from such Indemnifying Person to such Indemnified Person of its
election to so assume the defense of such claim or action, such Indemnifying
Person shall not be liable to such Indemnified Person for any legal or other
expenses subsequently incurred by such Indemnified Person in connection with the
defense thereof, unless, (1) if the defendants in any such action include both
an Indemnified Person and any of the Indemnifying Persons and an Indemnified
Person shall have reasonably concluded that there are any legal defenses
available to it and/or other Indemnified Persons that are different from or
additional to those available to an Indemnifying Person, the Indemnified Person
or Persons shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Person at the expense of the Indemnifying Persons, (2) the
Indemnifying Person shall not have employed counsel reasonably satisfactory to
the Indemnified Person to represent the Indemnified Person within a reasonable
time after notice of commencement of the action (provided that the Indemnified
Person has provided the Indemnifying Person with ten (10) days prior written
notice that it intends to exercise its rights pursuant to this clause (2) and
the Indemnifying Person has not employed counsel reasonably satisfactory to the
Indemnified Person within such 10-day period), or (3) the Indemnifying Person
has authorized in writing the employment of counsel of the Indemnified Person at
the expense of the Indemnifying Person.

 

 - 111 - 

 

 

Without the prior written consent of the applicable Indemnified Persons (which
consent shall not be unreasonably withheld), no Indemnifying Person shall settle
or compromise or consent to the entry of any judgment in any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such claim, action, suit or proceeding) unless (i) such
Indemnifying Person shall have given the Indemnified Persons reasonable prior
written notice thereof and shall have obtained an unconditional release of each
Indemnified Person from all liability arising out of such claim, action, suit or
proceedings and (ii) such settlement, compromise or judgment does not include a
statement as to, or admission of, fault, culpability or a failure to act by or
on behalf of any Indemnified Person. As long as an Indemnifying Person has
complied with its obligations to defend and indemnify hereunder, such
Indemnifying Person shall not be liable for any settlement made by any
Indemnified Person(s) without the consent of such Indemnifying Person (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel to which the Indemnified Person is entitled pursuant to this
Agreement, the Indemnifying Person shall be liable for any settlement,
compromise or entry of a judgment in connection with any proceeding effected
without its written consent if (i) such settlement, compromise or judgment is
entered into or entered, as applicable, more than ninety (90) days after receipt
by the Indemnifying Person of such request, (ii) the Indemnifying Person shall
not have reimbursed the Indemnified Person in accordance with such request prior
to the date of such settlement, compromise or judgment, and (iii) such
settlement, compromise or judgment does not include a statement as to, or an
admission of, fault, culpability or failure to act by or on behalf of any such
Indemnifying Person; provided, that the Indemnified Person has provided the
Indemnifying Person with five (5) Business Days prior notice of its intent to
exercise its rights under this sentence.

 

The Indemnifying Person agrees that if any indemnification or reimbursement
sought pursuant to this Agreement is judicially determined to be unenforceable
for any reason or is insufficient to hold any Indemnified Person harmless (with
respect only to the Liabilities from which such Indemnified Person is entitled
to be held harmless under this Agreement), then the Indemnifying Persons, on the
one hand, and such Indemnified Person, on the other hand, shall contribute to
the Liabilities for which such indemnification or reimbursement is held
unavailable or is insufficient: (x) in such proportion as is appropriate to
reflect the relative benefits to the Indemnifying Persons, on the one hand, and
such Indemnified Person, on the other hand, from the transactions to which such
indemnification or reimbursement relates; or (y) if the allocation provided by
clause (x) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (x)
but also the relative faults of the Indemnifying Persons, on the one hand, and
all Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the foregoing, no party found liable for a
fraudulent misrepresentation shall be entitled to contribution from any other
party who is not also found liable for such fraudulent misrepresentation, and
the Indemnifying Persons agree that in no event shall the amount to be
contributed by the Indemnified Persons collectively pursuant to this paragraph
exceed the amount of the fees (by underwriting discount or otherwise) actually
received by such Indemnified Persons in connection with the closing of the Loan
or the Securitization.

 

The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Agreement shall apply whether or not
any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Agreement.

 

 - 112 - 

 

 

(f)          The liabilities and obligations of each of Borrower, Guarantor and
Lender under this Section 11.2 (subject in each case to Article 13) shall
survive the termination of this Agreement and the satisfaction and discharge of
the Debt. Failure by Borrower and/or any Borrower Party to comply with the
provisions of Section 11.1 and/or Section 11.2 within the timeframes specified
therein and/or as otherwise required by Lender shall, at Lender’s option,
constitute a breach of the terms thereof and/or an Event of Default. Borrower
(on its own behalf and on behalf of each Borrower Party) hereby expressly
authorizes and appoints Lender its attorney-in-fact to take any actions required
of any Borrower Party under Sections 11.1, 11.2, and/or 11.6 in the event any
Borrower Party fails to do the same, which power of attorney shall be
irrevocable and shall be deemed to be coupled with an interest.

 

Section 11.3.          Reserves/Escrows. In the event that Securities are issued
in connection with the Loan, all funds held by Lender in escrow or pursuant to
reserves in accordance with this Agreement and the other Loan Documents shall be
deposited in “eligible accounts” at “eligible institutions” and, to the extent
applicable, invested in “permitted investments” as then defined and required by
the Rating Agencies.

 

Section 11.4.          Servicer. At the option of Lender, the Loan may be
serviced by a servicer/special servicer/trustee selected by Lender
(collectively, the “Servicer”) and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to such
Servicer pursuant to a servicing agreement between Lender and such Servicer;
provided, however, Lender shall remain liable hereunder regardless of any such
delegation and Borrower shall not be responsible for any set up fees or for any
base monthly servicing fees of any such Servicer. Notwithstanding anything to
the contrary in this Agreement or any other Loan Documents, Borrower shall only
be required to engage with a single Servicer, which Servicer shall be the only
entity with whom Borrower shall be required to request approvals in connection
with the Loan and who will provide a single response from Lender upon which
Borrower shall be entitled to rely.

 

Section 11.5.          Rating Agency Costs. In connection with any Rating Agency
Confirmation or other Rating Agency consent, approval or review required
hereunder (and in no event in connection with the initial review of the Loan by
the Rating Agencies in connection with a Secondary Market Transaction) either
(i) in response to a request by Borrower for approval of an action or any other
matter, or (ii) during the continuance of an Event of Default or at any time
that Lender or Servicer receives written notice from Borrower that it imminently
will be in an Event of Default, Borrower shall pay all of the costs and expenses
of Lender, Servicer and each Rating Agency in connection therewith, and, if
applicable, shall pay any fees imposed by any Rating Agency in connection
therewith.

 

 - 113 - 

 

 

Section 11.6.          Mezzanine Option. Lender shall have the option (the
“Mezzanine Option”) at any time prior to Securitization to divide the Loan into
two parts, a mortgage loan and a mezzanine loan, provided, that (i) the total
loan amounts for such mortgage loan and such mezzanine loan shall equal the then
outstanding amount of the Loan immediately prior to Lender’s exercise of the
Mezzanine Option, and (ii) the weighted average interest rate of such mortgage
loan and mezzanine loan shall at all times equal the Interest Rate and there
shall be no rate creep (except, with respect to such mezzanine loan, following
an event of default under such mezzanine loan and except, with respect to such
mortgage loan, following an event of default under such mortgage loan) but
specifically including with respect to a prepayment of the mortgage and
mezzanine loans in connection with the Casualty and/or Condemnation, which
prepayment shall be applied pro rata and pari passu to the Note and the notes
issues in connection with a mezzanine loan entered into in connection with this
Section 11.6. Borrower shall cooperate with Lender in Lender’s exercise of the
Mezzanine Option in good faith and in a timely manner, which such cooperation
shall include, but not be limited to, (i) executing such amendments to the Loan
Documents and Borrower or any SPE Component Entity’s organizational documents as
may be reasonably requested by Lender or requested by the Rating Agencies
(provided, that any such amendment shall not change any economic or non-economic
term, including the interest rate or the stated maturity, or otherwise have an
adverse effect on Borrower, Guarantor and/or any of their Affiliates or increase
the obligations or decrease the rights of Borrower pursuant to the Loan
Documents and will not increase the rights or decrease the obligations of
Lender, except as provided in clause (ii) of the immediately preceding
sentence), (ii) creating one or more Single Purpose Entities (the “Mezzanine
Borrower”), which such Mezzanine Borrower shall (A) own, directly or indirectly,
100% of the equity ownership interests in Borrower (the “Equity Collateral”),
and (B) execute such agreements, instruments and other documents as may be
reasonably required by Lender in connection with the mezzanine loan (including,
without limitation, a promissory note evidencing the mezzanine loan and a pledge
and security agreement pledging the Equity Collateral to Lender as security for
the mezzanine loan); and (iii) delivering such opinions, title endorsements, UCC
title insurance policies, documents and/or instruments relating other diligence
materials as may be reasonably required by Lender or required by the Rating
Agencies, but none of the foregoing shall increase the obligations of Borrower
or rights of Lender or decrease the rights of Borrower or obligations of Lender
under the Loan Documents or change any of the economic or monetary provisions of
the Loan or the Loan Documents. Borrower and Lender acknowledge and agree that
the execution of any documents in connection with Lender’s exercise of the
Mezzanine Option in accordance with terms and conditions hereof shall not in
itself increase the obligations or decrease the rights of Borrower pursuant to
the Loan Documents. Lender shall reimburse Borrower for any reasonable,
third-party, out-of-pocket costs and expenses of Borrower actually incurred in
connection with Borrower’s compliance with the terms and provisions of this
Section 11.6.

 

Section 11.7.          Conversion to Registered Form. At the request of Lender,
Borrower shall appoint, as its agent, a registrar and transfer agent (the
“Registrar”) reasonably acceptable to Lender which shall maintain, subject to
such reasonable regulations as it shall provide, such books and records as are
necessary for the registration and transfer of the Note in a manner that shall
cause the Note to be considered to be in registered form for purposes of Section
163(f) of the IRS Code. The option to convert the Note into registered form once
exercised may not be revoked. Any agreement setting out the rights and
obligation of the Registrar shall be subject to the reasonable approval of
Lender. Borrower may revoke the appointment of any particular person as
Registrar, effective upon the effectiveness of the appointment of a replacement
Registrar. The Registrar shall not be entitled to any fee from Borrower or
Lender or any other lender in respect of transfers of the Note and other Loan
Documents.

 

 - 114 - 

 

 

ARTICLE 12.

INDEMNIFICATIONS

 

Section 12.1.          General Indemnification. Borrower shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Persons from and against any and all Losses imposed upon or incurred
by or asserted against any Indemnified Persons and arising out of or in any way
relating to any one or more of the following: (a) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (b) any use, nonuse or
condition in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(c) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property or any part thereof; (d) any failure
of the Property (or any portion thereof) to be in compliance with any applicable
Legal Requirements; (e) any and all claims and demands whatsoever which may be
asserted against Lender by reason of any alleged obligations or undertakings on
its part to perform or discharge any of the terms, covenants, or agreements
contained in any Lease or management agreement; (f) the payment of any brokerage
commission, charge or fee to anyone (other than a broker or other agent retained
by Lender) which may be payable in connection with the funding of the Loan
evidenced by the Note and secured by the Security Instrument; and/or (g) the
holding or investing of the funds on deposit in the Accounts or the performance
of any work or the disbursement of funds in each case in connection with the
Accounts; provided, however, that the foregoing covenant shall not apply to any
matter to the extent arising from (x) the gross negligence, fraud, illegal acts
or willful misconduct of an Indemnified Person or (y) any Losses first arising
after foreclosure of the lien of the Loan Documents or deed-in-lieu of such
foreclosure, or Lender exercising any remedy which results in Lender or its
successors or assigns or their respective agents or appointees controlling the
Property and solely with respect to actions, events or conditions which are not
caused by Borrower or any of its Affiliates. Any amounts payable to Lender by
reason of the application of this Section 12.1 shall become due and payable
immediately after demand therefor by Lender and shall bear interest at the
Default Rate from the date loss or damage is sustained by Lender until paid.

 

Section 12.2.          Mortgage and Intangible Tax Indemnification. Subject to
Article 13, Borrower shall, at its sole cost and expense, protect, defend,
indemnify, release and hold harmless the Indemnified Persons from and against
any and all Losses imposed upon or incurred by or asserted against any
Indemnified Persons and directly or indirectly arising out of or in any way
relating to any tax on the making and/or recording of the Security Instrument,
the Note or any of the other Loan Documents.

 

Section 12.3.          ERISA Indemnification. Subject to Article 13, Borrower
shall, at its sole cost and expense, protect, defend, indemnify, release and
hold harmless the Indemnified Persons from and against any and all Losses
(including, without limitation, reasonable attorneys’ fees and costs incurred in
the investigation, defense, and settlement of Losses incurred in correcting any
prohibited transaction or in the sale of a prohibited loan, and in obtaining any
individual prohibited transaction exemption under ERISA that may be required, in
Lender’s sole discretion) that Lender may incur, directly or indirectly, as a
result of a default under Sections 3.7 or 4.19 of this Agreement.

 

 - 115 - 

 

 

Section 12.4.          Duty to Defend, Legal Fees and Other Fees and Expenses.
Upon written request by any Indemnified Person, Borrower shall defend such
Indemnified Person (if requested by any Indemnified Person, in the name of the
Indemnified Person) by attorneys and other professionals selected by Borrower
and reasonably approved by the Indemnified Persons. Notwithstanding the
foregoing, any Indemnified Persons may, in their sole discretion and at the
Indemnified Persons’ sole cost and expense, engage their own attorneys and other
professionals to defend or assist them, and, at the option of Indemnified
Persons, their attorneys shall control the resolution of any claim or
proceeding, provided, however, that Borrower shall have the right to reasonably
approve any settlement such Indemnified Persons desire to enter into with
respect to such matter and any such settlement shall provide a full release of
Borrower with respect to such matter. Upon demand if Borrower is not defending
the Indemnified Persons in accordance with this Section 12.4, Borrower shall pay
or, in the sole discretion of the Indemnified Persons, reimburse, the
Indemnified Persons for the payment of reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals in connection therewith.

 

Section 12.5.          Survival. The obligations and liabilities of Borrower
under this Article 12 (in each case, subject to Article 13) shall fully survive
indefinitely notwithstanding any termination, satisfaction, assignment, entry of
a judgment of foreclosure, exercise of any power of sale, or delivery of a deed
in lieu of foreclosure of the Security Instrument.

 

Section 12.6.          Environmental Indemnity. Simultaneously herewith,
Borrower and Guarantor have executed and delivered the Environmental Indemnity
to Lender, which Environmental Indemnity is not secured by the Security
Instrument.

 

ARTICLE 13.

EXCULPATION

 

Section 13.1.          Exculpation.

 

(a)          Subject to the qualifications below, Lender shall not enforce the
liability and obligation of Borrower to perform and observe the obligations
contained in the Note, this Agreement, the Security Instrument or the other Loan
Documents by any action or proceeding wherein a money judgment or any deficiency
judgment or other judgment establishing personal liability shall be sought
against Borrower or any principal, director, officer, employee, beneficiary,
shareholder, partner, member, trustee, agent, or affiliate of Borrower or any
legal representatives, successors or assigns of any of the foregoing
(collectively, the “Exculpated Parties”), except that Lender may bring a
foreclosure action, an action for specific performance or any other appropriate
action or proceeding to enable Lender to enforce and realize upon its interest
under the Note, this Agreement, the Security Instrument and the other Loan
Documents, or in the Property (or any portion thereof), the Rents, or any other
collateral given to Lender pursuant to the Loan Documents; provided, however,
that, except as specifically provided herein, any judgment in any such action or
proceeding shall be enforceable against Borrower only to the extent of
Borrower’s interest in the Property, in the Rents and in any other collateral
given to Lender, and Lender, by accepting the Note, this Agreement, the Security
Instrument and the other Loan Documents, shall not sue for, seek or demand any
deficiency judgment against Borrower or any of the Exculpated Parties in any
such action or proceeding under or by reason of or under or in connection with
the Note, this Agreement, the Security Instrument or the other Loan Documents.
The provisions of this Section shall not, however, (1) constitute a waiver,
release or impairment of any obligation evidenced or secured by any of the Loan
Documents; (2) impair the right of Lender to name Borrower as a party defendant
in any action or suit for foreclosure and sale under the Security Instrument;
(3) affect the validity or enforceability of the Guaranty, the Environmental
Indemnity and/or any guaranty set forth in Section 11.2 hereof or any of the
rights and remedies of Lender thereunder (including, without limitation,
Lender’s right to enforce said rights and remedies against Borrower and/or
Guarantor (as applicable) personally and without the effect of the exculpatory
provisions of this Article 13); (4) impair the rights of Lender to (A) obtain
the appointment of a receiver and/or (B) enforce its security interest in the
Accounts as provided in Articles 8 and 9 hereof; (5) impair the enforcement of
the assignment of leases and rents contained in the Security Instrument and in
any other Loan Documents; (6) constitute a prohibition against Lender to seek a
deficiency judgment against Borrower in order to fully realize the security
granted by the Security Instrument or to commence any other appropriate action
or proceeding in order for Lender to exercise its remedies against the Property
(or any portion thereof); or (7) constitute a waiver of the right of Lender to
enforce the liability and obligation of Borrower, by money judgment or
otherwise, to the extent of any Loss incurred by Lender (including reasonable
attorneys’ fees and costs reasonably incurred) arising out of or in connection
with the following:

 

 - 116 - 

 

 

(i)          fraud or material willful misrepresentation by any Borrower Party
in connection with the Loan;

 

(ii)         the willful misconduct of any Borrower Party;

 

(iii)        any intentional act or omission of any Borrower Party made
frivolously or in bad faith, including any assertion of defenses or
counterclaims asserted in bad faith by any Borrower Party and which, in bad
faith, hinders, delays or interferes in any material respect with the Lender’s
enforcement of its rights under the Loan Documents or the realization of the
collateral;

 

(iv)        (A) material physical waste to the Property (or any portion thereof)
and/or (B) after the occurrence and during the continuance of an Event of
Default, removal or disposal of any portion of the Property other than in the
ordinary course;

 

(v)         the misapplication, misappropriation or conversion by (I) any
Borrower Party and/or (II) any Affiliated Manager that is Controlled by
Borrower, any SPE Component Entity and/or any of their respective Affiliates, in
each instance, of (A) any insurance proceeds paid by reason of any loss, damage
or destruction to the Property (or any portion thereof), (B) any Awards or other
amounts received in connection with the Condemnation of all or a portion of the
Property, (C) any Rents, (D) any Tenant security deposits or Rents collected in
advance or (E) any other monetary collateral for the Loan (including, without
limitation, any Reserve Funds and/or any portion thereof disbursed to (or at the
direction of) Borrower); and/or

 

 - 117 - 

 

 

(vi)        failure to pay Taxes in accordance with the terms and provisions
hereof to the extent that the Property has generated sufficient net operating
income for the immediately preceding twelve (12) month period to pay the same,
unless such charges are the subject to a bona fide dispute in which the Borrower
is contesting the amount or validity thereof in accordance with the terms and
conditions set forth herein.

 

(b)          Notwithstanding anything to the contrary in this Agreement, the
Note or any of the Loan Documents, (A) Lender shall not be deemed to have waived
any right which Lender may have under Section 506(a), 506(b), 1111(b) or any
other provisions of the Bankruptcy Code to file a claim for the full amount of
the Debt or to require that all collateral shall continue to secure all of the
Debt owing to Lender in accordance with the Loan Documents, and (B) the Debt
shall be fully recourse to Borrower in the event that: (i) any Borrower and/or
any SPE Component Entity fails to obtain Lender’s prior written consent to any
indebtedness or voluntary lien encumbering the Property to the extent required
by this Agreement or the other Loan Documents, (ii) any Borrower and/or any SPE
Component Entity fails to obtain Lender’s prior written consent to any transfer
in violation of Article 6 hereof to the extent required by this Agreement or the
other Loan Documents; (iii) a Bankruptcy Event occurs; or (iv) any
representation, warranty or covenant contained in Article 5 is violated or
breached and such breach or violation is cited as a material contributing factor
by the applicable bankruptcy court in the substantive consolidation of Borrower
and/or any SPE Component Entity with any other Person.

 

ARTICLE 14.

NOTICES

 

Section 14.1.          Notices. All notices or other written communications
hereunder shall be deemed to have been properly given (a) upon delivery, if
delivered in person or by facsimile transmission with receipt acknowledged by
the recipient thereof and confirmed by telephone by sender, (b) one (1) Business
Day after having been deposited for overnight delivery with any reputable
overnight courier service, or (c) three (3) Business Days after having been
deposited in any post office or mail depository regularly maintained by the U.S.
Postal Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

 

If to Borrower:

c/o American Realty Capital New York City REIT, Inc.

405 Park Avenue, 7th Floor

New York, NY 10022

Attn: Asset Management

E-Mail:

 

with a copy to:

 

American Realty Capital New York City REIT, Inc.

405 Park Avenue, 14th Floor

New York, NY 10022

Attn: Michael Ead, Esq.

E-Mail: mead@nyrt.com 

 

 - 118 - 

 

 

With a copy to:

Arnold & Porter Kaye Scholer LLP

250 W 55th Street

New York, NY 10019

Attention: John J. Busillo, Esq.

Facsimile No.: (212) 836-8689

    If to Lender:

Barclays Bank PLC

745 Seventh Avenue

New York, New York 10019

Attention:  Michael S. Birajiclian

Facsimile No.: (646) 531-5391

    With a copy to:

Paul Hastings LLP
200 Park Avenue
New York, New York 10166
Attention: Eric F. Allendorf, Esq.

Facsimile No.: (215) 303-7083

 

or addressed as such party may from time to time designate by written notice to
the other parties.

 

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

 

ARTICLE 15.

FURTHER ASSURANCES

 

Section 15.1.          Replacement Documents. Upon receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the Note,
this Agreement or any of the other Loan Documents which is not of public record,
and, in the case of any such mutilation, upon surrender and cancellation of the
Note, this Agreement or such other Loan Document, Borrower will issue, in lieu
thereof, a replacement thereof, dated the date of the Note, this Agreement or
such other Loan Document, as applicable, in the same principal amount thereof
and otherwise of like tenor.

 

Section 15.2.          Recording of Security Instrument, etc.

 

(a)          Borrower forthwith upon the execution and delivery of the Security
Instrument and thereafter, from time to time, will cause the Security Instrument
and any of the other Loan Documents creating a lien or security interest or
evidencing the lien hereof upon the Property and each instrument of further
assurance to be filed, registered or recorded in such manner and in such places
as may be required by any present or future law in order to publish notice of
and fully to protect and perfect the lien or security interest hereof upon, and
the interest of Lender in, the Property. Borrower will pay all taxes, filing,
registration or recording fees, and all expenses incident to the preparation,
execution, acknowledgment and/or recording of the Note, the Security Instrument,
this Agreement, the other Loan Documents, any note, deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property and
any instrument of further assurance, and any modification or amendment of the
foregoing documents, and all federal, state, county and municipal taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of the Security Instrument, any deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property or any
instrument of further assurance, and any modification or amendment of the
foregoing documents, except where prohibited by applicable law so to do. The
foregoing taxes, fees, expenses, duties, imposts, assessments and charges, as
applicable, are herein referred to as the “Security Instrument Taxes”.

 

 - 119 - 

 

 

(b)          Borrower represents that it has paid or will pay all Security
Instrument Taxes imposed upon the execution and recordation of the Security
Instrument.

 

Section 15.3.          Further Acts, etc. Borrower will, at the cost of
Borrower, and without expense to Lender, do, execute, acknowledge and deliver
all and every further acts, deeds, conveyances, deeds of trust, mortgages,
assignments, notices of assignments, transfers and assurances as Lender shall,
from time to time, reasonably require, for the better assuring, conveying,
assigning, transferring, and confirming unto Lender the property and rights
hereby mortgaged, deeded, granted, bargained, sold, conveyed, confirmed,
pledged, assigned, warranted and transferred or intended now or hereafter so to
be, or which Borrower may be or may hereafter become bound to convey or assign
to Lender, or for carrying out the intention or facilitating the performance of
the terms of this Agreement or for filing, registering or recording the Security
Instrument, or for complying in all material respects with all Legal
Requirements. Borrower, on demand, will execute and deliver, and in the event it
shall fail to so execute and deliver, hereby authorizes Lender to execute in the
name of Borrower or without the signature of Borrower to the extent Lender may
lawfully do so, one or more financing statements to evidence more effectively
the security interest of Lender in the Property. Borrower grants to Lender an
irrevocable power of attorney coupled with an interest for the purpose, only
during the continuation of an Event of Default, of exercising and perfecting any
and all rights and remedies available to Lender pursuant to this Section 15.3,
exercisable, in each case, to the extent that Borrower fails to take the
necessary actions within ten (10) days after Borrower’s receipt of written
request therefor from Lender.

 

Section 15.4.          Changes in Tax, Debt, Credit and Documentary Stamp Laws.

 

(a)          If any law is enacted or adopted or amended after the date of this
Agreement which deducts the Debt from the value of the Property (or any portion
thereof) for the purpose of taxation and which imposes a tax, either directly or
indirectly, on the Debt or Lender’s interest in the Property (or any portion
thereof) (other than an Excluded Tax), Borrower will pay the tax, with interest
and penalties thereon, if any. If Lender is advised by counsel chosen by it that
the payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury then Lender shall have
the option by written notice of not less than one hundred eighty (180) days to
declare the Debt immediately due and payable (without payment of any Yield
Maintenance Premium or other fee, payment or penalty).

 

 - 120 - 

 

 

(b)          Borrower will not claim or demand or be entitled to any credit or
credits on account of the Debt for any part of the Taxes or Other Charges
assessed against the Property, or any part thereof, and no deduction shall
otherwise be made or claimed from the assessed value of the Property, or any
part thereof, for real estate tax purposes by reason of the Security Instrument
or the Debt. If such claim, credit or deduction shall be required by applicable
law, Lender shall have the option, by written notice of not less than one
hundred eighty (180) days, to declare the Debt immediately due and payable
(without payment of any Yield Maintenance Premium or other fee, payment or
penalty).

 

(c)          If at any time the United States of America, any State thereof or
any subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Security Instrument, or any of the other Loan Documents
or impose any other tax or charge on the same (other than an Excluded Tax or
income tax of Lender), Borrower will pay for the same, with interest and
penalties thereon, if any.

 

ARTICLE 16.

WAIVERS

 

Section 16.1.          Remedies Cumulative; Waivers.

 

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement, the Security Instrument,
the Note or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

 

Section 16.2.          Modification, Waiver in Writing.

 

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Security Instrument, the Note and the other
Loan Documents, nor consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in a writing signed by the party
against whom enforcement is sought, and then such waiver or consent shall be
effective only in the specific instance, and for the purpose, for which given.
Except as otherwise expressly provided herein, no notice to, or demand on
Borrower, shall entitle Borrower to any other or future notice or demand in the
same, similar or other circumstances.

 

 - 121 - 

 

 

Section 16.3.          Delay Not a Waiver.

 

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege under this Agreement, the Security Instrument,
the Note or the other Loan Documents, or any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Security Instrument, the Note or the other Loan Documents,
Lender shall not be deemed to have waived any right either to require prompt
payment when due of all other amounts due under this Agreement, the Security
Instrument, the Note and the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.

 

Section 16.4.          Waiver of Trial by Jury.

 

BORROWER AND LENDER, BY ACCEPTANCE OF THIS AGREEMENT, HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE,
RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE APPLICATION FOR THE LOAN, THIS
AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS OR ANY
ACTS OR OMISSIONS OF LENDER OR BORROWER.

 

Section 16.5.          Waiver of Notice.

 

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except (a) with respect to matters for which this Agreement specifically
and expressly provides for the giving of notice by Lender to Borrower and (b)
with respect to matters for which Lender is required by applicable law to give
notice, and Borrower hereby expressly waives the right to receive any notice
from Lender with respect to any matter for which this Agreement does not
specifically and expressly provide for the giving of notice by Lender to
Borrower.

 

Section 16.6.          Remedies of Borrower.

 

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by
applicable law or under this Agreement, the Security Instrument, the Note and
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents shall be liable for any monetary damages, and Borrower’s sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment. Lender agrees that, in such event, it shall
cooperate in expediting any action seeking injunctive relief or declaratory
judgment.

 

Section 16.7.          Marshalling and Other Matters.

 

Borrower hereby waives, to the extent permitted by applicable Legal
Requirements, the benefit of all appraisement, valuation, stay, extension,
reinstatement and redemption laws now or hereafter in force and all rights of
marshalling in the event of any sale under the Security Instrument of the
Property or any part thereof or any interest therein. Further, Borrower hereby
expressly waives any and all rights of redemption from sale under any order or
decree of foreclosure of the Security Instrument on behalf of Borrower, and on
behalf of each and every person acquiring any interest in or title to the
Property subsequent to the date of the Security Instrument and on behalf of all
persons to the extent permitted by applicable Legal Requirements.

 

 - 122 - 

 

 

Section 16.8.          Intentionally Omitted.

 

Section 16.9.          Waiver of Counterclaim. Borrower hereby waives the right
to assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

 

Section 16.10.         Sole Discretion of Lender. Wherever pursuant to this
Agreement (a) Lender exercises any right given to it to approve or disapprove,
(b) any arrangement or term is to be satisfactory to Lender, or (c) any other
decision or determination is to be made by Lender, the decision to approve or
disapprove all decisions that arrangements or terms are satisfactory or not
satisfactory, and all other decisions and determinations made by Lender, shall
be in the sole discretion of Lender, except as may be otherwise expressly and
specifically provided herein.

 

ARTICLE 17.

MISCELLANEOUS

 

Section 17.1.          Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth in this Agreement, the Security Instrument, the
Note or the other Loan Documents. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the legal
representatives, successors and assigns of such party. All covenants, promises
and agreements in this Agreement, by or on behalf of Borrower, shall inure to
the benefit of the legal representatives, successors and assigns of Lender.

 

 - 123 - 

 

 

Section 17.2.          Governing Law. THIS AGREEMENT WAS NEGOTIATED IN THE STATE
OF NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE
OF NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE,
IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH
STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY
AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW (WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW), EXCEPT AS PROVIDED IN THE PREVIOUS SENTENCE
WITH RESPECT TO THE SECURITY INSTRUMENT, BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WILL BE INSTITUTED IN
(OR, IF PREVIOUSLY INSTITUTED, MOVED TO) ANY FEDERAL OR STATE COURT DESIGNATED
BY LENDER IN THE CITY OF NEW YORK, COUNTY OF NEW YORK. BORROWER HEREBY (I)
WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING AND (II) IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER AND LENDER HEREBY ACKNOWLEDGE AND AGREE THAT THE FOREGOING
AGREEMENT, WAIVER AND SUBMISSION ARE MADE PURSUANT TO SECTION 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW.

 

BORROWER DOES HEREBY DESIGNATE AND APPOINT:

 

CORPORATION SERVICES COMPANY
80 STATE STREET
ALBANY, NEW YORK 12207

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

 - 124 - 

 

 

Section 17.3.          Headings. The Article and/or Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

 

Section 17.4.          Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Legal Requirements, but if any provision of this Agreement shall be
prohibited by or invalid under applicable Legal Requirements, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

Section 17.5.          Preferences. After the occurrence and during the
continuance of an Event of Default or in connection with any proceedings under
the Bankruptcy Code and/or any other Creditors Rights Laws, Lender shall have
the continuing and exclusive right to apply or reverse and reapply any and all
payments by Borrower to any portion of the obligations of Borrower hereunder. To
the extent Borrower makes a payment or payments to Lender, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any Creditors Rights Laws, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.

 

 - 125 - 

 

 

Section 17.6.          Expenses. Except as otherwise provided herein, Borrower
covenants and agrees to pay its own costs and expenses in connection with the
Loan and pay, or, if Borrower fails to pay, to reimburse, Lender, upon receipt
of written notice from Lender, for Lender’s reasonable costs and expenses
(including reasonable, actual attorneys’ fees and disbursements) in each case,
incurred by Lender in accordance with this Agreement in connection with (i) the
preparation, negotiation, execution and delivery of this Agreement, the Security
Instrument, the Note and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby and all the costs of furnishing all
opinions by counsel for Borrower (including without limitation any opinions
requested by Lender as to any legal matters arising under this Agreement, the
Security Instrument, the Note and the other Loan Documents with respect to the
Property); (ii) Borrower’s ongoing performance of and compliance with Borrower’s
respective agreements and covenants contained in this Agreement, the Security
Instrument, the Note and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (iii) Lender’s ongoing
performance and compliance with all Borrower requests pursuant to this
Agreement, the Security Instrument, the Note and the other Loan Documents; (iv)
the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement, the
Security Instrument, the Note and the other Loan Documents and any other
documents or matters requested by Borrower; (v) securing Borrower’s compliance
with any requests made pursuant to the provisions of this Agreement; (vi) the
filing and recording fees and expenses, title insurance and reasonable fees and
expenses of counsel for providing to Lender all required legal opinions, and
other similar expenses incurred in creating and perfecting the lien in favor of
Lender pursuant to this Agreement, the Security Instrument, the Note and the
other Loan Documents; (vii) enforcing or preserving any rights, in response to
third party claims or the prosecuting or defending of any action or proceeding
or other litigation, in each case against, under or affecting Borrower, this
Agreement, the Security Instrument, the Note, the other Loan Documents, the
Property, or any other security given for the Loan; (viii) enforcing any
obligations of or collecting any payments due from Borrower under this
Agreement, the Security Instrument, the Note and the other Loan Documents or
with respect to the Property or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings (with
respect to Borrower, any SPE Component Entity or Guarantor); and (ix) the
preparation, negotiation, execution, delivery, review, filing, recording or
administration of any documentation associated with the exercise of any of
Borrower’s rights hereunder and/or under the other Loan Documents regardless of
whether or not any such right is consummated; provided, however, that, with
respect to each of subsections (i) though (ix) above, (A) none of the foregoing
subsections shall be deemed to be mutually exclusive or limit any other
subsection, (B) the same shall be deemed to (I) include the following fees and
expenses: any related appraisal costs if the Loan is a specially serviced loan,
special servicing fees if the Loan is a specially serviced loan, liquidation
fees, modification fees, work-out fees, special servicer inspection costs if the
Loan is a specially serviced loan, operating advisor consulting fees and other
similar costs or expenses payable to any Servicer, trustee, operating advisor
and/or special servicer (if the Loan is a specially serviced loan) (or any
portion thereof and/or interest therein) and interest payable on advances made
by the Servicer with respect to delinquent debt service payments or expenses of
curing Borrower’s and/or any other Borrower Party’s defaults under the Loan
Documents  and (II) exclude any requirement that Borrower pay the servicing fees
due to any master servicer on account of the day to day, routine servicing of
the Loan (provided, further, that the foregoing subsection (II) shall not be
deemed to otherwise limit any fees, costs, expenses or other sums required to be
paid to Lender under this Section, the other terms and conditions hereof and/or
of the other Loan Documents) and (C) Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of Lender or its
agents, employees, trustees or any Servicer or special servicer.

 

Section 17.7.          Cost of Enforcement. In the event (a) that any Security
Instrument is foreclosed in whole or in part, (b) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, or (c) Lender exercises any of its
other remedies under this Agreement, the Security Instrument, the Note and the
other Loan Documents, Borrower shall be chargeable with and agrees to pay all
costs of collection and defense, including attorneys’ fees and costs, incurred
by Lender or Borrower in connection therewith and in connection with any
appellate proceeding or post judgment action involved therein, together with all
required service or use taxes.

 

 - 126 - 

 

 

Section 17.8.          Schedules Incorporated. The Schedules annexed hereto are
hereby incorporated herein as a part of this Agreement with the same effect as
if set forth in the body hereof.

 

Section 17.9.          Offsets, Counterclaims and Defenses. Any assignee of
Lender’s interest in and to this Agreement, the Security Instrument, the Note
and the other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

 

Section 17.10.         No Joint Venture or Partnership; No Third Party
Beneficiaries.

 

(a)          Borrower and Lender intend that the relationships created under
this Agreement, the Security Instrument, the Note and the other Loan Documents
be solely that of borrower and lender. Nothing herein or therein is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender nor to grant Lender any interest in the
Property other than that of mortgagee, beneficiary or lender.

 

(b)          This Agreement, the Security Instrument, the Note and the other
Loan Documents are solely for the benefit of Lender and Borrower and Guarantor
(as applicable) and nothing contained in this Agreement, the Security
Instrument, the Note or the other Loan Documents shall be deemed to confer upon
anyone other than Lender and Borrower and Guarantor, as applicable, any right to
insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein. All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

(c)          The general partners, members, principals and (if Borrower is a
trust) beneficial owners of Borrower are experienced in the ownership and
operation of properties similar to the Property, and Borrower and Lender are
relying solely upon such expertise and business plan in connection with the
ownership and operation of the Property. Borrower is not relying on Lender’s
expertise, business acumen or advice in connection with the Property (or any
portion thereof).

 

(d)          Notwithstanding anything to the contrary contained herein, Lender
is not undertaking the performance of (i) any obligations related to the
Property (or any portion thereof) (including, without limitation, under the
Leases); or (ii) any obligations with respect to any agreements, contracts,
certificates, instruments, franchises, permits, trademarks, licenses and other
documents (other than the Loan Documents) to which any Borrower Party and/or the
Property (or any portion thereof) is subject.

 

 - 127 - 

 

 

(e)          By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Lender pursuant to this Agreement, the
Security Instrument, the Note or the other Loan Documents, including, without
limitation, any officer’s certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal, or insurance policy,
Lender shall not be deemed to have warranted, consented to, or affirmed the
sufficiency, the legality or effectiveness of same, and such acceptance or
approval thereof shall not constitute any warranty or affirmation with respect
thereto by Lender.

 

(f)          Borrower recognizes and acknowledges that in accepting this
Agreement, the Note, the Security Instrument and the other Loan Documents,
Lender is expressly and primarily relying on the truth and accuracy of the
representations and warranties set forth in Article 3 of this Agreement without
any obligation to investigate the Property (or any portion thereof) and
notwithstanding any investigation of the Property (or any portion thereof) by
Lender; that such reliance existed on the part of Lender prior to the date
hereof, that the warranties and representations are a material inducement to
Lender in making the Loan; and that Lender would not be willing to make the Loan
and accept this Agreement, the Note, the Security Instrument and the other Loan
Documents in the absence of the warranties and representations as set forth in
Article 3 of this Agreement

 

Section 17.11.         Publicity.

 

(a)          All news releases, publicity or advertising by Borrower or its
Affiliates through any media intended to reach the general public which refers
to this Agreement, the Note, the Security Instrument or the other Loan
Documents, the financing evidenced by this Agreement, the Note, the Security
Instrument or the other Loan Documents, Lender or any of its Affiliates shall be
subject to the prior written approval of Lender, not to be unreasonably
withheld; provided, however, such approval shall not be required to the extent
the same information appeared in any news release, publicity or advertising by
Lender or its Affiliates intended to reach the general public pursuant to
Section 17.11(b) below. Nothing in this Section 17.11 shall prevent Borrower or
any of its Affiliates from disclosing any information in connection with any
statutory reporting requirement or other reporting requirements required by any
governmental agency (including, without limitation, to the Securities and
Exchange Commission) or other Legal Requirements applicable to Borrower or any
of its Affiliates.

 

(b)          Except in connection with an actual or a potential Secondary Market
Transaction or other sale, or syndication of the Loan or any mezzanine loan
entered into after the Closing Date and except for any “tombstone” in a format
typically used by Lender (in any one or more such instances, Lender’s and/or
Lender’s Affiliate’s rights shall not be limited by the terms of this Section
17.11), all news releases, publicity or advertising by Lender or its Affiliates
through any media intended to reach the general public which refers to this
Agreement, the Note, the Security Instrument or the other Loan Documents, the
financing evidenced by this Agreement, the Note, the Security Instrument or the
other Loan Documents, Borrower or any of its Affiliates shall be subject to the
prior written approval of Borrower, not to be unreasonably withheld. 

 

 - 128 - 

 

 

Section 17.12.         Limitation of Liability. No claim may be made by
Borrower, or any other Person against Lender or its Affiliates, directors,
officers, employees, attorneys or agents of any of such Persons for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or any act, omission or event
occurring in connection therewith; and Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

 

Section 17.13.         Conflict; Construction of Documents; Reliance. In the
event of any conflict between the provisions of this Agreement and the Security
Instrument, the Note or any of the other Loan Documents, the provisions of this
Agreement shall control. The parties hereto acknowledge that they were
represented by competent counsel in connection with the negotiation, drafting
and execution of this Agreement, the Note, the Security Instrument and the other
Loan Documents and this Agreement, the Note, the Security Instrument and the
other Loan Documents shall not be subject to the principle of construing their
meaning against the party which drafted same. Borrower acknowledges that, with
respect to the Loan, Borrower shall rely solely on its own judgment and advisors
in entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under this Agreement, the
Note, the Security Instrument and the other Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of Lender of any equity interest any of
them may acquire in Borrower, and Borrower hereby irrevocably waives the right
to raise any defense or take any action on the basis of the foregoing with
respect to Lender’s exercise of any such rights or remedies. Borrower
acknowledges that Lender engages in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse-to
or competitive with the business of Borrower or its Affiliates.

 

Section 17.14.         Entire Agreement. This Agreement, the Note, the Security
Instrument and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement, the Note, the Security Instrument and the other Loan Documents.

 

Section 17.15.         Liability. If Borrower consists of more than one Person,
the obligations and liabilities of each such Person hereunder shall be joint and
several. This Agreement shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.

 

Section 17.16.         Duplicate Originals; Counterparts. This Agreement may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. The failure of any party hereto to execute this
Agreement, or any counterpart hereof, shall not relieve the other signatories
from their obligations hereunder.

 

 - 129 - 

 

 

Section 17.17.         Brokers. Borrower agrees (i) to pay any and all fees
imposed or charged by all brokers, mortgage bankers and advisors (each a
“Broker”) hired or contracted by any Borrower Party or their Affiliates in
connection with the transactions contemplated by this Agreement and (ii) to
indemnify and hold Lender harmless from and against any and all claims, demands
and liabilities for brokerage commissions, assignment fees, finder’s fees or
other compensation whatsoever arising from this Agreement or the making of the
Loan which may be asserted against Lender by any Person except any Persons
claiming to be retained by or on behalf of Lender. The foregoing indemnity shall
survive the termination of this Agreement and the payment of the Debt. Borrower
hereby represents and warrants that no Broker was engaged by any Borrower Party
in connection with the transactions contemplated by this Agreement. Lender
hereby agrees to pay any and all fees imposed or charged by any Broker hired
solely by Lender and agrees to indemnify and hold Borrower harmless from and
against any and all claims, demands and liabilities for brokerage commissions,
assignment fees, finder’s fees or other compensation whatsoever arising from
this Agreement or the making of the Loan which may be asserted against Borrower
by any Person except any Persons claiming to be retained by or on behalf of
Borrower. Borrower acknowledges and agrees that (a) any Broker is not an agent
of Lender and has no power or authority to bind Lender, (b) Lender is not
responsible for any recommendations or advice given to any Borrower Party by any
Broker, (c) Lender and the Borrower Parties have dealt at arms-length with each
other in connection with the Loan, (d) no fiduciary or other special
relationship exists or shall be deemed or construed to exist among Lender and
the Borrower Parties and (e) none of the Borrower Parties shall be entitled to
rely on any assurances or waivers given, or statements made or actions taken, by
any Broker which purport to bind Lender or modify or otherwise affect this
Agreement or the Loan, unless Lender has, in its sole discretion, agreed in
writing with any such Borrower Party to such assurances, waivers, statements,
actions or modifications. Borrower acknowledges and agrees that Lender may, in
its sole discretion, pay fees or compensation to any Broker in connection with
or arising out of the closing and funding of the Loan. Such fees and
compensation, if any, (i) shall be in addition to any fees which may be paid by
any Borrower Party to such Broker and (ii) create a potential conflict of
interest for Broker in its relationship with the Borrower Parties. Such fees and
compensation, if applicable, may include a direct, one-time payment, servicing
fees and/or incentive payments based on volume and size of financings involving
Lender and such Broker.

 

Section 17.18.         Set-Off. In addition to any rights and remedies of Lender
provided by this Agreement and by law, Lender shall have the right in its sole
discretion, without prior notice to Borrower, any such notice being expressly
waived by Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise), to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Lender or any Affiliate
thereof to or for the credit or the account of Borrower; provided however,
Lender may only exercise such right during the continuance of an Event of
Default. Lender agrees promptly to notify Borrower after any such set-off and
application made by Lender; provided that the failure to give such notice shall
not affect the validity of such set-off and application.

 

 - 130 - 

 

 

Section 17.19.         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

(a)          Notwithstanding anything to the contrary in any Loan Document or in
any other agreement, arrangement or understanding among the respective parties
thereto, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(i)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(ii)         the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(A)         a reduction in full or in part or cancellation of any such
liability;

 

(B)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(C)         the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

(b)          As used in this Section 17.19 the following terms have the
following meanings ascribed thereto: (i) “Bail-In Action” means the exercise of
any Write-Down and Conversion Powers by the applicable EEA Resolution Authority
in respect of any liability of an EEA Financial Institution; (ii)“Bail-In
Legislation” means, with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule; (iii) “EEA
Financial Institution” means (x) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (y) any entity established in an EEA Member Country
which is a parent of an institution described in clause (x) of this definition,
or (x) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (x) or (y) of this definition
and is subject to consolidated supervision with its parent; (iv) “EEA Member
Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway; (v) “EEA Resolution Authority” means any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution; (vi) “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time; and (vii) “Write-Down and Conversion Powers” means, with
respect to any EEA Resolution Authority, the write-down and conversion powers of
such EEA Resolution Authority from time to time under the Bail-In Legislation
for the applicable EEA Member Country, which write-down and conversion powers
are described in the EU Bail-In Legislation Schedule.

 

[NO FURTHER TEXT ON THIS PAGE]

 

 - 131 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

  BORROWER:       ARC NYC123WILLIAM, LLC, a Delaware limited liability company  
      By: /s/ Michael A. Ead     Name: Michael A. Ead     Title: Authorized
Signatory

 

 

 

 

  LENDER:       BARCLAYS BANK PLC         By: /s/ Michael Birajiclian     Name:
Michael Birajiclian     Title: Authorized Signatory





 

 

 

 

SCHEDULE I

ORGANIZATIONAL CHART

  

 

 

 

SCHEDULE II

APPROVED NYC-DYCD LEASE LETTER OF INTENT

  

 

 

 

SCHEDULE III

UNFUNDED OBLIGATIONS

  

 

 

 

SCHEDULE IV

RENT ROLL
 

 

 

 

SCHEDULE V

SECTION 3.18 EXCEPTIONS
 

 

 

 

SCHEDULE VI

WORK AND REPAIRS
 

 

 

 

EXHIBIT A

INTENTIONALLY OMITTED

 

 

 

 

Exhibit B-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan Agreement dated as of [_____ __], 2017 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among BARCLAYS BANK PLC, as Lender, and ARC NYC123WILLIAM, LLC, as Borrower.

 

Pursuant to the provisions of Section 2.10 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the Loan
(as well as any Note(s) evidencing such Loan) in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the IRS Code, (iii) it is not a ten percent shareholder of
Borrower within the meaning of Section 871(h)(3)(B) of the IRS Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the IRS Code.

 

The undersigned has furnished Agent and Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform Borrower and
Agent, and (2) the undersigned shall have at all times furnished Borrower and
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]       By:       Name:     Title:  

 

Date: ________ __, 20[ ]

 

 

 

 

Exhibit B-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan Agreement dated as of [_____ __], 2017 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among BARCLAYS BANK PLC, as Lender, and ARC NYC123WILLIAM, LLC, as Borrower.

 

Pursuant to the provisions of Section 2.10 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the IRS Code, (iii) it
is not a ten percent shareholder of Borrower within the meaning of Section
871(h)(3)(B) of the IRS Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the IRS
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]         By:       Name:     Title:  

 

Date: ________ __, 20[ ]

 

 

 

 

Exhibit B-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan Agreement dated as of [______ __], 2017 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among BARCLAYS BANK PLC, as Lender, and ARC NYC123WILLIAM, LLC, as Borrower.

 

Pursuant to the provisions of Section 2.10 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the IRS Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the IRS Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the IRS Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner's/member's beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]         By:       Name:     Title:  

 

Date: ________ __, 20[ ]

 

 

 

 

Exhibit B-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax Purposes
and Are Providing a U.S. Tax Certificate on Behalf of Their Partners)

 

Reference is hereby made to the Loan Agreement dated as of [______ __], 2017 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among BARCLAYS BANK PLC, as Lender, and ARC NYC123WILLIAM, LLC, as Borrower.

 

Pursuant to the provisions of Section 2.10 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan (as well as
any Note(s) evidencing such Loan) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan (as well as any Note(s) evidencing such Loan),
(iii) with respect to the extension of credit pursuant to this Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the IRS Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the IRS Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to Borrower as
described in Section 881(c)(3)(C) of the IRS Code.

 

The undersigned has furnished the Agent and Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner's/member's beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Borrower and Agent, and (2)
the undersigned shall have at all times furnished Borrower and Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]         By:       Name:     Title:  

 

Date: ________ __, 20[  ]

 

 

